 

 

 

 

Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 1 of 65

United States Courts

Southern District of Texas
FILED
UNITED STATES DISTRICT COURT MAR 2.0 2019
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Court

Candace Louise Curtis
Plaintiff,
Civil Action NO. 4:12-CV-592

V. The Honorable Kenneth Hoyt

Anita Brunsting and Amy Brunsting
Defendants

COR KOR CO? CO? “OD? 60D? SO? COD

 

APPLICATION FOR ORDERS TO SHOW CAUSE WHY DEFENDANTS AND
THEIR COUNSEL SHOULD NOT BE HELD IN CONTEMPT OF THIS
COURT’S INJUNCTIVE ORDERS

To the Honorable Judge Kenneth Hoyt,

Petitioner herein, Candace Louise Curtis (Curtis), a California Resident,
filed a breach of fiduciary suit into this Court on February 27, 2012, under
diversity jurisdiction, seeking disclosures and accounting. A hearing was had on
Curtis’ application for preliminary injunction on April 9, 2013.'

THE INJUNCTION

The Court issued injunctive constraints verbally at the conclusion of the

hearing, wherein the Court stated “for all with ears to hear” that this matter would

be cleared up in 90 days.

 

' Transcript April 9, 2013 Hearing (Exhibit 1)
Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 2 of 65

Findings of Fact and Conclusions of Law and Order after Hearing [Doc 45]

 

were published on April 19, 2013.7 Nearly six years later, this preliminary
injunction is the only substantive finding of fact and conclusion of law after

hearing ever published by any court in this case.
In the Order for Preliminary Injunction this Court found:

a. that Curtis had sued her sisters Anita and Amy Brunsting for Breach
of fiduciary for failure to disclose trust instruments and failure to
provide an accounting;

b. that Curtis was a beneficiary of the trust;
c. that Anita and Amy are trustees for the trust;

d. that Anita and Amy as co-trustees owed fiduciary obligations to
Curtis;

e. that Anita and Amy had failed to disclose unprotected trust
instruments;

f. that Anita claimed to have occupied the office as sole trustee as of
December 2010;

g. that Anita had failed to establish proper books and records; failed to
provide a proper accounting, and failed to establish and fund
individual share accounts as required by the trust instruments:

“The record also reflects that the defendants have failed to provide
the records requested by the plaintiff as required by Article LX-(E) of
the Trust. Nor_is there evidence that the Trustee has established
separate trusts for each beneficiary, as required under the Trust, even
though more than two years has expired since her appointment”. In
light of what appears to be irregularities in the documents and the
failure of the Trustee to act in accordance with the duties required by
the Trust, the Court ENJOINS the Trustee(s) and all assigns from
disbursing any funds from any Trust accounts without prior
permission of the Court. However, any income received for the benefit

 

? 2013-04-19 Case 4-12-cv-592 Doc 45 Preliminary Federal Injunction filed in this Court (2015-02-06 Case 412249
PBT-2015-42743 Ostrom Notice of filing of injunction and report of master)
 

Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 3 of 65

of the Trust beneficiary is to be deposited appropriately in an account.
However, the Trustee shall not borrow funds, engage in new business
ventures, or sell real property or other assets without the prior
approval of the Court. In essence, all transactions of a financial
nature shall require pre-approval of the Court, pending a resolution
of disputes between the parties in this case.

Those are all the facts necessary to find breach of fiduciary and all that was

remaining at that juncture was remedy.

Stage of the Proceedings

Pro se Petitioner filed a simple breach of fiduciary lawsuit under diversity
jurisdiction to enforce her beneficial interests in an inter vivos trust. Plaintiff later
retained Texas attorney Jason Ostrom, whereupon Plaintiffs’ lawsuit was
remanded to Harris County Probate Court No. 4 (May of 2014) [Doc 112] with the
injunction in full force and effect “throughout the controversy between these
parties”.

In Harris County Probate Court Four (4), Plaintiff Curtis was listed as a
Defendant of the later filed plaintiff that was alleged to have polluted diversity and
whose lawsuit Curtis cause was to be consolidated with and where Plaintiff's
lawsuit was converted into estate of Nelva Brunsting 412249-402 and consolidated
with estate of Nelva Brunsting 412249-401.

Defendants, while ignoring the Courts injunctive Orders, have made
perpetual threats involving a no-contest clause while evading substantive

resolution and attempting to redirect to mediations.
 

 

Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 4 of 65

Defendant Amy Brunsting filed an affidavit in this Court, [Doc 10-1] on
March 6, 2012, claiming individual trusts had already been “set up, as is the case
for Candace” and this Courts injunctive order Commands the funding of those
trust accounts. Nine years have passed and there is no evidence that the Trustees
have established separate trusts for each beneficiary, “as required under the Trust”,
nor is there any evidence that income received for the benefit of the beneficiary has
been deposited appropriately in an account for the beneficiary, even though this
Court found the trust required such action and despite the fact that this court
Ordered the trustees to do what the Court had already found the trust required.

Defendants have been paying excess taxes due to their refusal to fund these
trusts and paying professional fees without notice or hearings or court approval and

Plaintiff is asking this court to enforce the injunction.

Standard of Review

Inherent sanctions are subject to review only under the “rather differential
abuse-of-discretion standard applicable under Rule 11.” The United States
Supreme Court has held that federal judges have a license to sanction lawyers and
litigants virtually at will and without regard to any limitations in the rules and

statutes.’ A court enforces its pretrial injunctive relief through the exercise of its

 

3 Chambers, Chambers v. NASCO, Inc., 501 U.S. at 55.
“ Chambers v. NASCO, Inc., 501 U.S. 501 U.S. 32 (1991). ID at 46
Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 5 of 65

contempt authority. “The Supreme Court has consistently stated that the power to
punish contempt is part and parcel of the judicial power.”

Courts have both statutory and inherent authority to enforce their orders
through contempt.° In the Order remanding Curtis v Brunsting to Harris County
Probate Court Four, this Court specifically retained jurisdiction to enforce its
injunctive Order. The imposition of Rule 11 sanctions has been upheld even after a
subsequent determination that the court lacked subject matter jurisdiction,’ which
is not the case here.

Far from treating this Court's Order with obedience and respect, Defendants
have disparagingly acted as if the affirmative command to make mandatory
distributions of income in the preliminary injunction can simply be ignored.
Defendants' attempt to defeat the purpose of the Court's Order and to further their
presumed litigation strategy of No-Contest-Clause-Based intimidation, is an affront

to the dignity and authority of this Honorable Court.

"If a party can make himself a judge of the validity of orders which
have been issued, and by his own act of disobedience set them aside,
then are the courts impotent, and what the Constitution now fittingly
calls the ‘judicial power of the United States' would be a mere
mockery." Gompers v. Buck Stove & Range Co., 221 u.s. 418, 450
(1911).

 

> United States v. Griffin, 84 F.3d 820, 828 (7th Cir. 1996).

° 28 ULS.C.S. §§ 401-402; Fed. R. Crim. P. 42; Inst. of Cetacean Research v. Sea Shepherd Conservation Soc’y, 774
F.3d 935, 944 (9th Cir. 2014). Also see Wagstaffe Prac. Guide: Fed. Civ. Proc. Before Trial § 31-XXXII(B).

’ Willy v. Coastal Corp., 112 S. Ct. 1076 (1992)
 

Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 6 of 65

Any act designed to taint the course of justice may be considered a
contempt of court. Accordingly, the Court should hold Defendants and their
Counsel in contempt, pursuant to Rules §65(d)(2)(A), §65(d)(2)(B) and

§65(d)(2)(C) Federal Rules of Civil Procedure.

Relief Requested

Plaintiff prays the Court Order Defendants and their Counsel to appear
and give any legal reason why this Court should not find them in contempt of

the Courts Injunctive Order.

Petitioner would like the affirmative Order in the Preliminary Injunction
Enforced and would like to see Anita and Amy Brunsting learn to respect the
dignity and authority of this Court and the beneficial interests and fiduciary
obligations bound to the office they are in hostile possession of.

Plaintiff asks the Court to punish these Respondents for Obstruction of
Court Orders, and for any other monetary, compensatory, punitive, coercive or
remedial remedy and any further relief that may be provided by law or equity

including but not limited to the incarceration of these contemnors.
 

 

Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 7 of 65

Subscribed and sworn on this 2. © day of March 2019.

Respectfully Submitted

 

 

3/26/2017

Date CangacelLostse Curtis

CERTIFICATE OF SERVICE
[ hereby certify that a true and correct copy of the above and foregoing instrument was

forwarded to all known counsel of record and unrepresented parties in the manner required by

the Rules on this 20 day of March 2019.

“Personal Se-u\@ ¢ 22] > Iheve of. Houser
On Countse| Candac¢ L ise Ciytis

Amy Brunsting

C/O her Counsel Neal E. Spielman
Griffin & Matthews

1155 Dairy Ashford, Suite 300
Houston, Texas 77079
nspielman@grifmatlaw.com

 

Anita Brunsting

C/O her Counsel Stephen A. Mendel
The Mendel Law Firm, L.P.

1155 Dairy Ashford, Suite 104
Houston, Texas 77079
steve@mendellawfirm.com
 

CASHed ATH EN DOSO2 BGUUIRhLAS FGM ANISPoPon IES PayesPdt's°>

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
CANDACE LOUISE CURTIS,

Plaintiff,
VS. CIVIL ACTION NO. 4:12-CV-592
ANITA KAY BRUNSTING, et al,

Defendants.

COR (OP? COR UP? UG? CO? SO?

MEMORANDUM AND ORDER
PRELIMINARY INJUNCTION
I. INTRODUCTION
Before the Court is the pro se plaintiff's, Candace Louise Curtis, renewed
application for an ex parte temporary restraining order, asset freeze, and preliminary and
permanent injunction [Dkt. No. 35]. Also before the Court is the defendants’, Anita Kay
Brunsting and Amy Ruth Brunsting, memorandum and response to the plaintiff's
renewed motion [Dkt. No. 39]. The Court has reviewed the documents presented,
including the pleadings, response and exhibits, received testimony and arguments, and
determines that the plaintiff's motion for a temporary injunction should be granted.
Il. BACKGROUND
A. Procedural Background
The plaintiff filed her original petition on February 27, 2012, alleging that the
defendants had breached their fiduciary obligations under the Brunsting Family Living
Trust (“the Trust”). Additionally, the plaintiff claimed extrinsic fraud, constructive fraud,

intentional infliction of emotional distress, and sought an accounting, as well as a

1/5
 

CEGse 71D ev O02 Boddinentas FANS ordylsas Page? dts

recovery of legal fees and damages. The Court denied the plaintiff's request for a
temporary restraining order and for injunctive relief. However, concurrent with the
Court’s order denying the relief sought by the plaintiff, the defendants filed an emergency
motion for the removal of a lis pendens notice that had been filed by the plaintiff on
February 11, 2012, prior to filing her suit.

The defendants sought, by their motion, to have the /is pendens notice removed in
order that they, as the Trustees of the Trust might sell the family residence and invest the
sale proceeds in accordance with Trust instructions. After a telephone conference and
consideration of the defendants’ argument that the Court lacked jurisdiction, the Court
concluded that it lacked jurisdiction, cancelled the /is pendens notice, and dismissed the
plaintiff's case.

The plaintiff gave notice and appealed the Court’s dismissal order. The United
States Court of Appeals for the Fifth Circuit determined that the Court’s dismissal
constituted error. Therefore, the Fifth Circuit reversed the dismissal and remanded the
case to this Court for further proceedings. This reversal gave rise to the plaintiff's
renewed motion for injunctive relief that is now before the Court.

B. Contentions of the Parties

The plaintiff contends that she is a beneficiary of the Trust that the defendants, her
sisters, serve as co-trustees. She asserts that, as co-trustees, the defendants owe a
fiduciary duty to her to “provide [her] with information concerning trust administration,

”

copies of trust documents and [a] semi-annual accounting.” According to the plaintiff,

2/5
 

CAR Le QORGS 92> HULU EIRGUPRED/GR OSA Bage 3GP5 >

the defendants have failed to meet their obligation and have wrongfully rebuffed her
efforts to obtain the information requested and that she is entitled.

The defendants deny any wrongdoing and assert that the plaintiff's request for
injunctive relief should be denied. The defendants admit that a preliminary injunction
may be entered by the Court to protect the plaintiff from irreparable harm and to preserve
the Court’s power to render a meaningful decision after a trial on the merits. See Canal
Auth. of State of Fla. V. Calloway, 489, F.2d 567, 572 (Sth Cir. 1974). Rather, the
defendants argue that the plaintiff had not met her burden.

Il. STANDARD OF REVIEW

The prerequisites for the granting of a preliminary injunction require a plaintiff to
establish that: (a) a substantial likelihood exists that the plaintiff will prevail on the
merits; (b) a substantial threat exists that the plaintiff will suffer irreparable injury if the
injunction is not granted; (c) the threatened injury to the plaintiff outweighs the
threatened harm that the injunction may do to the defendants; and, (d) granting the
injunction will not disserve the public interest. See Calloway, 489 F.2d at 572-73.

IV. DISCUSSION AND ANALYSIS

The evidence and pleadings before the Court establish that Elmer Henry Brunsting
and Nelva Erleen Brunsting created the Brunsting Family Living Trust on October 10,
1996. The copy of the Trust presented to the Court as Exhibit 1, however, reflects an
effective date of January 12, 2005. As well, the Trust reveals a total of 14 articles, yet
Articles 13 and part of Article 14 are missing from the Trust document. Nevertheless, the

Court will assume, for purposes of this Memorandum and Order, that the document

3/5
 

AR Se'F19-O00S9P Boduimenras "Hfgalh TRSH/ dn balers Page 4’oP'5°°

presented as the Trust is, in fact, part of the original Trust created by the Brunstings in
1996.

The Trust states that the Brunstings are parents of five children, all of whom are
now adults: Candace Louise Curtis, Carol Ann Brunsting; Carl Henry Brunsting; Amy
Ruth Tschirhart; and Anita Kay Brunsting Riley. The Trust reflects that Anita Kay
Brunsting Riley was appointed as the initial Trustee and that she was so designated on
February 12, 1997, when the Trust was amended. The record does not reflect that any
change has since been made.

The plaintiff complains that the Trustee has failed to fulfill the duties of Trustee
since her appointment. Moreover, the Court finds that there are unexplained conflicts in
the Trust document presented by the defendants. For example, The Trust document
[Exhibit 1] shows an execution date of January 12, 2005.’ At that time, the defendants
claim that Anita Kay served as the Trustee. Yet, other records also reflect that Anita Kay
accepted the duties of Trustee on December 21, 2010, when her mother, Nelva Erleen
resigned as Trustee. Nelva Erleen claimed in her resignation in December that she, not
Anita Kay, was the original Trustee.

The record also reflects that the defendants have failed to provide the records
requested by the plaintiff as required by Article [X-(E) of the Trust. Nor is there
evidence that the Trustee has established separate trusts for each beneficiary, as required

under the Trust, even though more than two years has expired since her appointment.

 

' It appears that Nelva Erleen Brunsting was the original Trustee and on January 12, 2005, she resigned and
appointed Anita Brunsting as the sole Trustee.

4/5
CARR Se IDV OGSO2 Boel as ied WM TRED'dA OAASAS PAGE SOPs o>

In light of what appears to be irregularities in the documents and the failure of the
Trustee to act in accordance with the duties required by the Trust, the Court ENJOINS
the Trustee(s) and all assigns from disbursing any funds from any Trust accounts without
prior permission of the Court. However, any income received for the benefit of the Trust
beneficiary is to be deposited appropriately in an account. However, the Trustee shall not
borrow funds, engage in new business ventures, or sell real property or other assets
without the prior approval of the Court. In essence, all transactions of a financial nature
shall require pre-approval of the Court, pending a resolution of disputes between the
parties in this case.

The Court shall appoint an independent firm or accountant to gather the financial
records of the Trust(s) and provide an accounting of the income and expenses of the
Trust(s) since December 21, 2010. The defendants are directed to cooperate with the
accountant in this process.

It is so Ordered

SIGNED on this 19" day of April, 2013.

lier. Lb I

Kenneth M. Hoyt
United States District Judge

 

5/5
CASE 44 FN08882 WSEUUMhLS? FIEMATREBGAOBICBIEY Payer 86°

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

IN RE:

CANDACE LOUISE CURTIS
Plaintiff

CIVIL ACTION NO. 4:12-CV-592

VS.

ANITA KAY BRUNSTING, et al,
Defendants

CR Li Sr Lr COP GR WOR Lr Wr

REPORT OF MASTER

ACCOUNTING OF INCOME/RECEIPTS AND
EXPENSES/DISTRIBUTIONS OF THE BRUNSTING
FAMILY LIVING TRUST FOR THE PERIOD
DECEMBER 21, 2010 THROUGH May 31, 2013

Report of William G. West, CPA
William G. West, P.C.

Dated July 31, 2013
 

 

CARE Se Hie tbO2 Boelient 2 Fed MAE a d8b803 page J6BP>

REPORT OF ACCOUNTING OF INCOME/RECEIPTS AND
EXPENSES/DISTRIBUTIONS OF THE BRUNSTING FAMILY LIVING TRUST

Index
Section Page
VT. Introduction... cece eeseessescesceesceecessceseesseeseceeessesenseecessaeeaseseteenseceeseeseeece 1
II. Time Line of Records Received .0......cccceseeeesssesceceesenessceeteeeseneeseseeeseeees 2
III. Work Performed by Accountants............. cc cceessseeseeseeeeesseseeeeeeeseeaeeaeenes 3
IV. Summary of Accounts Reviewed ...........cccccesssccssesseeeecneseeseeeteeseseecsaesenenees 5
V. Report Exceptions and Missing Document ............ cc eeeceseeseeseeseeteeeeeeeees 6
VI. Stock Distributed/Dividend Reinvestment Account Information............... 7
VIL. Comments on Certain ACCounts .0..0......cccceseeeccssssecserteseeceeeeeecnectsseeaeseesnees 9
VITT, Summation 0... ee ceeeeeseeeeseeseeecscensescseeseecesscnseaeseeaeenesecseeeenseseeeteeeseeeess 10
Exhibits
1. Statement of Income/Receipts and Expenses/Distributions for the period December

21, 2010 through May 31, 2013
2. Detail of Accounts for the period December 21, 2010 through May 31, 2013

3. Stock Distribution Analysis
CBS AT OOeG2 PBBUUBALES FNSG AKER Goes Ey Persia Y2>

I. Introduction

On February 27, 2012, Candace Curtis filed a pro se complaint in the United States
District Court for the Southern District of Texas, alleging the civil torts of breach of
fiduciary, extrinsic and constructive fraud and intentional infliction of emotional
distress, alleging that the Brunsting Defendants acting as trustees for their parents’
trust, failed to notice her of actions affecting her beneficial interests, refused to
provide copies of non-protected trust instruments and refused to account for trust
assets, or to report on any other acts of administration. On March 8, 2012, Plaintiffs
complaint was dismissed under the probate exception to federal diversity
jurisdiction. The Plaintiff filed a notice of appeal. On January 30, 2013, the Fifth
Circuit Court of Appeals reversed the dismissal. On April 19, 2013, the District Court
issued a memorandum and order for preliminary injunction. In the order, the Court
ordered the appointment of an independent firm or accountant to gather the financial
records of the trust and provide an accounting of the income and expenses of the trust
since December 21, 2010. The defendants were ordered to cooperate with the
accountant in the process. On May 9, 2013, the Court ordered the appointment of
William G. West as master to perform an accounting. Though the injunction order was
signed in April, the master received substantial records through May 31, 2013, and has
used that date as the ending date for the report. Therefore, the report covers the time
period of December 21, 2010, through May 31, 2013, except for any periods for which

information was not received as noted later in this report.
Ree A TFA700G2 BELUMShS? FIEGRTRESGHOBIdSIES Page ast $B°°

Il. Time Line of Records Received

On or about April 18, 2013, the accounting firm of William G. West, P.C., C.P.A.
(“West”) was contacted by the court concerning the preparation of the report contained
herein since the parties to the suit had not mutually agreed upon the selection of an
accountant. After discussing the case with the Judge and a conflict check, West agreed to
accept the appointment. West then instructed his attorney to draft and prepare an order
appointing him as master to perform an accounting of the income and expenses of the
trust since December 21, 2010. This order was signed on May 9, 2013. Shortly
thereafter, West reviewed the court docket and read certain pleadings filed in the case.
On May 22, 2013, West contacted the attorney for the defendants, Mr. George Vie
(“Vie”), to schedule a meeting to discuss the records and the collection of them. On May
29, 2013, West went to Vie’s office for the meeting. At the meeting West was given a
box of paper records containing bank statements, brokerage statements, statements for
dividend reinvestment accounts and tax returns. He was also given a CD which were
said to contain pdf copies of most of these records. West was also given a listing of
records being turned over and those statements missing or not yet obtained. West was
told the missing records were in the process of being obtained. West also requested
copies of any electronic accounting or bookkeeping files the defendants may have for the
trust. Subsequently, on or about June 4, 2013, West was emailed some Quicken
accounting program files which he was able to successfully download and open in order
to review. On or about June 6, 2013, West received additional records from Vie. During
this time West contacted the plaintiff to discuss the case with her and request copies of

any records of the trust she may have in her possession. Towards the end of June, West
CBS AT OO862 POSTAL? FNSTATKEAGHOBRIES Peteestdt Be°°

contacted Vie for an update on the status of the receipt of missing records which had yet
to be produced. Additional records were promised in the near future. On or about July 1°
West received emails from the plaintiff containing pdf copies of various records. West
found, that for the most part, he had these records already from Vie (the plaintiff had
told West beforehand that most of the records she had, in fact, came from the
defendants’ attorney, except some her brother had given her). On July 5" Vie sent
additional records to West (and pdf copies of same on CD). After review of these
records received on July 5, West sent an email to Vie inquiring as to when additional
records would be received. West specifically addressed his concern that there were
many bank disbursements for which he had no copies of cancelled checks or paid bill
invoices to document said disbursements. On July 15, 2013, West sent another email
addressing this same issue and received a letter from Vie in explanation of certain
distributions. On July 24, 2013, Vie forwarded several more missing bank statements.
Up until the submittal date of this report, West communicated with Vie for clarification

on certain deposits or disbursements.

Ill. Work Performed by Accountants
Upon receipt of the first batch of records from Vie, West had his staff reconcile the
paper records received with those in pdf on the CD and with the scheduled listing of
records turned over and those not yet turned over. When the Quicken files were received
and opened, they were download, reviewed and converted into excel spreadsheets for
use by West’s staff. It is West’s opinion that the Quicken files kept by the defendant(s)
were more for use as an electronic checkbook to keep bank balances as opposed to a

more fully integrated bookkeeping system. To some extent the Quicken files did serve as
 

BSse 471d evOb92 Bsdlinenté2 Filed MBSPardwoszs Page esse

an outline for the subsequent work done by West. West set up a client account in
QuickBooks to serve as an accounting database to compile the income and expense
report for the trust. Once the chart of accounts was set up, all of the cash receipt and cash
disbursement activity reflected on the Quicken files and bank statements were entered
into QuickBooks. Some of the disbursements Pfrom the bank accounts did not have
cancelled checks associated with the bank statements. A great many disbursements did
not have support to document them reflecting the recipient, what was being paid for and
the like. West had to rely on descriptions he found in the Quicken records, bank
statements or elsewhere in the documents given to him. West has also relied on
information/explanations supplied to him in a letter by the defendants’ attorney dated
July 15, 2013. In summary, West was not given unrelated third party documentation for
many of the disbursements run through the bank accounts. The entry of these receipts
and disbursements was extremely time consuming; Approximately a thousand entries
were made into the QuickBooks database in order to record them. These entries were
made only after reviewing related documents provided and ascertaining how best to
record the entries. Additionally, paid bills or invoices, if present for reviewing, were
compared to the bank disbursements.

West was also given brokerage account statements for three Edward Jones accounts
and twelve dividend reinvestment accounts for either Chevron or ExxonMobil. West’s
staff had to do a reconciliation of monthly or quarterly reports for each account and/or
transfers between them. This activity was entered via journal entries. The entry of these
stock type accounts was also extremely time consuming, approximately five hundred

entries were made into the QuickBooks database in order to record them after a careful
IV.

CBRE ATER OGES2 SULMTEN OS FIER TRIG GA DBlOBIES Pager ‘ot $B°°

review and analysis of the respective account statements covering a two and a half year
time frame. Numerous work papers were prepared to analyze: 1. transfers between
accounts; 2. stock dividends reinvested; and, 3. stocks which were either sold or
distributed.

West has used his best judgment in classifying the receipts and disbursements into
account categories on the income and expense report. West requested that the defendants
provide him with all the accounting information of the trust(s) and he is relying upon the
belief they have complied and there are no other available records to be turned over.
West has relied on the information given to him and interpreted as best he could. West
reserves the right to amend the report as needed as new and additional information

becomes available.

Summary of Accounts Reviewed
For the purposes of this Report, the following bank and stock accounts activity for
the applicable periods have been recorded for the preparation of the income and expense
report contained herein:
Bank of America account # M1143
Bank of America account # EEEE-3523
Bank of America account # i-8577
Bank of America account # MB -9546
Bank of America account # SD-6643
Bank of America account # HEEE-3536

Edward Jones account # ES -1-6
CASS ATI O0862 OSU as EIGER RSD GHobidslEy Pagers ht 9°

Edward Jones account # 6-1-9

Edward Jones account # M§9-1-8

Chevron dividend reinvestment account (Bank of New York)
Chevron dividend reinvestment account # CHNNN9415
Chevron dividend reinvestment account # C9407
Chevron dividend reinvestment account # C9423

John Deere dividend reinvestment account

ExxonMobil dividend reinvestment account # CO 102
ExxonMobil dividend reinvestment account # Cl6261
ExxonMobil dividend reinvestment account # C6287
ExxonMobil dividend reinvestment account # C7769
ExxonMobil dividend reinvestment account # CHNN7777
ExxonMobil dividend reinvestment account # CHEEB3 19

ExxonMobil dividend reinvestment account # CWB 301

V. Report Exceptions and Missing Documents

In our review, we noted that we did not receive copies of approximately thirteen
checks. We relied upon other information provided by the defendants to reflect the payee
and categorize the type of expense incurred. We were supplied with a limited number of paid
bills and invoices supporting many of the disbursements and payments made. Again we
relied on the various types of information provided to us to categorize the type of expense
paid. We did not receive monthly statements for payments made on a Bank of America

credit card. These payments are reflected in summary on the report (Exhibit 1) and also in
 

CBSse aD ev Odso2 Basdlinent62 Flea RM BSPardwOs2s PAGE FoF

the detail of accounts (Exhibit 2). The categorization of these payments can be amended
should the statements and supporting documents be received.

The following account statements were not received and the activity for the periods has not
been recorded in the report:

Bank of America checking accounting #4MMMMM-9546, 12/14/2011 to 5/31/13.

Edward Jones account ##MBS-1-6, 4/26/2013 to 5/31/2013.

Chevron dividend reinvestment account MENMMB9423 12/31/2011 to 5/31/2013
ExxonMobil dividend reinvestment account #6287 9/30/2012 to 5/31/2013

John Deere dividend reinvestment account (summary provided, but no monthly reports)

Met Life dividend reinvestment account (summary provided, but no monthly reports)

VI. Stock Distributed/Dividend Reinvestment Account Information

During the period, a number of Dividend Reinvestment Accounts (“DRP”’) were
maintained. The information we received included accounts with Chevron Corporation
(“CVX”) shares, Exxon/Mobil Corporation (“XOM7”) shares, Deere and Company (“DE”)
shares and MetLife Inc (“MET”) shares. When shares were distributed to the beneficiaries
or parties in interest, the transaction was accounted for on the QuickBooks database at the
fair market value at the time of the distribution or transfer. The fair market value was
determined from historical records of stock prices at the close of the date of the transaction.
These amounts may or may not be the actual amounts realized by the individuals receiving

the stock. Please refer to Exhibit 3 in relation to this section.
A38e'a fev G0SS2 BSaUME 62 Filed uP TXSH Ur Bs/oBMIs- PhgEIGoP3s>

At the beginning of the review period, there were 1,292.2088 shares of CVX and
4,010.20048 shares of XOM according to the records we received. According to account
information provided to us 95 shares of MET were attributable to the estate and 9.5807

shares of DE were never transferred to the Nelva Brunsting Survivor’s Trust.

During the review period, 675 shares of CVX were transferred as follows:

Anita Brunsting received 135 shares

Ann Brunsting UGMA received 135 shares
Jack Brunsting UGMA received 135 shares
Katie Riley UGMA received 135 shares
Luke Riley received 135 shares.

During the review period, 2,675 shares of XOM were transferred as follows:
Amy Brunsting received 1,120 shares
Carole Brunsting received 1,325 shares
Anita Brunsting received 160 shares
Candy Curtis received 160 shares.

Dividends were reinvested in stocks purchased at the fair market values at the time of the
transactions as follows:

CVX shares purchased were 84.83095
XOM shares purchased were 60.51429
DE shares purchased were 0.04946

Partial shares were sold as follows:

XOM shares sold were 0.79847
DE shares sold were 0.9117

612 CVX shares were maintained in an account not under control of Anita Brunsting at the
beginning of the review period, but were eventually transferred into the main CVX DRP
account. A final accounting of 37.131 shares of CVX stock could not be determined since

reports after 12/31/2011 were unavailable for one of the DRP accounts.
Case Sod” 9 WOBO2 ocument 46a" Flig qOPXSb Or Odloe/13> P&G ITs ise °

4.42786 shares of KOM were unaccounted for because reports after 9/30/2012 were

unavailable from one of the DRP accounts.

95 shares of MET were attributed to the trust information, however the only reports
reflecting information on these shares were dated late in the review period and did not show

whether the shares were available to the estate at the beginning of the period.

Only 0.04946 shares of DE were attributed to the estate at the end of the period. No reports
reflected the balance as of the beginning of the period and 8.669 shares were not accounted

for during the period.

At the end of the review period, 1,276.88344 shares of CVX, 1,300.25643 shares of KOM,

0.04946 shares of DE and 95 shares of MET were available to the trust.

VII. Comments on Certain Accounts

In the Income/Receipts section of the report there are accounts titled Long Term
Capital Gains-~ Funds and Short Term Capital Gains— Funds. These amounts do not
represent sales made by the Trust, per se, but rather sales of securities made by stock or
bond funds held in the Trust accounts and then passed on to the Trust.

In the Expense/Distributions section of the report there is an account titled
Cash/Check to Family Members. This account represents cash, checks, electronic fund
transfers paid or sent to family members or payments made for the benefit of family

members, as best as West could ascertain. In Exhibit 2, the detail of accounts, there is a
CsSe aa Gosd2 Becumert 627 ried iPTXSH oh B8/os/13? PagGeI7 orSe>

listing of the payments found that fit this account category. In the information provided to
West, many of the payments are noted as reimbursement to family members for expenses
(trustee fees, legal fees, repairs, work performed, etc.) incurred on behalf of the trust and are
noted as such in the memo section of the detail of accounts. Also the July 15, 2013, letter
from Vie in explanation of certain distributions is referenced here in regard to certain
distributions. It is important to note this section lists distributions out of bank accounts to or
for the benefit of family members. It does not list distributions of stock which are listed
separately in the last section of the Statement of Income/Receipts and

Expenses/Distributions and the related Section VI above and in Exhibit 3.

An account titled Payments to Credit Cards is included in the
Expense/Distributions section of the report. This account reflects payments made on credit
cards for which we could not find supporting documentation or ascertain how the amounts
should be allocated to other Expense/Disbursement accounts. Section V above addresses
Bank of America credit card payments and lack of statements and supporting documents.
There were also payments to a Bluebonnet credit card account (also referenced as
“Cardmember Services” in information given to us), for which we were given monthly
statements and some supporting documentation. Due to the general lack of supporting

documents for these payments they have been placed into this account.
Vill. Summation

In this case I have been asked to prepare an accounting to help the Court consider the

issues in dispute. I have undertaken an analysis of the books and records provided to me. It

10
 

 

Cass ATAWNOGES2 BSLUMEhr6? FEAR TRSEDHDEdSIED Page sso? 88°

is my belief that all my requests for information from the various parties were reasonable
and that I made it clear I wanted all available records. This report has been based on all
records received to date. The report can be amended should additional records be received if

so directed by the Court. This report has been made in good faith.

Respectfully submitted on this 31° day of July, 2013.

William G. West

WikhH Wut

12345 Jones Rd., Suite 120
Houston, TX 77070

 

11
CaSeaha eM Gosv2 BeeuMent 624 Files noXSw oh Gelbs/t3 PAGO 14 Gr Se>

EXHIBIT 1
 

CESRAAAANMBEBED "BRULRRUNARA, ile BryGRAOGndahED ayeers/sP B®

Statement of Income/Receipts & Expenses/Disbursements

December 21, 2010 through May 31, 2013

Income/Receipts

Farm/Rental Income

Investment Income
Dividend Income
Interest Income
Long Term Capital Gains - Funds
Short Term Capital Gains- Funds
Stock Sales less Broker Fees

Total investment income

Miscellaneous Income
Pension Income

Proceeds from Sale of Home
Social Security Income

Tax Refunds

Total Income/Receipts

Expenses/Disbursements

Automobile Expense
Bank & Brokerage Charges
Checks/Cash to Family Members
Dues and Subscriptions
Food/Dining/Groceries
Funeral
Household
Insurance Expense
Lawn Care
Legal Fees
Medica! Expenses

In Home Care

Medical Supplies

Medical Expenses ~- Other
Total Medical Expenses

Miscellaneous Expenses
Office Supplies
Payments to Credit Cards
Bank of America Credit Cards
Bluebonnet Credit Union Cred Cd
Total Payments to Credit Cards

$127,790.41

28,321.46
3,085.05
1,047.31

489.10
183,662.79
216,605.71

6,460.73
8,303.58
433,392.05
17,800.00
19,816.87

830,169.35

2,965.76
8,540.62
108,924.91
278.47
5,958.67
3,556.29
1,237.20
4,737.88
1,262.00
36,312.44

119,232.61
65.47
2,568.98

121,867.06

6,753.72
63.70

14,042.99
11,986.96
26,029.95

Page 1 of 2
Case “VS obo? Desuinee ravi (CNIRAETARRSIOS/I3 PagWie ore °

Statement of Income/Receipts & Expenses/Disbursements
December 21, 2010 through May 31, 2013

 

 

 

 

 

 

Personal Care 798.14
Pet Care
Pet Food and Supplies 69.68
Veterinary Expenses 1,976.24
Total Pet Care 2,045.92
Postage 78.15
Professional Fees 7,563.86
Repairs and Maintenance 783.31
Supplies 29.83
Taxes
Taxes - Federal 53,416.00
Taxes - Property 9,811.99
Taxes - State 4,793.00
Total Taxes 68,020.99
Telephone Expense 4,519.17
Utilities
Cable TV 776.41
Electricity 2,259.90
Gas 942.66
Water 2,537.22
Total Utilities 6,516.19
Total Expenses/Disbursements 418,844.23
Net of Income/Receipts & Expenses/Disbursements 411,325.12
Less Stock Distributed to Family Members
Value of Stock Transferred Out 298,976.80
Net of Income/Receipts & Expenses/Disbursements Less Value
of Stock Distributed $112,348.32

Page 2 of 2
CAssela TM GoSI2 SAU SH FSP TREE Ud beloBIS? PhGEIFOPSS>

EXHIBIT 2
ARSE ATMO OSS HUCUM SF FILIP TED Ut DsoBls PhGEIsOPEE>

Brunsting Family Living Trust
Detail of Accounts

 

 

42/2112010-05/31/2013
Type Date Num Name Memo Class Amount Balance
Ordinary Income/Expense
Income

Farm/Rental Income
General Joumal 3/1/2011 EJ20120458 Invest inc - Farm Nelva 15,540.40 15,540.40
General Journal 9/29/2011 £J20120476 Farm inc - invest inc NelWva 15,510.00 31,050.40
General Journal 10/5/2012 EJ20120442 Farm Rent Elmer 26,437.50 57,487.90
Generai Journal 4/41/2013 EJ20120437 Farm Rent Elmer 13,902.51 71,390.41
General Joumai 3/2/2013 £J20120450 Farm Rent Elmer 29,962.50 101,352.91
Generat Journal 3/5/2013 EJ20120438 Farm Rent Elmer 26,437.50 127,790.41
Total Farm/Rental Income 127,790.41 127,790.41

Investment Income

Dividend income
General Joumai 12/21/2010 EJ20101223 Dividends on Capital Income Builder Fund A Survivor 60.19 60.19
General Journal 12/22/2010 EJ20101212 Dividends on Dodge & Cox intl Stock Fund Elmer 368.36 428.55
General Journal 12/22/2010 £J20101212 Dividends on Dodge & Cox Income Fund Elmer 326.77 754,32
General Journal 12/27/2010 £J20101213 Dividend on Investment Co of America Cl F4 Elmer 112.43 866.75
General Journal 12/27/2010 EJ20101213 Dividend on Pioneer Fund Cl Y Elmer 62.73 929.48
General Joumal 12/28/2010 EJ20101214 Dividend on New World Fund Cl F1 Elmer 77.32 1,006.80
General Journal 12/30/2010 EJ20101215 Dividend on Oppnhmr Cmd Strat Tt Rtn Cl Y Elmer 200.58 4,207.38
Genera{ Journal 42/31/2016 EJ20101216 Dividend from Oppenheimer inti Bond Fund Y Elmer 33.39 1,240.77
General Joumal 12/31/2010 £J20101216 Dividend on Money Market Elmer 0.01 4,240.78
General Journal 1/3/2011 EJ20110105 Dividends Reinvested in Fed Money Market Instt C! Elmer 0.05 1,240.83
General Joumnai 1/3/2011 EJ20110105 Dividends Reinvested in DWS Smail Cap Vaiue Fund Insti Elmer 4.39 1,245.22
General Journal 4/3/2011 EJ20110105 Dividends Reinvested in ING Global Real Estate Fund | Elmer 146.39 1,391.61
General Journal 1/3/2011 £J20110105 Dividends Reinvested in JPMorgan Core Bond Fund Elmer 78.79 1,470.40
General Journal 1/3/2011 EJ20110105 Dividends Reinvested in JP Morgan High Yield Fd Elmer 35.40 1,505.80
General Joumal 1/3/2011 EJ20110105 Dividends Reinvested in T Rowe Price New Inc Fd Etmer 73.83 4,579.63
General Journal 1/28/2014 EJ20110128 Dividends on Dow Chemical Co Survivor 24.60 1,604.23
General Journal 4431/2011 EJ20110130 Dividends on Stryker Corp Survivor 33.51 1,637.74
General Journal 2/1/2014 EJ 20110201 Dividends on Deere & Co Stk Survivor §73.65 2,211.39
General Journal 2/1/2011 £J201 10201 Dividends from JPMorgan Core Bond Fund Elmer 75.01 2,286.40
Generai Joumai 2/1/2011 EJ20110201 Dividends from JPMorgan High Yield Fund Eimer 31.82 2,318.22
General Journal 2/1/2011 EJ20110201 Dividends from Oppenheimer Intl Bond Fund Elmer 26.65 2,344.87
Genera! Journal 2/112011 EJ20110201 Dividends from T Rowe Price New Income Fund Elmer 63.83 2,408.70
General Joumat 3/1/2011 £J20110301 Dividends on JPMorgan Core Bond Fund Elmer 73.22 2,481.92
General Journal 3/1/2014 EJ20110301 Dividends on JPMorgan High YieldFd Elmer 28.77 2,510.69
General Joumal 41/2011 £J20410301 Dividends on Oppenheimer Int! Bond Fund Y Elmer 25.14 2,535.83
General Jounal 3/1/2011 EJ20110301 Dividends on T Rowe Price New income Fund Elmer 66.69 2,602.52
General Journal 3/7/2011 EJ201 10304 Dividend on Investment Co of America Cl F4 Elmer 81.32 2,683.84
General Journal 3/10/2011 £J20110321 Dividends on Chevron Corp Survivor 66.96 2,750.80
General Joumal 3/41/2014 DR12110301 Dividends on Chevron Stock Family 930.39 3,681.19
General Joumal 3/21/2011 EJ20110322 Dividends on Capital income Builder Fund A Survivor 40.69 3,721.88
General Journal 3/25/2011 EJ20110307 Dividends on Columbia Mid Cap Value Fd Cl Z Elmer 5.86 3,727.74
Generali Journal 3/25/2011 £J20110307 Dividends on DWS Small Cap Value Fund Inst! Elmer 29.55 3,757.29
General Journal 3/25/2011 EJ20110307 Dividends on Pioneer Fund ClY Elmer §5.34 3,812.63
General Joumat 3/28/2011 EJ20110309 Dividends From Thomburg invt Value Fd Elmer 4.67 3,817.30
General Joumal 3/29/2011 EJ20110310 Dividends from Dodge & Cox Income Fund Elmer 273.60 4,090.90
General Journal 3/30/2011 £J20110311 Dividends on T Rowe Price Equity Fd Elmer 68.64 4,159.54
General Journal 4/1/2011 EJ20110401 Dividends on JPMorgan Core Bond Fund Elmer 75.49 4,235.03
General Journal 41172011 EJ20110401 Dividends on JPMorgan High Yield Fd Eimer 33.22 4,268.25
: General Journal 4/1/2011 EJ20110401 Dividends on Oppenheimer inti Bond Fund Elmer 26.87 4,295.12
General Journal 4/4/2011 £J20110401 Dividends on T Rowe Price New Income Fund Elmer 66.69 4,361.81
General Journal 4/4/2011 £J20110402 Dividends on ING Global Reai Estate Fund | Elmer 54.86 4,416.67
General Journai 4/29/2011 EJ20110425 Dividends on Stryker Corp Survivor 33.62 4,450.29
General Journal 4/29/2011 EJ20110425 Dividends on Dow Chemical Corp Survivor 24.60 4,474.89
General Journal 5/2/2011 £J20110501 Dividends on Deere & Co Survivor 435.05 4,909.94
Generali Jounal 5/2/2011 EJ20110501 Dividends on JPMorgan Core Bond Fund Elmer 73.68 4,983.62
General Journal 5/2/2014 EJ20110501 Dividends on JPMorgan High Yield Fd Select Elmer 34.05 §,017.67
General Joumal 5/2/2011 EJ20110501 Dividends on Oppenheimer Intl Bond Fund Y Elmer 27.64 §,045.31
General Joumai 5/2/2041 £4204 10501 Dividends on T Rowe Price New Income Fund Elmer 72.37 5,117.68
General Journal 6/1/2011 £J201 10601 Dividends on JPMorgan Core Bond Fund Elmer 76,94 5,193.62
General Joumal 6/1/2011 EJ20110601 Dividends on JPMorgan High Yield Fund €lmer 33.56 5,227.18
General Journal 8/1/2011 EJ201 10601 Dividends on Oppenheimer Inti Bond Fund Elmer 26.54 5,253.72
General Joumal 6/4/2011 £J20110601 Dividends on T Rowe Price New Income Fund Elmer 66.95 §,320.67
General Journal 6/10/2011 EJ20110622 Dividend Reinvestment on XOM Stk 7777 Survivor 461.53 5,782.20
General Joumal 6/10/2011 EJ20110622 Dividend Reinvestment on CVX Stk Nelva 547.75 6,329.95
General Journal 6/10/2011 EJ201 10622 Dividend Reinvestment on CVX Stk 9415 Elmer 461.45 6,791.40
Generali Journal 6/13/2014 EJ201 10602 Dividends on Investment Co of America C! Ft Elmer 81.34 6,872.74
General Journal 6/23/2011 EJ20110603 Dividends on Columbia Mid Cap Value Fd Cl Z Elmer 13.58 6,886.32
General Journal 6/24/2011 EJ20110605 Dividends on Pioneer Fund Elmer 70.20: 6,956.52
General Jounal 6/28/2011 EJ201 10608 Dividends on Dodge & Cox Income Fund Elmer 264.88 7,221.40
General Journal 6/29/2011 £J20110609 Dividends on T Rowe Price Equity income Fd Efmer 83.36 7,304.76
General Joumat 7/1/2014 £J20110701 Dividends on JPMorgan Core Bond Fund Select Elmer 71.68 7,376.44
General Joumat 7/1/2011 EJ201 10701 Dividends on JPMorgan High Yield Fd Setect Elmer 30.38 7,406.82
General Journal 7H12011 E£J20110701 Dividends on Oppenheimer Intl Bond Fund Eimer 27.12 7,433.94
General Journal 71/2011 £J201410701 Dividends on T Rowe Price New income Fund Elmer 70.47 7,504.44
General Journal 715{2011 £J20110702 Dividends on ING Global! Real Estate Fund t Elmer 52.94 7,557.35
General Jounal 8/1/2014 EJ20110801 Dividends on Deere & Co Survivor 254.20 7,811.55
General Joumal 8/1/2011 EJ20110801 Dividends on JPMorgan Core Bond Fund Select Elmer 69.82 7,881.37
General Joumal 8/1/2011 £J20110801 Dividends on JPMorgan High Yield Fd Select Elmer 31.82 7,913.19
General Jouma! 8/1/2011 E£J201740801 Dividends on Oppenheimer Int] Bond Fund Y Elmer 27.92 7,941.11
General Journal 8/1/2011 EJ201 10801 Dividends on T Rowe Price New Income Fund Elmer 69.49 8,010.60
General Journal 9/1/2011 EJ20110901 Dividends on JPMorgan Core Bond Fund Select Elmer 73.97 8,084.57
Generali Journal 9/1/2011 EJ20110901 Dividends on JPMorgan High Yield Fd Select Elmer 32.63 8,117.20
General Joumat 9/1/2011 EJ201 10901 Dividends on Oppenheimer inti Bond Fund Y Eimer 25.71 8,142.91
General Joumal 91112011 £J20110901 Dividends on T Rowe Price New Income Fund Elmer 70.82 8,213.73
Genera! Journal 9/9/2011 EJ20110136 Exxon invest inc Survivor 274.01 8,487.74

 

Page 1
\

 

 

 

 

 

 

 

Rhee 41 ev-00862 “BScument62 FIST IR TRSO ON OBdETS Page19 of 88°

Brunsting Family Living Trust

 

Detail of Accounts
12/21/2010-05/31/2013
Type Date Num Memo Class Amount Balance
General Joumal 9/9/2011 EJ20110921 Dividend Reinvestment of XOM Stk 7777 Survivor 313.80 8,801.54
Genera! Journal 9/9/2011 EJ20110921 Dividend Reinvestment of Chevron Stk NeWva 28.50 8,830.04
General Journal 9/9/2011 EJ20110921 Dividend Reinvestment of Chevron Stk 9415 Elmer 465.04 9,295.08
General Journal 9/19/2011 EJ20110904 Dividends on Investment Co of America Cl F1 Elmer 83.95 9,379.03
General Journal 9/23/2011 EJ20110908 Dividend on Pioneer Fund Cl Y Elmer 78.19 9,457.22
General Journal 9/27/2011 £J20110907 Dividends on Columbia Mid Cap Value Fd Cl Z Elmer 14.76 9,471.98
General Jounal 9/28/2011 EJ20110909 Dividends on Dodge & Cox income Fund Elmer 186.06 9,658.04
General Journal 9/29/2011 EJ20110910 Dividends on T Rowe Price Equity income Fd Elmer 88.37 9,746.41
General Journal 10/3/2011 EJ20111001 Dividends on JPMorgan Core Bond Fund Select Elmer 42.25 9,788.66
General Journal 10/3/2011 EJ20111001 Dividends on JPMorgan High Yield Fd Select Elmer 28.14 9,816.80
Genera! Journal 10/3/2011 €J20111001 Dividends on Oppenheimer Intl Bond Fund Y Elmer 26.16 9,842.96
Generai Journal 10/3/2011 EJ20111001 Dividends on Pimco Tot Ret Fd IV Inst Cl Elmer 2.25 9,845.21
General Joumal 40/3/2011 EJ20111001 Dividends on T Rowe Price New Income Fund Elmer 65.22 9,910.43
General Journal 10/4/2011 EJ20111002 Dividends on ING Global Real Estate Fund | Elmer 49.75 9,960.18
General Journal 10/4/2011 EJ20111002 Dividends on Loomis Sayles invt Grade 8d Y Elmer 27.14 9,987.32
General Journal 11/1/2011 EJ20111101 Dividends on Deere & Co Survivor 254.20 10,244.52
General Journal 11/1/2014 EJ20111101 Dividends on JPMorgan Core Bond Fund Select Elmer 42.38 10,283.90
Generat Jounal 11/4/2011 €J20111101 Dividends on JPMorgan High Yield Fd Select Eimer 27.09 10,310.99
General Journal 41/4/2011 EJ20111101 Dividends on Oppenheimer intl Bond Fund Y Elmer 22.68 40,333.67
General Journal 11/1/2011 EJ20111101 Dividends on Pimco Tot Ret Fd iV Inst Cl Elmer 40.42 10,344.09
General Joumal 11/1/2011 €J20111101 Dividends on T Rowe Price New Income Fund Elmer 50.00 10,394.09
General Journal 11/2/2011 EJ20111102 Dividends on Loomis Sayles Invt Grade Bd Y Elmer 28.43 10,422.52
General Jounal 12/1/2011 EJ20111212 Dividend on JP Morgan Core Bond Elmer 40.15 10,462.67
General Journal 12/1/2041 EJ20111212 Dividend on JP Morgan High Yield Elmer 29.67 10,492.34
General Journal 12/1/2011 EJ20111212 Dividend on Oppenheimer Int! Bd Elmer 23.27 10,515.61
General Journal 12/1/2011 £J20111212 Dividend on Pimco Total Retum iV Elmer 13.84 10,529.45
Generat Journal 12/1/2011 EJ20111212 Dividend on T Rowe Price New Income Elmer 60.92 10,580.37
Genera! Journal 12/2/2011 EJ20111213 Dividend on Loomis Sayles Inv Grade Bd Etmer 28.43 10,608.80
General Journal 42/9/2011 EJ20110152 Exxon Div Income Survivor 274.01 10,882.81
General Journal 12/9/2011 £J20114215 Dividend on MFS Research International Elmer 335.71 11,218.52
General Journal 12/9/2011 EJ20111221 Dividend Reinvestment of XOM Stk 7777 Survivor 315.83 11,534.35
Generat Jouma! 12/9/2011 EJ20111221 Dividend Reinvestment of Chevron Stk Netva 29.84 11,564.19
General Journai 12/9/2011 520111221 Dividend Reinvestment of Chevron Stk 9415 Eimer 487.02 12,051.21
General Journal 42/43/2014 EJ20111216 Dividend on Columbia Mid Cap Value Elmer 26.01 12,077.22
General Journal 12/14/2014 E£J20111217 Dividend on T Rowe Pree Equity Income Elmer 95.96 12,173.18
General Journal 12/20/2011 £J20111220 Dividend on DWS Small Cap Value Elmer 66.58 12,239.76
General Journal 12/2112011 EJ20111221 Dividend on Dodge & Cox intl Stock Elmer 580.68 12,820.44
General Journal 12/21/2011 = 420111221 Dividend on Dodge & Cox income Eimer 196.04 13,016.48
General Journal 42/22/2011 EJ20111222 Dividend on Oppengeimer Common Strat Total Ret Elmer 285.22 13,301.70
General Journal 12/23/2011 £J20111223 Dividend on Investment Co of America Elmer 116.38 13,418.08
General Journal 12/23/2011 EJ20111223 Dividend on Pioneer Fund Elmer 95.42 13,513.50
General Journal 12/27/2011 £J20111224 Dividend on Thomburg Value Elmer 7.84 13,521.34
General Journal 12/28/2011 EJ20111225 Dividend on Loomis Sayles Inv Grade Bd Eimer 67.05 13,588.39
General Journal 12/28/2011 EJ20111225 Dividend on New World Elmer 73.75 43,662.14
General Journal 42/30/2011 EJ20111226 Dividend on Oppenheimer Int Bd Elmer 148.46 13,780.60
General Journal 1/3/2012 £J20120102 Dividends on JP Morgan Fed Money Mkt Elmer 0.03 13,780.63
General Journal 1/3/2042 £J20120102 Dividends on ING Global Real Estate Elmer 39.90 13,820.53
General Journal 1/3/2012 EJ20120102 Dividends on JP Morgan Core Bond Eimer 44.24 13,861.74
General Journal 13/2012 EJ20120102 Dividends on JP Morgan High Yield Elmer 30.00 13,891.74
General Journal 1/3/2012 EJ20120102 Dividends on JP Pimco Total Retum IV Elmer 13.97 43,905.71
General Journal 1/3/2012 EJ20120102 Dividends on T Rowe Price New Income Elmer 57.12 13,962.83
Generai Journal 1/10/2012 EJ20120104 Dividends on Pimco Total Retum iV Elmer 2.85 13,965.68
General Journal 2/1/2012 £J20120201 Dividends on JPMorgan Core Bond Select Cl Elmer 37.79 14,003.47
General Journal 2/1/2012 £J20120201 Dividends on JPMorgan High Yield Setect C! Elmer 25.27 14,028.74
General Journal 2/1/2012 EJ20120201 Dividends on Oppenheimer Intle Bd Elmer 25.02 14,053.76
General Journal 2/1/2012 EJ20120201 Dividends on Pimco Tota! Return IV INst Cl Eimer 15.86 14,069.62
General Journal 2/1/2012 €J20120201 Dividends on T Rowe Price New Income Elmer 47.63 14,117.25
General Journal 2/2/2012 E420120202 Dividends on Loomis Sayles Inv Grade Bd Y Elmer 27.89 14,145.14
General Journal 3/1/2012 £J520120301 Dividends on JP Morgan Core Bond Select Ci Elmer 36.71 14,181.85
Genera} Journal 3/1/2012 £J20120301 Dividends on JP Morgan High Yield Select Cl Elmer 27.26 14,209.11
Genera! Journal 3/1/2012 £J20120301 Dividends on Oppenheimer Inti Bd Elmer 23.99 14,233.10
General Journal 3/1/2012 EJ20120301 Dividends on Pimco Total Return IV inst Ci Elmer 17.35 14,250.45
General Journa! 3/1/2012 EJ20120301 Dividends on T Rowe Price New Income Elmer 49.53 14,299.98
General Jounal 3/2/2012 EJ20120302 Dividends on Loomis Sayles Inv Grade Bd Y Elmer 27.36 14,327.34
General Journal 3/7/2012 EJ20110154 Exxon div income Survivor 274.01 14,601.35
General Joumal 39/2012 £J20120321 Dividend Reinvestment of XOM Stk 7777 Survivor 317.68 14,919.03
General Joumal 3/9/2012 EJ20420321 Dividend Reinvestment of CVX Stk 9415 Survivor 490.82 15,409.85
General Journal 3/15/2012 EJ20120304 Dividends on Investment Co of America Elmer 78.17 15,488.02
General Journal 3/23/2012 EJ20120305 Dividends on Pioneer Fund Elmer 77.25 15,565.27
General Journal 3/26/2012 EJ20120306 Dividends on Columbia Mid Cap Value Elmer 10.25 15,875.52
General Journal 3/28/2012 EJ20120307 Dividends on Dodge & Cox Income Eimer 189.13 15,764.65
General Journal 3/28/2012 EJ20120307 Dividends on T Rowe Price Equity Elmer 93.48 15,858.13
General Journal 4/2/2012 EJ20120401 Dividends on JP Morgan Core Bond Elmer 37.99 15,896.12
General Journal 4/2/2012 EJ20120401 Dividends on JP Morgan High Yield Elmer 28.66 15,924.78
General Journai 4/2/2012 EJ20120401 Dividends on Oppenheimer Int! Bd Elmer 27.30 15,952.08
General Journal 4/2/2012 £J20120401 Dividends on Pimco Tota! Return IV Elmer 17.89 15,969.97
General Journal 4/2/2012 £J20120401 Dividends on T Rowe Price New Income Elmer 51.76 16,021.73
General Journal 4/3/2012 €J20120402 Dividends on ING Global Real Estate Elmer 42.05 16,063.78
General Journal 4/3/2012 EJ20120402 Dividends on Loomis Sayles Inv Grade Bd Elmer 27.75 16,091.53
General Journal 5/1/2012 EJ20120501 Dividends on JP Morgan Core Bond Elmer 34.52 16,126.05
General Journal 5/1/2012 EJ20120501 Dividends on JP Morgan High Yield Elmer 23.81 16,149.86
General Joumal 5/1/2012 EJ20120501 Dividends on Oppenheimer inti Bd Elmer 22.93 16,172.79
General Journal 5/1/2012 EJ20120501 Dividends on Pimco Total Return iV Elmer 14.59 16,187.38
General Journal 5/1/2012 £EJ20120501 Dividends on T Rowe Price New income Elmer 47.45 16,234.83
General Joumal 8/2/2012 EJ20120562 Dividends on Loomis Sayies inv Grade Bd Elmer 27.39 16,262.22
General Journal 6/1/2012 EJ20120601 Dividends on JP Morgan Core Bond Elmer 33.99 16,296.21
General Journal 6/1/2012 EJ20120601 Dividends on Mainstay High Yield Corp Bd Elmer 57,74 16,353.95
General Journal 6/1/2012 EJ20120601 Dividends on Oppenheimer Int! Bd Elmer 24.63 16,378.58

Page 2
 

Soa BOCUMEAL 43" EL RRSPON BEMDBNS? PAGO SCI SPS
ase 4:12-cv- ocumen Filed in P f
Brunsting Family Living Trust
Detail of Accounts
12/2112010-05/31/2013
Type Date Num Memo Class Amount Balance

General Journal 6/1/2012 £J20120601 Dividends on Pimco Total Return |V Elmer 15.12 16,393.70
General Journal 6/1/2012 EJ20120601 Dividends on T Rowe Price New Income Elmer 50.82 16,444.52
General Journal 6/4/2012 EJ20120602 Dividends on Loomis Sayles Inv Grade Bd Elmer 27.34 16,471.86
General Journat 6/41/2012 £J20120604 Dividends on investment Co of America Elmer 52.65 16,824.51
General Journal 6/11/2012 EJ20120621 Dividends Reinvested in XOM Stk 7769 Elmer 332.31 16,856.82
General Journal 6/11/2012 EJ20120621 Dividends Reinvested in XOM Stk 7777 Survivor 387.38 17,244.20
General Joumai 6/11/2012 £J20120621 Dividends Reinvested in CVX Stk 9415 Elmer 549.72 17,793.92
General Journal 6/11/2012 EJ20120621 Dividends Reinvested in CVX Stk 9407 Elmer 101.37 17,895.29
General Journal 6/18/2012 EJ20120605 Dividends on Capital World Growth & Income Elmer 147.46 18,042.75
General Jounal 6/22/2012 EJ20120606 Dividends on Pioneer Fund Elmer §3.57 18,096.32
General Journal 8/25/2012 EJ20120607 Dividends on Columbia Mid Cap Value Elmer 31.55 18,127.87
General Journal 6/27/2012 EJ20120609 Dividends on Capital World Bond Elmer 30.40 18,158.27
General Journal 6/27/2012 €J20120609 Dividends on Dodg & Cox income Elmer 128.94 18,287.21
General Journal 6/28/2012 EJ20120610 Dividends on T Rowe Price Equity Income Elmer 96.35 18,383.56
General Journal 6/29/2012 EJ20120611 Dividends on Mainstay High Yield Corp Bd Elmer 58.09 18,441.65
Genera) Journal T22012 £J20120701 Dividends on JP Morgan Core Bond Elmer 32.90 48,474.55
General Journal 71212012 EJ20120701 Dividends on Oppenheimer Int! Bd Elmer 17.08 18,491.60
General Journal 71242012 EJ20120701 Dividends on Pimco Total Return iV Elmer 14.25 18,505.85
General Joumal 722012 £J20120701 Dividends on T Rowe Price New Income Elmer 46.81 18,552.66
General Journal 7HN2012 EJ20120702 Dividends on ING Global Real Estate Elmer 51.95 18,604.61
General Journal TIM2012 EJ20120702 Dividends on Loomis Sayles Inv Grade Bd Elmer 26.87 18,631.48
General Journal 8/1/2012 €J20120801 Dividends on JPMorgan Fed Mon Mkt Elmer 0.04 18,631.52
General Journal 8/1/2012 £420120801 Dividends on JPMorgan Core Bond Elmer 36.33 18,666.85
General Journal 8/1/2012 EJ20120801 Dividends on Mainstay High Yield Corp Bd Elmer 58.45 18,725.30
General Journal 8/1/2012 EJ20120801 Dividends on Oppenheimer inti Bd Elmer 16.06 48,741.36
General Joumat 8/1/2012 £420120861 Dividends on Pimco Total Return IV Elmer 41,10 18,752.46
General Joumal 8/4/2012 EJ20120801 Dividends on T Rowe Price New income Elmer 42.96 18,795.42
General Journal 8/2/2012 EJ20120802 Dividends on Loomis Sayles Inv Grade Bd Elmer 7.14 18,822.56
General Joumal 9/4/2012 EJ20120901 Dividends on JP Morgan Core Bond Elmer 33.06 18,855.62
General Journal 9/4/2012 EJ20120901 Dividends on Mainstay High Yield Corp Bd Elmer 58.81 18,914.43
General Journal 9/4/2042 £J20120901 Dividends on Oppenheimer Int! Bd Eimer 18.18 18,932.61
General Journal 9/4/2012 EJ20120901 Dividends on Pimco Tota! Return IV Elmer 11.75 18,944.36
General Journal 9/4/2012 EJ20120901 Dividends on T Rowe Price New Income Elmer 46.82 18,991.18
Genera! Journal 9/5/2012 EJ20120902 Dividends on Loomis Sayles Inv Grade Bd Elmer 27.89 19,019.07
General Journai 9/10/2012 £J20120921 Dividend Reinvestment in XOM Stk 7769 Elmer 334.71 19,353.78
Generai Journal 9/10/2012 E£J20120921 Dividend Reinvestment in XOM Stk 7777 Survivor 390.17 19,743.95
General Journal 9/10/2012 EJ20120921 Dividend Reinvestment in CVX Stk 9415 Elmer 554.60 20,298.55
Genera Journal 9/40/2012 €J20120921 Dividend Reinvestment in CVX Stk 9407 Elmer 114.44 20,412.99
General Journal 9/17/2012 EJ20120904 Dividends on Investment Co of America Elmer 52.67 20,465.66
General Journal 9/21/2012 EJ20120905 Dividends on Pioneer Fund Elmer §0.19 20,515.85
Generat Joumal 9/24/2012 EJ20120906 Dividends on Capital World Growth & income Elmer 57.95 20,573.80
General Journal 9/26/2012 EJ20120908 Dividends on Columbia Mid Cap Value Elmer 40.07 20,613.87
General Journal 9/26/2012 EJ20120908 Dividends on Dodge & Cox Income Eimer 124.92 20,738.79
General Journal 9/27/2012 EJ20120909 Dividends on T Rowe Price Equity Income Elmer 89.99 20,828.78
General Journal 9/28/2012 EJ20120910 Dividends on Mainstay High Yield Corp Bd Elmer §9.16 20,887.94
General Journal 10/1/2012 EJ20121001 Dividends on JP Morgan Core Bond Etmer 31.95 20,919.89
General Journal 10/1/2012 £J20121001 Dividends on Oppenheimer Int! Bd Elmer 13.87 20,933.76
General Journal 10/1/2012 £J20121001 Dividends on Pimco Total Return IV Elmer 9.14 20,942.90
General Journal 10/1/2012 EJ20121001 Dividends on T Rowe Price New income Eimer 36.25 26,979.16
General Journal 10/2/2012 EJ20121002 Dividends on ING Global Real Estate Elmer 46.97 21,026.12
General Journal 10/2/2012 £J20121002 Dividends on Loomis Sayles Inv Grade Bd Elmer 26.30 21,052.42
General Journal 10/9/2012 EJ20121004 Dividends on Capital World Bond Elmer 23.09 21,075.54
General Journal 44/112012 EJ20121101 Dividends on JP Morgan Core Bond Etmer 30.84 21,106.35
General Journal 11/1/2012 EJ20121101 Dividends on Mainstay High Yield Corp Bd Elmer 59.51 21,165.86
General Journal 11/1/2012 £J20121101 Dividends on Oppenheimer int! Bd Elmer 17.63 21,183.49
General Jounal 14/1/2012 EJ20121101 Dividends on Pimco Total Retum IV Elmer 12.79 21,196.28
General Journal 44/1/2012 EJ201211014 Dividends on T Rowe Price New Income Elmer 40.84 21,237.12
General Journal 41/2/2012 £J20121102 Dividends on Loomis Sayles Inv Grade Bd Elmer 26.21 21,263.33
Genera! Joumal 12/3/2012 £J20421201 Dividends on JP Morgan Core Bond Elmer 30.90 21,294.23
General Journal 1213/2012 EJ20121201 Dividends on Mainstay High Yield Corp Bd Elmer 59.87 21,354.10
General Journal 12/3/2012 EJ20121201 Dividends on Oppenheimer inti Bd Elmer 17.62 21,371.72
General Journal 12/3/2012 EJ20121201 Dividends on Pimco Totat Return IV Elmer 13.77 21,385.49
General Joumal 12/3/2012 EJ20121201 Dividends on T Rowe Price New Income Elmer 42.81 21,428.30
General Journal 12/4/2012 EJ20121202 Dividends on Loomis Sales Inv Grade Bd Elmer 26.84 21,455.14
General Joumal 12/4/2012 EJ20121202 Dividends on Mainstay High Yield Corp Bd Elmer 60.23 21,515.37
General Journal 12/712012 EJ20121204 Dividends on Blackrock Cap App Elmer 45.22 21,560.59
General Journal 12/7/2012 EJ20121204 Dividends on Oppenheimer Rising Divid Fd Y Elmer 57.90 21,618.49
General Journal 42/10/2012 EJ20121221 Dividend Reinvestment XOM Stk 6261 Elmer 334.71 21,953.20
General Journal 12/10/2012 EJ20121221 Dividend Reinvestment XOM Stk 3301 Nelva 390.17 22,343.37
Generai Joumal 1210/2012 €J20121221 Dividend Reinvestment CVX Stk 9415 Elmer 4.36 22,347.73
General Journal 42/40/2012 EJ20121221 Dividend Reinvestment CVX Stk 9407 Elmer 4.35 22,352.08
General Joumal 42/10/2012 EJ20121221 Dividend Reinvestment CVX Stk 9423 Eimer 1,110.22 23,462.30
General Journal 12/12/2012 €J20121206 Dividends on MFS Research [nternational Elmer 316.70 23,779.00
General Joumal 12/14/2012 £J20121208 Dividends on Columbia Mid Cap Vaiue Elmer 33.89 23,812.89
General Journal 12/14/2012 EJ20121208 Dividends on T Rowe Price Equity income Eimer 414.31 23,924.20
General Joumal 1211772012 EJ20121209 Dividends on Capital World Growth & Income Elmer 97.20 24,021.40
General Journal 12/17/2012 EJ20121209 Dividends on Fidelity New insights Elmer 13.61 24,035.01
General Journal 12/20/2012 EJ20121210 Dividends on Dodge & Cox Intl Stock Elmer 303.81 24,338.82
General Journal 12/20/2012 £J20121210 Dividends on DWS Small Cap Value Elmer 75.04 24,413.86
General Journal 42/20/2012 £J20121210 Dividends on Dodge & Cox income Elmer 109.20 24,523.06
General Joumal 12/21/2012 EJ20121211 Dividends on Capital World Bond Eimer 31.56 24,554.62
General Journal 12/24/2012, = E§20121212 Dividends on Investment Co of America Elmer 437.47 24,692.09
General Journal 12/24/2012 EJ20121212 Dividends on Loomis Saytes Inv Grade Bd Elmer 75.83 24,767.92
General Journal 12/27/2012 £J20121213 Dividends on New Worid Elmer 110.57 24,878.49
General Joumai 12/28/2012 EJ20121214 Dividends on Oppenheimer Rising Divid Fd Y Elmer 43.70 24,922.19
General Journal 12/28/2012 €J20121214 Dividends on Pimco Total Return IV Elmer 65.59 24,987.78
Genera! Journal 12/31/2012 EJ20121215 Dividends on Oppenheimer int! Bd Elmer 15.74 25,003.52
Genera! Journal 42/2013 EJ20130101 Dividends on ING Global Real Estate Elmer 201.20 25,204.72

Page 3
 

 

CRS ATE UOG8G2 BSUUNNES FSSA TRSOGADBICEIES Paget PSB°
Case a 12-tv- 2 Document ied | ag 0
Brunsting Family Living Trust
Detail of Accounts
12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance
General Joumal 92/2013 EJ20130104 Dividends on JP Morgan Core Bond Elmer 36.97 25,241.69
General Journal 1/2/2013 EJ20130101 Dividends on Pimco Total Retum IV Elmer 10.56 25,252.25
General Joumal 1/2/2013 EJ20130101 Dividends on T Rowe Price New Income Elmer 38.09 25,290.34
Genera! Journal 2/1/2013 EJ20130201 Dividends on JP Morgan Core Bond Elmer 28.70 25,319.04
General Journal 2/1/2013 EJ20130201 Dividends on Mainstay High Yield Corp Bd Elmer 60.59 25,379.63
General Journal 2/1/2013 EJ20130201 Dividends on Oppenheimer Intl Bd Elmer 17.37 25,397.00
General Journal 2/1/2013 EJ20130201 Dividends on Pimco Total Return IV Elmer 8.54 25,405.54
General Journal 2/1/2013 EJ20130201 Dividends on T Rowe Price New Income Eimer 35.87 25,441.41
General Joumat 2/4/2013 £J20130202 Dividends on Loomis Sayles inv Grade Bd Elmer 26.43 25,467.84
General Journal 3/1/2013 £J20130301 Dividends on JP Morgan Core Bond Elmer 29.95 25,497.79
General Journal 3/1/2013 EJ20130301 Dividends on Mainstay High Yield Corp Bd Elmer 60.95 25,558.74
General Journal 31/2013 EJ20130301 Dividends on Oppenheimer Inti Bd Elmer 16.53 25,575.27
Genera! Journal 3/1/2013 EJ20130301 Dividends on Pimco Total Return 1V Elmer 9.68 25,584.95
General Journal 3/1/2013 EJ20130301 Dividends on T Rowe Price New Income Elmer 37.06 25,622.01
General Journal 34/2013 EJ20130302 Dividends on Loomis Sayles Inv Grade Bd Elmer 27.61 25,649.62
General Journal 3/11/2013 £J20130321 Dividend Reimbursement on XOM Stk 3319 Elmer 1.72 25,651.34
General Joumal 3/11/2013 EJ20130321 Dividend Reimbursement on XOM Stk 6261 Elmer 336.88 25,988.22
General Jounal 3/11/2013 EJ20130321 Dividend Reimbursement on XOM Stk 3301 Nelva 392.70 26,380.92
Generat Journal 3/11/2013 EJ20130321 Dividend Reimbursement on CVX Stk 9415 Etmer 4.41 26,385.33
General Jounal 3/11/2013 EJ20130321 Dividend Reimbursement on CVX Stk 9407 Eimer 4.39 26,389.72
General Journal 3/11/2013 EJ20130321 Dividend Reimbursement on CVX Stk 9423 Elmer 1,122.04 27,511.76
General Jourmal 3/14/2013 E£J20130304 Dividends on Investment Co of America Elmer 53.50 27,565.26
General Journal 3/18/2013 £J20130305 Dividends on Capital Word Growth & Income Elmer 61.70 27,626.96
General Journal 3/22/2013 EJ20130307 Dividends on DWS Small Cap Value Elmer 42.72 27,669.68
General Journal 3/25/2013 EJ20130308 Dividends on Columbia Mid Cap Value Elmer 25.46 27,695.14
General Journal 3/27/2013 EJ20130309 Dividends on Capital World Bond Elmer 23.47 27,718.61
General Joumal 3/27/2013 EJ20130309 Dividends on Dodge & Cox Income Elmer 411.08 27,829.69
General Joumal 3/27/2013 EJ20130309 Dividends on T Rowe Price Equity Income Eimer 77.56 27,907.24
General Journal 41/2013 £J20130401 Dividends on JP Morgan Core Bond Elmer 30.02 27,937.26
General Journal 4/1/2013 EJ20130401 Dividends on Mainstay High Yield Corp Bd Elmer 61,31 27,998.57
General Journal 4/1/2013 EJ20130401 Dividends on Oppenheimer inti Bd Elmer 17.62 28,016.19
General Journal 4/1/2013 EJ20130401 Dividends on Pimco Total Return IV Elmer 12.00 28,028.19
General Journal 4/1/2013 EJ20130401 Dividends on T Rowe Price New Income Elmer 37.30 28,065.49
General Journal 4/2/2013 EJ20130402 Dividends on ING Global Real! Estate Elmer 40.72 28,106.21
General Journal 4/2/2013 EJ20130402 Dividends on Loomis Sayles Inv Grade Bd Elmer 27,34 28,133.55
Genera! Joumal 5/1/2013 £J20130501 Dividends on JP Morgan Core Bond Elmer 30.08 28,163.63
General Journal 5/1/2013 EJ20130501 Dividends on Mainstay High Yield Corp Bd Elmer 61.67 28,225.30
General Journal §/1/2013 EJ20130501 Dividends on Oppenheimer Inti Bd Elmer 17.94 28,243.24
General Journal §/1/2013 EBJ20130501 Dividends on Pimco Total Return !V Elmer 13.27 28,256.51
General Journal §/1/2013 EJ20130501 Dividends on T Rowe Price New Income Elmer 38.30 28,294.84
General Joumal §/2/2013 £J20130502 Dividends on Loomis Sayles Inv Grade Bd Elmer 26.65 28,321.46
Totat Dividend Income 28,321.46 28,321.46
Interest Income
General Joumal 12/27/2010 EJ 20101202 Interest on VK Bid Amer Bonds Survivor 67.90 67.90
General Journal 12/27/2010 EJ 20101202 interest on Invsco Bld Amer Bds Survivor 23.70 91.60
General Journal 12/31/2010 = EJ) 20101203 Interest for December Survivor 0.03 91.63
General Journal 1/20/2011 EJ 20110102 interest on Toyota Moter Cr Corp Survivor 25.00 416,63
General Jounal 1/25/2011 EJ 20110103 Interest on VK Bid Amer Bonds Survivor 87.90 184.53
General Journal 1/25/2011 EJ 20110103 interest on VK Bid Amer Bonds Survivor 51.00 235.53
General Journal 2/22/2011 EJ 20110204 Interest on Toyota Motor Cr Corp Survivor 25.00 260.53
General Journal 2/22/2011 EJ 20110204 Interest on Money Market Fund Survivor 0.01 260.54
General Joumal 2/25/2011 EJ 20110205 Interest on VK Bid Amer Bonds Incm Survivor 68.04 328.58
General Journal 2/25/2011 EJ 20110205 Interest on Invsco Bid Amer Bonds Incm Survivor 50.90 379.48
General Journal 3/15/2011 EJ 20110301 Interest on GMAC Smarinotes Survivor 317.25 696.73
General Journal 3/21/2011 EJ 20110302 interest on Toyota Motor Cr Corp Survivor 25.00 721.73
General Journal 3/25/2011 EJ 20110303 Interest on VK Bid Amer Bonds Incm Survivor 67.90 789.63
General Journal 3/25/2011 EJ 20110303 interest on Invsco Bid Amer Bds Incm Survivor 51.00 840.63
General Journal 4/14/2011 EJ 20110402 Accrued Int - Sale of Toyota Motor Cr Corp Survivor 20.00 860.63
Generai Joumal 4/14/2011 EJ 20110402 Accrued Interest Sale of GMAC SmartNotes Survivor 51.11 911.74
Generai Journal 4/15/2011 EJ20110421 Interest on GE Capital Corp Internotes Survivor 333.13 1,244.87
General Journal 4/20/2011 EJ 20110403 Proceeds from Sale of in Fin Auth Rev Parkview Hith Survivor 387.29 1,632.16
General Journal 4/25/2011 EJ 20110404 Interest on VK Bid Amer Bonds incm Survivor 67.76 1,699.92
General Journal 4/25/2011 EJ 20110404 Interest on Invsco Bid Amer Bds Incm Survivor 50.90 1,750.82
General Joumal 5/13/2011 EJ20110521 Sell GE Capital Corp Intemotes Survivor 51.82 1,802.64
General Journal 9/13/2071 EJ20110521 Sell GMAC Smartnotes Survivor 277.50 2,080.14
General Journal §/23/2011 EJ20110523 Interest on Money Market Funds Survivor 0.93 2,081.07
General Journal 5/25/2011 EJ20710502 Interest on VK Bld Amer Bonds Incm Survivor 67.76 2,148.83
General Joumal §/25/20114 EJ20410502 Interest on Invsco Bld Amer Bds Incm Survivor 51.00 2,199.83
General Journal 6/21/2011 EJ20110621 Interest on Money Market Funds Survivor 0.30 2,200.13
General Journal 6/27/2011 EJ20110604 Interest on VK Bid Amer Bonds Survivor 67.90 2,268.03
General Journal 6/27/2011 EJ201 10604 Interest on Invsco Bld Amer Bds Survivor 50.90 2,318.93
General Journal 7/25/2011 £J20110701 Interest on VK Bid Amer Bonds Survivor 67.76 2,386.69
General Journal 7/25/2014 EJ20110701 Interest on VK Bid Amer Bonds Survivor 51.00 2,437.69
General Journal 8/1/2011 £J20110801 interest on VK Bid Amer Bonds Incm Survivor 67.76 2,505.45
General Journal 8/4/2011 EJ20110801 Interest on Invsco Bid Amer Bds Incm Survivor 50.90 2,556.35
General Journal 9/26/2011 EJ20110901 interest on VK Bid Amer Bonds Incm Survivor 68.04 2,624.39
General Joumal 9/26/2011 EJ201 10901 interest on Invsco Bid Amer Bds Incm Survivor 50.90 2,675.29
General Joumal 10/13/2014 EJ20111001 Accrued Inerest in Sale of VK Bid Amer Bonds Survivor 6.72 2,682.01
General Journal 10/25/2011 EJ20111002 Interest in VK Bid Amer Bonds Incm Survivor 87.90 2,749.94
General Journal 10/25/2011 EJ20111002 interest in Invsco Bid Amer Bds incm Survivor 51.10 2,801.01
General Journal 11/16/2014 EJ20111103 Proceeds from Sale of Invsco Bid Amer Bds Survivor 40.20 2,811.24
General Jounal 14/21/2014 EJ20111105 Interest on Money Market Funds Survivor 0.05 2,811.26
General! Journal 41/25/2011 EJ20111106 Interest on Invsco Bld Amer Bds Incm Survivor 51.00 2,862.26
Genera! Journal 10/10/2012 EJ20120422 Interest income Survivor 0.27 2,862.53
General Journal 10/12/2012 EJ20120443 Interest Eamed Elmer 1.17 2,863.70
Deposit 10/23/2012 October Interest Survivor 17.34 2,881.04
General Journal 41/7/2012 EJ20120424 Interest ine Survivor 5.72 2,886.76
Page 4

 
 

GaSe ae W058 BBCUMERE 624 Fed WOPXSE?GH Galbs/t3? pdgGW22°or Se

 

Brunsting Family Living Trust
Detail of Accounts

 

12/2112010-05/31/2013
Type Date Num Name Memo Class Amount Batance

Genera! Journal 11/9/2012 £J20120445 Interest inc Elmer 1.08 2,887.84
Deposit 11/21/2012 November interest Survivor 26.47 2,914.31
General Journal 42/7/2012 EJ20120425 Interest inc Survivor 6.13 2,920.44
Generat Journal 12/11/2012 = EJ20120446 Interest Eamed Elmer 1.23 2,921.67
Deposit 12/20/2012 December Interest Survivor 20.08 2,941.75
General Journal 1/9/2013 EJ20120427 Interest inc Survivor 6.75 2,948.50
General Joumal 4112013 EJ20120447 Interest Eamed Elmer 1.19 2,949.69
Deposit 1/23/2013 January Interest Survivor 23.32 2,973.01
General Journal 2/6/2013 EJ20120428 Interest inc Survivor 5.74 2,978.75
General Journal 2/8/2013 E£J20120448 interest Eamed Elmer 1.08 2,979.83
Deposit 2/20/2013 February Interest Survivor 19.23 2,999.06
General Journal 3/8/2013 EJ20120430 Interest Eamed Survivor 6.15 3,005.21
General Joumal 3/12/2013 EJ20120449 Interest Eamed Elmer 1.66 3,006.87
Deposit 3/21/2013 March Interest Survivor 19.91 3,026.78
General Journal 4/9/2013 EJ20120432 Interest Eamed Survivor 6.55 3,033.33
Generat Journal 4111/2013 EJ20120452 Interest Eamed Elmer 4.77 3,035.10
Deposit 4/22/2013 April Interest Survivor 21.98 3,057.08
General Journal 5/9/2013 EJ20120433 interest Eamed Survivor §.90 3,062.98
General Journal §/13/2013 EJ20120453 interest Eamed Eimer 1.46 3,064.44
Deposit 5/22/2013 May Interest Survivor 20.61 3,085.05

Total Interest income 3,085.05 3,085.05

Long Term Capital Gains - Funds
General Journal 12/31/2010 = EJ20101216 LTCG from Oppenheimer Int Bond Fund Y Elmer 75.11 75.11
General Journal 12/8/2011 EJ20411214 LTCG on T Rowe Price New Income Elmer T7.A3 152.24
General Jouma! 12/16/2011 EJ20111218 LTCG on JP Morgan Core Bond Elmer 26.07 178.31
General Journal 12/16/2011 £J20111218 LTCG on JP Morgan High Yield Elmer 58.93 237.24
General Journal 12/19/2011 £J20111219 LTCG on Credit Suisse Comm Ret Strat Elmer 6.24 243.48
General Journal 42/20/2014 EJ20111220 LTCG on DWS Small Cap Value Elmer 42.21 285.69
Genera! Journal 12/28/2011 EJ20111225 LTCG on Loomis Sayles Inv Grade Bd Elmer 47.77 333.46
General Journal 6/26/2012 £J20120608 LTCG on Baron Small Cap Elmer 2.48 335.94
General Journal 11/30/2012 = EJ20121104 LTCG on Baron Small Cap Elmer 152.76 488.70
Generat Joumal 12/10/2012 _£320121205 LTCG on T Rowe Price New Income Elmer 85.71 574.41
General Joumal 42/43/2012 E520121207 LTCG on Pimco Total Retum IV Eimer 26.80 601.21
General Journal 12/14/2012 420121208 LTCG on JP Morgan Core Bond Elmer 16.83 618.04
General Journal 12/20/2012 EJ20121210 LTCG on DWS Small Cap Value Elmer 76.88 694.90
General Journal 12/21/2012 = EJ20121211 LTCG on Capital World Bond Elmer 41.81 736.71
General Journal 12/24/2012 = Ed20121212 LTCG on Investment Co of America Elmer 176.84 913.55
General Journal 12/24/2012 = EJ20121212 LTCG on Loomis Sayles inv Grade Bd Elmer 62.90 976.45
General Journal 12/31/2012 = £J20121215 LTCG on Oppenheimer Intl Bd Elmer 31.01 1,007.46
General Joumat 3/22/2013 EJ20130307 LTCG on DWS Small Cap Value Elmer 39.85 1,047.31

Total Long Term Capital Gains - Funds 1,047.31 4,047.34

Short Term Capital Gains- Funds
General Joumal 1/24/2011 EJ20110107 STCG on Fidelity New Insights Fd insti Elmer 1.98 1.98
General Journal 2/14/2011 £J20110204 STCG on Fidelity New Insights Fd Instt Elmer 22.38 24.36
General Journal 12/8/2011 EJ20141214 STCG on T Rowe Price New income Elmer 38.56 62.92
General Journal 12/16/2011 EJ20111218 STCG on JP Morgan High Yield Eimer 36.12 99.04
Generat Journal 12/28/2011 E£J20111225 STCG on Loomis Sayies Inv Grade Bd Elmer 16.95 115.99
Generai Jounal 42/10/2012 = EJ20121205 STCG on T Rowe Price New Income Elmer 68.57 184.56
General Journal 12/13/2012 £J20121207 STCG on Pimco Total Retum IV Elmer 173.87 358.43
General Journal 12/14/2012 EJ20121208 STCG on JP Morgan Core Bond Elmer 1.54 359.97
General Journal 12/17/2012 €J20121209 STCG on Fidelity New Insights Elmer 86.18 446.15
Generat Jounal 12/20/2012 = £J20121210 STCG on DWS Small Cap Value Elmer 14.89 461.04
General Journal 12/21/2012, = EJ201212114 STCG on Capital Wortd Bond Elmer 22.74 483.78
Genera! Journal 12/24/2012 = EJ20121212 STCG on Loomis Sayies Inv Grade Bd Elmer §.32 489.10

Tota! Short Term Capital Gains- Funds 489.10 489.10

Stock Saies less Broker Fees
General Joumal 14412011 EJ 20110101 Sale of Deere & Co Stock Survivor 10,082.45 10,082.45
General Journal 1/4/2011 EJ 20110101 Commission on Sale of Deere & Co Stock Survivor -208.11 9,874.34
General Journal 1/4/2011 EJ 20110101 Transaction Fee on Sale of Deere & Co Stock Survivor 4.95 9,869.39
General Journal 2/8/2014 EJ 20110202 Sell 275 Shares Deere & Co Survivor 25,563.45 35,432.84
General Journal 2/8/2011 EJ 20110202 Commission on Sale of 275 Shares Deere & Co Survivor ~460.63 34,972.21
Genera! Journal 2/8/2011 EJ 20110202 Transaction Fee on Sale of 275 Shares Deere & Co Survivor 4.95 34,967.26
General Journal 4/14/2011 EJ 20110402 Principal Amt Sale of Toyota Motor Cr Corp Survivor §,000.00 39,967.26
Generali Joumnat 4/14/2011 EJ 20110402 Transaction Fee - Sale of Toyota Motor Cr Corp Survivor ~4.95 39,962.31
General Joumal 4/14/2011 EJ 20110402 Principal Amt Sale of GMAC SmartNotes Survivor 8,730.00 48,692.31
Genera) Journal 4114/2014 EJ 20110402 Transaction Fee - Sale of GMAC SmartNotes Survivor 4.95 48,687.36
General Journal 4/20/2011 EJ 20110403 Proceeds from Sale of In Fin Auth Rev Parkview Hith Survivor 14,824.35 63,511.71
General Journal 4/20/2011 EJ 20110403 Transaction Fee from Sale of In Fin Auth Rev Parkview Hith Survivor 4.95 63,506.76
General Journal 5/13/2011 EJ20110521 Transaction Fee on Sale of GE Capital Corp internotes Survivor 4.95 83,501.81
General Journal 5/13/2011 EJ20110521 Transaction Fee on Sale of GMAC Smartnotes Survivor 4.95 63,496.86
General Joumal 5/16/2011 EJ20110522 Commission on Sale Chevron Corp Survivor -199.66 63,297.20
General Journal 5/16/2011 EJ20110522 Transaction Fee on Sale Chevron Corp Survivor 4.95 63,292.25
General Joumal 5/16/2011 EJ20110522 Commission on Sale of Stryker Corp Survivor 228.32 63,063.93
General Journal 5/16/2011 £J20110522 Transaction Fee on Sate of Stryker Corp Survivor 4.95 63,058.98
General Journal §/16/2011 EJ20410522 Commission on Sale of Dow Chemical Survivor -146.44 62,912.54
General Journal 8/16/2011 EJ20110522 Transaction Fee on Sale of Dow Chemical Survivor 4.95 62,907.59
General Journal 5/16/2011 EJ20110522 Commission on Sale of Gen Motors Warrants (WSA) Survivor -60.00 62,857.59
General Journal 5/16/2011 EJ20110522 Transaction Fee on Sale of Gen Motors Warrants (WSA) Survivor 4,95 62,852.64
General Journal 5/16/2011 E520110522 Commission on Sale of Gen Motors Warrants (WSB) Survivor -50.00 62,802.64
General Journal 5/16/2011 EJ20110522 Transaction Fee on Sale of Gen Motors Warrants (WSB) Survivor 4.95 62,797.69
General Journal 5/16/2014 EJ20110522 Transaction Fee on Sale of Gen Motors Common Survivor 4.95 62,792.74
General Joumal 5/16/2011 EJ201 10522 Commission on Sale of Gen Motors Common Survivor -50.00 62,742.74
Genera! Joumal 5/27/2011 EJ20110524 Adjust Value on GE Capital Corp Intermotes Survivor ~46.87 62,695.87
Genera! Journal 5/27/2011 EJ20110524 Adjust Value on GMAC SmartNotes Survivor -272.55 62,423.32
General Journal 5/27/2011 E520110524 Adjust Value on Chevron Corp (CVX) Survivor 204.61 62,627.93

Page 5
CEaSe a fa GOSI2 UUM EF FILA TREE St BeoBle? PhGE Ss BP38°

Brunsting Family Living Trust

Detail of Accounts

 

12/2112010-05/31/2013
Type Date Num Name Memo Class Amount Balance
General Journal §/27/2011 EJ20110524 Adjust Value on Dow Chemical (DOW) Survivor 151.39 62,779.32
General Joumal §/27/2011 EJ20110524 Adjust Value on Gen Motors Warrants (WSA) Survivor 54.95 62,834.27
General Jounal 5/27/2011 £J20110524 Adjust Value on Gen Motors Warrants (WSB) Survivor 54.95 62,889.22
General Journal 5/27/2011 EJ20110524 Adjust Value on Gen Motors Co (GM) Survivor 54.95 62,944.17
General Joumal 5/27/2011 EJ20110524 Adjust Value on Stryker Corp (SYK) Survivor 233.27 63,177.44
Generai Journal 6/10/2011 £J20110601 Sales Price on Sale of 623 Sh Deere & Company Survivor 51,039.90 114,217.34
General Journal 6/10/2011 EJ20110601 Commission on Sale of 623 Sh Deere & Company Survivor 643.86 113,573.48
General Journal 6/10/2011 EJ201 10601 Transaction Fee on Sale of 623 Sh Deere & Company Survivor -4.95 113,568.53
Generai Journal 6/10/2011 £J20110123 Exxon 1IDC000946776 invest Inc Survivor 896.76 114,465.29
General Journal 7128/2014 £J20110721 Redeem Gen Motors Co Warrant (WSB) Survivor 12.93 114,478.22
General Joumal 7/28/2041 EJ20110721 Redeem Gen Motors Co Warrant (WSA) Survivor 17.87 114,496.09
Genera} Journal 7/28/2011 £J20110721 Redeem Gen Motors Co Common Survivor 0.37 114,496.46
General Journal 40/13/2011 EJ20111001 Proceeds from Sale of VK Bid Amer Bonds Survivor 14,492.80 128,989.26
General Journal 10/26/2011 EJ20111003 Sale Price in Sale of Deere & Co Stock Survivor 30,470.12 159,459.38
General Journal 10/26/2011 EJ20114003 Commission in Sale of Deere & Co Stock Survivor 458.73 159,000.65
General Journal 10/26/2011 £J201141003 Transaction Fee in Sale of Deere & Co Stock Survivor 4.95 158,995.70
Genera! Journal 10/28/2011 EJ20111022 Redeem Gen Motors Warrant (WSB) Survivor 8.33 159,004.03
General Journal 10/28/2011 EJ20111022 Redeem Gen Motors Warrant (WSA) Survivor 11.92 159,015.95
General Journal 10/28/2011 £J20111022 Redeem Gen Motors Common Survivor 49.85 159,035.80
General Journal 11/45/2011 EJ20111102 Sale of Deere & Co Stock Survivor 14,381.25 173,417.05
General Joumal 11/16/2014 EJ201114102 Commission on Sale of Deere & Co Stock Survivor -266.15 173,150.90
General Journal 11/15/2011 €J20111102 Transacton Fee on Sale of Deere & Co Stock Survivor 4,95 173,145.95
General Journal 14/16/2011 EJ20111103 Proceeds from Sale of invsco Bld Amer Bds Survivor 10,508.70 183,654.65
General Journal 1/9/2012 £J20120121 Commission on Sale of Gen Motors Common Survivor -2.10 183,652.55
General Journat 4/9/2012 EJ20120121 Transaction Fee on Sale of Gen Motors Common Survivor 4.95 183,647.60
General Journal 1/27/2012 £J20120122 Adjust Value on Gen Motors Common Survivor 7.02 183,654.62
General Journal 6/15/2012 EJ20120621 Redeem Motors Liq Co Guc Tr Ben Int Survivor 8.17 183,662.79
Total Stock Sales less Broker Fees 183,662.79 183,662.79

Totai Investment Income 216,605.71 216,605.71

Miscellaneous Income
Deposit 12/31/2010 Nelva 70.30 70.30
General Journal 3/11/2041 EJ20120460 Invest inc Nelva 390.64 460.94
General Journal 4/41/2011 £J20120463 Online Banking Transfer from chking Acct 2839 Nelva 1,500.00 1,960.94
General Journa) 6/9/2011 EJ20110122 Invest Inc Survivor 4.18 1,965.12
General Joumal 6/28/2011 EJ20120471 invest inc. Neva 725.64 2,690.76
General Jounal 8/48/2011 €J20120473 Invest inc Nelwa 702.72 3,393.48
Genera! Journal 9/19/2011 EJ20120475 Invest inc Nelva 507.76 3,901.24
General Journal 41/9/2011 E520110147 Invest Inc Survivor 30.40 3,931.64
General Journal 1/3/2012 EJ20120436 Counter credit - invest inc Elmer 495.72 4,427.36
General Journal 3/7/2012 EJ20110153 Other income Survivor 20.49 4,447.85
General Joumal 3/13/2012 EJ20120411 ~Split— Survivor 237.16 4,685.01
General Joumal 4/16/2012 EJ20120440 fed - Invest inc Eimer 383.45 5,068.46
General Joumal 5/17/2012 £J20120418 Invest Income Survivor 30.40 5,098.86
General Joumal 6/5/2012 EJ20120419 Invest inc Survivor 71.04 5,169.90
Generali Journal 10/15/2012 £J20120444 Invest inc Elmer 57.86 §,227.76
General Joumal 10/26/2012 £J20120423 Invest inc Survivor 24.04 5,251.80
General Journal 11/22/2012 £J20120435 Invest inc Elmer 381.32 5,633.12
General Jounal! 1212412012 EJ20120426 Inv inc - Chevron and Metlife Survivor 104.26 §,737.38
General Journal 3/1/2013 EJ20120429 Inv ine - John Deere Survivor 71.61 5,808.99
General Journal 3/13/2013 EJ20120439 Other inc Eimer 496.72 6,304.71
General Journal 4/5/2013 EJ20120431 Deposit --Split— Survivor 54.22 6,358.93
General Journal 4/5/2013 £J20120451 Hull Co-op Invest inc Elmer 101.80 6,460.73

Total Miscellaneous Income 6,460.73 6,460.73

Pension Income
Deposit 12/31/2010 Pension [D (RBS 128 Nelva 594.41 §94.41
Deposit 12/31/2010 Minnesota Life Annuity Nelva 91.78 686.19
General Jouma! 1/31/2014 BOA20110105 Net Pension Receipt Survivor 600.71 1,286.90
General Journal 2/2/2011 BOA201 10106 Minnesota Life DES:Annuity ID:0 Survivor 91.78 1,378.68
General Joumal 2/28/2011 BOA20110111 Benefits DES: Pension ID: MMBO518 Survivor 600.71 4,979.39
General Journal 3/1/2011 BOA20110112 Minnesota Life DES:Annuity !D:0 Survivor 91.78 2,071.17
General Journal 3731/2011 BOA20110114 Benefits DES:Pension IDEEEIO208 Survivor 600.71 2,671.88
General Joumal 4/1/2011 BOA20110115 Minnesota Life DES:Annuity ID:0 Survivor 91.78 2,763.66
General Journal 4/29/2011 EJ20110110 Benefits DES:Pension |DSMB0518 Survivor 600.71 3,364.37
General Joumal 4/29/2011 EJ20110114 Minnesota Life DES:Annuity 'D:0 Survivor 91.78 3,456.15
General Journal 5/31/2011 £J20110118 Benefits DES:Pension ID: Survivor 600.71 4,056.86
General Joumal 6/1/2011 E£J20110119 Minnesota Life DES: Annuity 1D:0 Survivor 91,78 4,148.64
General Journal 6/30/2011 EJ20110124 Benefits DES:Pension ID: 218 Survivor 600.71 4,749.35
General Journal 7HAf2011 EJ20110125 Minnesota Life DES:Annuity 1D:0 Survivor 91.78 4,841.13
General Joumal 7/29/2011 EJ20110128 Benefits DES:Pension IDSMB0528 Survivor 600.71 5,441.84
General Journal 8/1/2011 £J20110129 Minnesota Life DES:Annuity ID:0 Survivor 91.78 5,533.62
Generat Journal 8/31/2011 £J20110134 Benefits DES:Pension ID: HRBO168 Survivor 600.71 6,134.33
General Journal 9/1/2011 EJ20110135 Minnesota Life DES: Annuity ID:0 Survivor 91.78 6,226.11
Genera! Joumal 9/30/2011 EJ20110141 Minnesota Life DES: Annuity !D:0 Surviver 91.78 6,317.89
Genera! Joumal 9/30/2011 EJ20110142 Benefits DES:Pension |DSMB2468 Survivor 600.71 6,918.60
General Journal 10/31/2011 E.J20110144 Benefits DES:Pension |D:E3478 Survivor 600.71 7,519.34
General Joumal 11/1/2011 EJ20110145 Minnesota Life DES:Annuity !D:0 Survivor 91.78 7,611.09
General Journal 11/1/2011 EJ20110157 Minnesota Life Des:Annuity 1D:0 Survivor 91.78 7,702.87
General Joumal 11/30/2011 .EJ20110149 Benefits DES:Pension |D:MES368 Survivor 600.71 8,303.58

Totai Pension Income 8,303.58 8,303.58

Proceeds from Sale of Home
General Joumal 3/12/2012 EJ20120408 Option fee for house - Other inc Survivor 100.00 100.00
General Joumal 3/14/2012 £J20120413 Sale of house - Other income Survivor 433,129.32 433,229.32
General Journal 3/23/2012 EJ20120414 Sale of house —Split~ Survivor 162.73 433,392.05

Page 6
CaSe a Wi GOS82 BBCUMER 627 Fleg WOPXSE?Gh Galbs/t3? pdGeaaSr Se

Brunsting Family Living Trust
Detail of Accounts

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance

Total Proceeds from Sale of Home 433,392.05 433,392.05

Sociai Security income
General Joumal 2/3/2011 EJ20120457 Soc Security 1D:2 Nelva 1,780.00 1,780.00
General Journal 3/3/2011 £J20120459 Social Security Nelva 1,780.00 3,560.00
General Journal 4/1/2011 EJ20120462 Social Security Nelva 1,780.00 5,340.00
General Joumal 5/2/201 t EJ20120464 Social Security Neiva 1,780.00 7,126.00
General Journal 6/3/2014 EJ20120465 Social Security Nelva 1,780.00 8,900.00
General Journai 7/1/2011 EJ20120469 Social Security Nelva 1,780.00 10,680.00
General Journal 8/3/2011 EJ20120472 Social Security Nelva 1,780.00 12,460.00
General Joumal 9/2/2014 EJ20120474 Social Security Nelva 1,780.00 14,240.00
Genera! Journal 10/3/2011 EJ20120477 Social Security Nelva 1,780.00 16,020,00
General Joumai 11/3/2011 £J20120478 Social Security Nelva 4,780.00 17,800.00

Tatal Social Security Income 17,800.00 17,800.00

Tax Refunds
General Journal 1/3/2011 BOA201 10101 US Treasury 310 DES Survivor 4,780.00 1,780.00
Genera! Jourmat 1/11/2012 EJ20110159 Tax Refund Survivor 6,215.87 7,995.87
General Journal 4/6/2012 EJ20120441 Federal tax refund Elmer 6,913.00 14,908.87
General Journal 4/25/2012 EJ20120416 Federal Tax Refund Survivor 4,908.00 19,816.87

Total Tax Refunds 19,816.87 19,816.87

Total Income 830,169.35 830,169.35
Expense

Automobile Expense
Check 41/18/2011 EFT Exxon Mobil Auto:Fuel Nelva 20.93 20.93
Check 1/27/2011 EFT Chevran Fuel Nelva 20.86 41.79
Check 1/31/2011 EFT Chevron Fuel Nelva 21.07 62.86
Check 2/8/2011 EFT Exxon Mobil Fuel Nelva 20.06 82.92
Check 2/9/2011 EFT Nnt Hare Repai Auto Service Nelva 574.65 657.57
Check 2/10/2011 EFT Exxon Mobil Fuel Nelva 10.67 668.24
Check 2/14/2011 EFT Chevron Fuei Neiva 20.10 688.34
Check 2/23/2011 EFT Exxon Mobil Fuel Nelva 20.36 708.70
Check 3/2/2011 €FT Exxon Mobili Fuel Nelva 21.69 730.39
Check 37/2011 EFT Chevron Fuel Nelva 22.98 753.37
Check 3/14/2011 EFT Chevron Fuel Nelva 22.20 778.57
Check 3/14/2011 EFT Exxon Mobil Fuel Nelva 22.20 787.77
Check 3/21/2011 EFT Chevron Fuel Nelva 21.50 819.27
Check 21/2011 EFT Chevron Fuel Nelva 24.55 843.82
Check 23/2011 EFT Chevron Fuel Nelva 24.66 868.48
Check 3/28/2014 EFT Chevren Fuel Nelva 21.76 890.24
Check 3/29/2011 EFT Chevron Fuel Nelva 22.76 913.00
Check 4/1/2011 EFT Chevran Fuel Nelva 24.65 937.65
Check 4/8/2011 EFT Exxon Mobil Fuel Nelva 54.60 992.25
Check 4114/2011 EFT Chevron Fuet Neiva 21.02 4,013.27
Check 4/18/2011 EFT Chevron Fuel Nelva 23.88 1,037.15
Check 4/18/2011 EFT Exxon Mobil Fuel Nelva 22.54 1,059.66
Check 4/25/2011 EFT Fastop Fuel Nelva 2.90 4,062.56
Check 4/25/2011 EFT Fastop Fuel Nelva 50.84 1,113.40
Check 4/25/2011 EFT Exxon Mobit Fuel Nelva 59.02 1,172.42
Check 4/25/2011 EFT Chevron Fuel Nelva 14.05 1,186.47
Check 5/3/2011 EFT Exxon Mobil Fuel Nelva 28.78 1,215.25
Check 5/6/2011 EFT Exxon Mobil Fuel Nelva 23.63 1,238.88
Check 5/9/2011 EFT Exxon Mobil Fue! Nelva 27.80 1,266.68
Check 5/9/2011 EFT Chevron Fuel Neiva 28.76 1,295.44
Check 5/16/2011 EFT Chavron Fuel Neiva 29.32 1,324.76
Check 5/16/2011 EFT Exxon Mobil Fuel Nelva 24.64 1,349.40
Check 5/20/2011 EFT Chevron Nelva 23.73 1,373.13
Check 5/23/2011 EFT Chevron Fuel Nelva 24.40 1,397.53
Check §/23/2011 EFT Chevron Fuel Nelva 2.90 1,400.43
Check §/24/2011 EFT Chevron Fuel Nelva 23.33 1,423.76
Check 5/25/2011 EFT TX Med Ctr Garage Parking Nelva 6.00 1,429.76
Check 5/26/2011 EFT TX Med Cir Garage parking Neiva 6.00 1,435.76
Check §/27/2011 EFT TX Med Ctr Garage parking Nelva 5.00 1,440.76
Check 5/31/2011 EFT TX Med Ctr Garage parking Nelva 6.00 1,446.76
Check §/31/2011 EFT Chevron Fuel Nelva 24.48 1,471.24
Check 5/34/2011 EFT TX Med Ctr Garage parking Nelva 2.00 1,473.24
Check 6/3/2014 EFT Chevron Fuel Nelva 24.00 1,497.24
Check 6/6/2011 EFT Exxon Mobil Fuel Nelva 43.12 1,540.36
Check 6/7/2011 EFT Chevron Fuel Neiva 22.92 1,563.28
Check 6/8/2011 EFT Exxon Mobil Fuel Nelva 22.08 1,585.36
Check 6/13/2011 EFT Exxon Mobil Fuel Nelva 23.84 1,609.20
Check 6/14/2011 EFT Exxon Mobil Fuel Nelva 29.37 1,638.57
Check 6/15/2011 EFT Chevron Fuel Nelva 26.47 1,665.04
Check 6/20/2014 EFT Exxon Mobit Fuet Neiva 25.60 1,690.64
Check 6/21/2011 EFT Chevron Fuel Nelva 26.58 1,717.22
Check 6/27/2011 EFT Chevron Fuel Nelva 25.13 1,742.35
Check 6/28/2011 EFT Chevron Fuet Nelva 22.70 1,765.05
Check TAf2011 EFT Chevron Fuet Nelva 26.25 1,791.30
Check 71512011 EFT Shell Fuel Nelva 23.05 1,814.35
Check 7/5/2011 EFT Chevron Fuet Nelva 26.86 1,841.21
Check 7/8/2011 EFT Chevron Fuel Nelva 25.68 1,866.89
Check 7/11/2011 EFT Chevron Fuei Neiva 21.07 1,887.96
Check 7/13/2011 EFT Chevron Fuel Nelva 23.37 4,911.33
Check 7/18/2011 EFT Exxon Mobili Fuel Nelva 25.35 1,936.68
Check 7/19/2011 EFT Chevron Fuel Nelva 30.18 1,966.86
Check 7/20/2011 €FT Chevron Fuel Nelva 24.10 1,990.96

Page 7

 
Case 4:

Mr GoEu2 Bodurient 62° riled in TXSw on Oalbs/i3 Page 25 dt Se

Brunsting Family Living Trust

Detail of Accounts

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance
Check 7125/2011 EFT Chevron Fuel Nelva 26.07 2,017.03
Check 7/27/2011 EFT Chevron Fuet Nelva 24.45 2,041.48
Check 8/1/2011 EFT Exxon Mobil Fuel Nelva 25.68 2,067.16
Check 8/4/2011 EFT Chevron Fuel Nelva 21.07 2,088.23
Check 8/2/2011 EFT Chevron Fuel Nelva 20.62 2,108.85
Check 8/8/2011 EFT Chevron Fuel Nelva 25.37 2,134.22
Check 8/9/2011 FT Chevron Fuel Netva 26.27 2,160.49
Check 8/10/2011 EFT Exxon Mabil Fuel Nelva 25.53 2,186.02
Check 8/15/2011 EFT Chevron Fuel Nelva 25.41 2,211.43
Check 8/17/2011 EFT Chevron Fuel Nelva 26.21 2,237.64
Check 8/22/2011 EFT Chevron Fue! Nelva 25.52 2,263.16
Check 8/23/2011 EFT Chevron Fuel Nelva 22,25 2,285.41
Check 8/25/2011 EFT Chevron Fuel Neva 15.14 2,300.55
Check 8/29/2011 EFT Chevron Fuel Nelva 20.14 2,320.69
Check 8/31/2011 EFT Chevron Fuel Nelva 20.16 2,340.85
Check 9/6/2011 EFT Chevron Fuet Nelva 21,50 2,362.35
Check 9/6/2011 EFT Chevron Fuel NeWa 16.07 2,378.42
Check 9/6/2011 EFT Chevron Fuel Nelva 14.34 2,392.76
Check 9/7/2011 EFT Chevron Fuel Nelva 21.15 2,413.91
Check 9/13/2014 EFT Exxon Mobil Fuel Nelva 23.96 2,437.87
Check 9/15/2011 EFT Chevron Fuel Nelva 20.57 2,458.44
Check 9/19/2011 EFT Chevron Fuel Nelva 20,23 2,478.67
Check 9/22/2011 EFT Chevron Fuel Nelva 23.31 2,501.98
Check 9/27/2011 EFT Chevron Fuel Nelva 25.07 2,527.05
Check 9/30/2011 EFT Chevron Fuel Nelva 23.30 2,560.35
Check 40/3/2011 EFT Chevron Fuel Nelva 25.22 2,575.57
Check 10/5/2011 EFT Exxon Mobil Fuel Nelva 20.11 2,595.68
Check 10/6/2011 EFT Chevron Fuel Nelva 20.52 2,616.20
Check 40/11/2014 EFT Chevron Fuel Nelva 21,07 2,637.27
Check 10/12/2011 EFT Chevron Fuel Neiva 22.02 2,659.29
Check 40/42/2011 EFT Exxon Mobil Fuel Nelva 2.14 2,661.43
Check 10/14/2011 EFT Chevron Fuel Nelva 24.70 2,686.13
Check 10/17/2011 EFT Chevron fuel NeWa 21.07 2,707.20
Check 10/17/2014 EFT Chevron Fuet Neiva 20.92 2,728.12
Check 40/19/2014 EFT Chevron Fuel Nelva 21.78 2,749,90
Check 10/26/2011 eft Exxon Mobil fUEL Nelva 20.25 2,770.15
Check 10/27/2011 EFT Chevron Fuel Nelva 20.99 2,791.14
Check 10/31/2014 EFT Chevron Fuel Nelva 22.72 2,813.86
Check 40/31/2014 EFT Chevron Fuel Nelva 21.06 2,834.92
Check 41/2/2011 EFT Chevron Fuel Nelva 20.90 2,855.82
Check 11/4/2014 EFT Chevron Fuel Nelva 19.91 2,875.73
Check 11/7/2011 EFT Chevron Fuel Nelva 22.79 2,898.52
Check 11/9/2011 EFT Chevron Fuel Nelva 20.41 2,918.93
Check 41/44/2014 eft Chevron fUEL Neiva 25.76 2,944.69
Check 11/14/2011 eft Chevron Fuel Nelva 21.07 2,965.76
Total Automobile Expense 2,965.76 2,965.76
Bank & Brokerage Charges

12/23/2010 EFT Bank of America External Transfer Fee Nelva 3.00 3.00

General Journal 12/28/2010 =.EJ20101214 Offset Admin Fee Elmer ~13.88 -10.88
Check 12/30/2010 EFT Bank of America Check Order Nelva 27.00 16.12
General Joumal 1/6/2011 £J20110106 Advisory Solutions Program Fee Eimer 305.91 322.03
Check 1/13/2011 eFT Bank of America Check Order Nelva 26.00 348.03
Check 4/19/2011 EFT Bank of America NSF Retumed Item Fee for Activity Nelva 35.00 383.03
Check 1/19/2011 EFT Bank of America NSF Overdraft Item Fee For Activity Nelva 35.00 418.03
Check 1/19/2011 EFT Bank of America NSF: Retumed Item Fee for Activity Nelva 35.00 453.03
Check 1/20/2014 EFT Bank of America External Transfer Fee Survivor 3.00 456.03
General Journal 4/27/2011 E£J20110108 Offset of Admin Fee Elmer -12.41 443.62
General Joumal 4/27/2011 EJ20120456 Fee Refund Nbkhuz8 - Reimbursement Nelva -105.00 338.62
General Journal 2/4/2011 EJ20110203 Redeem JPM Fed Money Market Insti Cl Eimer 297.60 636.22
Generat Joumat 2/23/2011 EJ20110205 Fee Offset Less Admin Fee Elmer -11.67 624.55
Generai Joumnai 3/4/2011 EJ20110303 Redeem JPM Fed Money Market Inst Elmer 273.03 897.58
General Journal 4/11/2011 DR12110301 Svc Fee on Reinvestment of Dividends on Chevron Stock Family 3.00 900.58
General Journal 3/23/2011 EJ20110306 Fee Offset Less Admin Fee Elmer -13.01 887.57
General Journal 4/5/2011 EJ20110403 Redeem JPM Fed Money Market Inst! Ci Elmer 300.68 1,188.25
General Jounal 4/21/2011 EJ20110404 Fee Offset Less Admin Fee Elmer -11.70 1,176.55
General Journal 5/5/2011 €J201410502 Redeem JPM Fed Money Market Insti Elmer 295.92 1,472.47
General Journal 5/17/2011 EJ20110503 Fee Offset Less Admin Fee Elmer 12.12 1,460.35
General Jounal 6/1/2011 EJ201 10602 Minimum Balance Fee Survivor 3.00 1,463.35
General Journal 6/1/2014 E3201 10601 Redeem JPM Fed Money Market inst! Ct Eimer 305.34 1,768.69
Check 6/14/2011 EFT Bank of America External Transfer Fee - 3 Day bank charge Survivor 3.00 1,771.69
General Journal 6/22/2011 EJ20110604 Fee Offset Less Admin Fee Eimer 11.59 1,760.10
Check . 6/23/2011 EFT Bank of America Check order fee Nelva 23.00 1,783.10
General Joumal 7/8/2011 EJ20110703 Redeemed JPM Fed Money Market inst! Cl Elmer 288.60 2,071.70
Check 7/20/2011 Bank of America Safebox Fee Survivor 8.00 2,079.70
General Journal 7/26/2011 EJ20110704 Fee Offset Less Admin Fee Eimer -12.20 2,067.50
Check 712712011 EFT Bank of America Extemal transfer fee - 3 Day Survivor 3.00 2,070.50
General Journal 8/4/2011 EJ20110802 Redeemed JPM Fed Money Market Inst! Cl Elmer 302.09 2,372.59
Genera! Journal 8/25/2011 EJ201 40803 Fee Offset Less Admin Fee Elmer -11.67 2,360.92
General Journal 9/7/2011 EJ20110902 Redeemed JPM Fed Money Market Insti C Elmer 279.62 2,640.54
General Joumal 9/22/2011 EJ201 10906 Fee Offset Less Admin Fee Elmer -13.30 2,627.24
Generali Journal 10/6/2014 £J20111003 Redeemed JPM Fed Money Market inst! Cl Elmer 260.78 2,888.02
Genera! Journal 10/25/2011 EJ20111005 Fee Offset Less Admin Fee Elmer -14.31 2,873.71
General Journal 11/1/2011 £J20110145 Minnesota Life DES:Annuity ID:6 Survivor 91.78 2,965.49
Check 11/3/2011 EFT Bank of America check order Nelva 23.00 2,988.49
General Journal 11/4/2011 £J20111103 Redeemed JPM Fed Money Market Inst! Cl Elmer 264.30 3,252.79
Check 41/7/2011 EFT Bank of America Wire transfer fee Survivor 25.00 3,277.79
Check 11/7/2011 EFT Bank of America Wire transfer fee Survivor 25.00 3,302.79

Page 8
 

CSSe a a Uhsee BRUMent 627 FiaIPEXSE oh delbsis> PAG Seo Se>
ase 4°12-cv- ocumen Filed in P f
Brunsting Family Living Trust
Detail of Accounts
12/2112010-05/31/2013
Type Date Num Name Memo Class Amount Balance

Check 41/8/2011 eft Bank of America Extemal transfer fee - 3 Day Survivor 3.00 3,305.79
Check 41/9/2011 EFT Bank of America TX Tir payment to Sdb 2575 banking Survivor 25.00 3,330.79
General Journal 11/10/2011 £J20110148 Safe Deposit Box Rent Refund Fde Survivor 82.00 3,248.79
Check 11/14/2011 EFT Bank of America Safe box fee Survivor 135.00 3,383.79
General Journal 41/48/2011 EJ201141104 Estate Service Fee Survivor 100.60 3,483.79
General Journal 11/21/2011 EJ20111105 Wire Transfer Fee Survivor 25.00 3,508.79
Check 11/21/2011 EFT Bank of America wire transfer fee Survivor 12.00 3,520.79
General Journal 41/22/2011 EJ20111104 Fee Offset Less Admin Fee Elmer -13.47 3,507.32
Check 42/1/2011 Debit Bank of America-Brun... Check order Survivor 26.00 3,533.32
General Joumat 12/9/2011 EJ20111211 Estate Valuation Fee Survivor $0.00 3,583.32
General Journal 12/23/2011 £J20111223 Fee Offset Less Admin Fee Elmer “13.85 3,569.47
General Journal 12/31/2011 £J20111204 Redeem JPMorgan Fed Money Market Ist! Cl Elmer 256.62 3,826.09
General Journal 1/6/2012 EJ20120103 Redeemed JP Morgan Fed Mon Mkt Elmer 264.78 4,090.87
Check 1/11/2012 EFT Bank of America Elmer 14.00 4,104.87
General Journal 1/19/2012 £J20120105 Fee Offset Less Admin Fee Elmer -13.08 4,091.78
Generat Journat 23/2012 €J20120203 Redeemed JP Morgan Fed Mon Mkt Insti Ct Elmer 268.92 4,361.70
General Journal 2/24/2012 EJ20120204 Fee Offset Less Admin Fee Elmer -12.21 4,349.49
General Journal 2/28/2012 EJ20120221 Annual Service Fee Survivor 40.00 4,389.49
Check 52012 TXFR Bank of America Extemal transfer fee - 3 day Survivor 3.00 4,392.49
General Journal 3/6/2012 £J20120303 Redeem JP Morgan Fed Mon Mkt Inst! Cl Elmer 260.41 4,652.90
Check 3/15/2012 EFT Bank of America Eimer 31.00 4,683.90
Check 3/16/2012 EFT Bank of America Retumed irem Chargeback Fee Survivor 12.00 4,695.90
Check 3/16/2012 EFT Bank of America Retumed tern Chargeback - Met Life dup! check Survivor 70.30 4,766.20
General Journal 3/28/2012 £J20120307 Fee Offset Less Admin Fee Elmer -12.62 4,753.58
General Joumat 4/5/2012 £J20120403 Redeem JP Morgan Fed Mon Mkt Eimer 283.77 5,037.35
General Journal 4/20/2012 EJ20120404 Fee Offset Less Admin Fee Elmer -11.53 §,025.82
General Journal 5/4/2012 EJ20120503 Redeem JP Morgan Fed Mon Mkt Elmer 272.29 5,298.11
General Joumal §/30/2012 EJ20120506 Fee Offset Less Admin Fee Elmer -11.98 5,286.13
General Joumai 6/5/2012 £J20120603 Redeem JP Morgan Fed Mon Mkt Elmer 272.55 5,558.68
General Journal 8/25/2012 EJ20120607 Fee Offset Les Admin Fee Elmer -12.29 5,546.39
General Journal 7/6/2012 EJ20120703 Redeem JP Morgan Fed Mon Mkt Elmer 259.71 5,806.10
Check TIATI2012 EFT Bank of America Extemal transfer fee - 3 Day Survivor 3.00 5,809.10
General Journal 712712012 £J20120704 Fee Offset Less Admin Fee Elmer -16.56 5,792.54
General Journal 8/39/2012 EJ20120803 Redeem JP Morgan Fed Mon Mkt Elmer 275.06 6,067.60
General Journal 8/23/2012 EJ20120804 Fee Offset Less Admin Fee Elmer -16.69 6,050.91
General Journal 9/7/2012 EJ20120903 Redeem JP Morgan Fed Mon Mkt Elmer 281.37 6,332.28
General Journal 9/25/2012 £J20120907 Fee Offset Less Admin Fee Elmer -16.75 6,315.53
Genera! Journal 10/4/2012 £320121003 Redeem JP Morgan Fed Mon Mkt Elmer 278.62 6,594.15
General Journal 40/24/2012 EJ20121006 Fee Offset Less Admin Fee Elmer -17.20 6,576.95
General Journal 41/6/2012 EJ20121103 Redeem JP Morgan Fed Mon Mkt Elmer 288.03 6,864.98
General Joumal 14/30/2012 = =.E 320121104 Fee Offset Less Admin Fee Elmer -17.01 6,847.97
General Journal 12/6/2012 EJ20121203 Redeem JP Morgan Fed Mon Mit Elmer 276.75 7,123.72
General Journal 12/21/2012 EJ20121211 Fee Offset Less Admin Fee Elmer “17.22 7,106.50
General Journal 1712013 €J20130102 Redeem JP Morgan Fed Mon Mkt Elmer 290,80 7,397.30
General Journal 1/25/2013 EJ20130104 Fee Offset Less Admin Fee Elmer -16.98 7,380.32
General Journal 2/5/2013 £J20130203 Redeem JP Morgan Fed Mon Mkt Elmer 299.80 7,680.12
General Journal 2/22/2013 £420130204 Fee Offset Less Admin Fee Elmer -47.22 7,662.90
General Joumal 2/28/2013 EJ20130222 Annual Fee Survivor 40.00 7,702.90
General Journal 3/7/2013 EJ20130303 Redeem JP Morgan Fed Mon Mkt Elmer 273.58 7,976.48
General Journal 3/19/2013 EJ20130306 Fee Offset Less Admin Fee Elmer 18.33 7,958.15
General Journal 4/9/2013 EJ20130403 Redeem JP Morgan Fed Mon Mkt Elmer 306.53 8,264.68
General Journal 4/18/2013 £J20130404 Fee Offset Less Admin Fee Elmer -17.32 8,247.36
Check 4/30/2013 EFT Bank of America Monthly Fee Nelva 12.00 8,259.36
General Journal 5/7/2013 €J20130503 Redeem JP Morgan Fed Mon Mkt Elmer 298.51 8,557.87
General Journal 5/28/2013 £420130504 Fee Offset Less Admin Fee Elmer 17.25 8,540.62

Total Bank & Brokerage Charges 8,540.62 8,540.62

Checks/Cash to Family Members
Check 12/21/2010 6849 Amy Brunsting Tschir.... Christmas Gifts Nelva 200.00 200.00
Check 12/21/2010 EFT Amy Brunsting Tschir.... Transfer Confirmation #6403973884 Nelva 7,000.00 7,200.00
Check 12/31/2010 AT™ Cash TX Tr Cash Withdrawal at Banking Center Town and Country Nelva 25.00 7,225.00
Check 1/12/2011 ATM Cash ATM 01/11 #000007185 Nelva 40.00 7,265.00
Check 41/49/2011 EFT Amy Tschirhart ties to G Vie letter/sch's dated 7/15/13 Survivor 6,000.00 13,265.00
Check 1/25/2011 ATM Cash ATM - Cash 01/25 #00000681 1 Netva 10.00 13,275.00
Check 1/25/2014 115 Cash CAsh Nelva 100.00 13,375.00
Check 2/22/2011 140 Cash Cash Nelva 100.00 13,475.00
Check 3/14/2011 149 Candace Curtis Nelva 25.00 13,500.00
Check 3/20/2011 7007 Amy Brunsing Reimbursement for supplies Survivor 40.00 13,540.00
Check 4/7/2011 EFT Candace Curtis Gifts Giveniref acct 2272/ies to G Vie letter/sch's dated 7/15/13 Survivor 3,000.00 16,540.00
Check 4/21/2014 EFT Best uy Tino Nelva 376.38 16,916.38
Check 5/10/2014 7014 TDECU Luke Truck, ties to G Vie letter/sch's dated 7/15/13 Survivor 5,443.22 22,359.60
Check SIZTI2014 7016 The Victoria Coil Luke college -in tieu of Anita Trustee fee per G Vie letter Survivor 461.00 22,820.60
Check 6/2/2014 EFT lowa 529 Kt collage - Ach DES:Contribution 1D:0000 Survivor 500.00 23,320.60
Check 6/3/2011 EFT Am-Honda For Kate DES:PMT ID:000001032223 ties to G Vie letter/sch’s .. Survivor 5,750.51 29,071.11
Check 6/6/2011 EFT Chase Credit Card in lieu of Anita Trustee fee as per G Vie letter DES:EPAY (0:11... Survivor 2,358.75 31,429.86
Check 6/8/2011 TXFR Candace Curtis Candy Curtis to ckg ...2272 ties to G Vie letter/sch's dated 7/15... Survivor 2,000.00 33,429.86
Check 6/13/2011 TXFR Amy Tschirhart Reimbursement - Supplies to fix house Survivor 100.00 33,529,86
Check 6/23/2011 240 Luke Riley Household yard work Nelva 25.00 33,554.86
Check 6/27/2011 EFT Bank of America Cre... _ in lieu of Anita Trustee fee as per G Vie letter $ amt. tran Survivor 2,364.34 35,919.20
Check 7/6/2011 EFT Chase Credit Card in lieu of Anita Trustee fee as per G Vie letter DES:EPAY ID: 114... Survivor 2,976.35 38,895.55
Check TIS/2014 EFT Bank of America Cre... Cr Card pymt in lieu of Trustee fee Anita, G Vie letter and Trust... Survivor 7,242.83 46,138.38
Check TAROT €FT Chase Credit Card in lieu of Anita Trustee fee as per G Vie iettarDES:EPAY 1D:115... Survivor 1,998.19 46,136.57
Check 7/26/2011 EFT Amy Tschirhart Reimbursement supplies to fix house Survivor 100.00 48,236.57
Check 8/24/2011 EFT Candace Curtis ties to G Vie letter/sch’s dated 7/15/13 Survivor 2,000.00 50,236.57
Check 8/24/2011 EFT Candace Curtis to chk 2839 Nelva 75.00 50,311.57
Check 8/25/2011 EFT Candace Curtis to chk 2839 Nelva 15.00 50,326.57
Check 8/25/2011 EFT Candace Curtis to chk 2839 NeWva 15.00 50,341.57
Check 8/26/2011 EFT UTSA Admissions Luke college - Education Survivor 575.00 50,916.57

Page 9
CiSe GAA WOG882 BICUMEAL 624 Fig MOPXSEPGh alba 43° PAges7-ot Se

Brunsting Family Living Trust

Detail of Accounts

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Baiance

Check 9/6/2011 EFT Chase Credit Card in lieu of Anita Trustee fee as per G Vie letter DES:EPay 1D:117.... Survivor 999.04 51,915.61
Check 9/7/2011 EFT Candace Curtis to chk 2839 Nelva 125.00 52,040.61
Check 9/8/2011 EFT Candace Curtis to chk 2839 Nelva 550.00 §2,590.61
Check 9/23/2011 EFT Bank of America Cre... in lieu of Anita Trustee fee as per G Vie letter date on his sch 9/7 Survivor 4,767.36 §7,357,97
Check 40/4/2011 EFT Chase Credit Card in lieu of Anita Trustee fee as per G Vie letter DES:EPay 1D:119... Survivor 2,390.35 59,748.32
Check 10/5/2011 EFT Candace Curtis to chk 2839"° Netva 500.00 60,248.32
Check 10/18/2011 356 Nelva Brunsting Cash Nelva 50.00 60,298.32
Check 10/19/2011 EFT Chase Credit Card in lieu of Anita Trustee fee as per G Vie letter DES:EPay JD:120... Survivor 2,033.30 62,331.62
Check 10/21/2011 7032 Vehs Bankd Boosters Katy band Survivor 280.00 62,611.62
Check 10/26/2011 EFT Candace Curtis ties to G Vie letter/sch's dated 7/15/13 Survivor 2,000.00 64,611.62
Check 11/1/2011 TXFR Luke Riley Luke College ties to G Vie letter/sch’s dated 7/15/13 Survivor 2,000.00 66,641.62
Check 11/3/2011 EFT Bank of America Cre... __ in lieu of Anita Trustee fee as per G Vie letter his sch had 10/6 d.... Survivor 102.52 66,714.14
Check 4117/2011 EFT Anita Brunsting Legal fees Wire Type: Wire Out Date:111107 T to anita forfutu... © Survivor 40,000.00 76,714.14
Check 11/722011 EFT Amy Brunsing Legal fees Wire Tyoel Wire Out Date:111107 T toamyforf... Survivor 10,000.00 86,714.14
Check 11/7/2011 EFT Amy Tschirhart Reimbursement - for supplies to fix house Survivor 1,000.00 87,714.14
Check 41/8/2011 EFT Chase Credit Card in lieu of Anita Trustee fee as per G Vie letter DES:EPay ID: 121... Survivor 3,274.51 90,988.65
Check 11/10/2011 EFT Candace Curtis ties to G Vie letter/sch's dated 7/15/13 Survivor 2,000.00 92,988.65
Check 1/25/2012 111 Amy Brunsing Reimbursement - moving/repair expenses Survivor 425.94 93,414.59
Check 2272012 TXFR Carole Brunsting Reimbursement - leveling house Survivor 10,000.00 103,414.59
Check 3/2/2012 TXFR Amy Brunsing Reimbursement trust expenses Survivor 841.45 104,256.04
Check 3/2/2012 TXFR Carole Brunsting Reimbursement - leveling house Survivor 2,537.50 106,793.54
Check 35/2012 TXFR Carole Brunsting Reimbursement - leveling house Survivor 10,000.00 116,793.54
Check 3/6/2012 TXFR Carole Brunsting Reimbursement - leveling house Survivor 3,117.50 119,911.04
General Joumal 3/13/2012 £J20120410 Amy Brunsting Reimbursement Survivor ~10,000.00 109,911.04
General Joumal 3/13/2012 EJ20120412 Anita Brunsting Reimbursement Survivor 10,040.00 99,871.04
Check 4/16/2012 122 Candace Curtis Remainder of Life ins Trust - Other income Survivor 60.00 99,931.04
Check 4/16/2012 123 Cart Brunsting Remainder of Life ins Trust Survivor 60.00 99,991.04
Check 4/16/2012 124 Amy Brunsing Remainder of Life ins Trust - Other Inc Survivor 60.00 100,051.04
Check 4/16/2012 425 Carole Brunsting Remainder of Life Ins Trust - Other Inc Survivor 60.00 100,111.04
Check 4/16/2012 127 Anita Brunsting Remainder of Life Ins Trust - Other Inc Survivor 44.65 100,155.69
Check 4/20/2012 EFT Carole Brunsting Moving Expenses Reimbursement Survivor 1,563.50 101,719.19
Check 4/25/2012 131 Anita Brunsting fees Reimbursement for Retainer to Chip Mathews Survivor 5,000.00 106,719.19
Check 4/25/2012 130 Anita Brunsting Reimbursement for UPS to mail boxes to S Mills Survivor 102.11 106,821.30
Check 5/16/2012 101 Anita Brunsting Reimbursement for 1/2 farm tax Elmer 1,679.43 108,500.73
Check 7H16/2012 TXFR Amy Brunsing Trust expenses - Reimbursement Survivor 353.43 108,854.16
Check 9/10/2012 139 Anita Brunsting Raimburse postage Survivor 61.75 108,915.91
Check 9/10/2012 140 Anita Brunsting Stamps reimbursement Survivor 9.00 108,924.91

Total Checks/Cash to Family Members 108,924.91 108,924.91

Dues and Subscriptions
Check 3/15/2011 154 Birds and Blooms Nelva 10.00 10.00
Check 4/25/2011 187 Doon Press Nelva 26.50 36.50
Check 8/17/2011 294 Houston Chronicle Nelva 138.00 174.50
Check 8/18/2011 292 Time Magazine Nelva 20.00 194.50
Check 9/21/2011 322 towa Outdoors Nelva 15.00 209.50
Check 9/10/2012 137 Houston Chronicle final payment - subscription Survivor 68.97 278.47

Total Dues and Subscriptions 278.47 278.47

Food/Dining/Groceries
Check 12/21/2010 6848 Randalis Nelva 60.51 60.51
Check 1/10/2011 EFT Randalls 01/09 #000555055 Netva 234.97 295.48
Check 1/18/2011 EFT Kroger Nelva 32.33 327.81
Check 1/24/2011 EFT Randalls 01/23 #000635058 Neiva 35.89 363.70
Check 1/24/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 366.99
Check 1/31/2014 EFT Randalls Nelva 51.87 418.86
Check 1/31/2011 FT Randalls Nelva 47.24 466.10
Check 1131/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 469.39
Check 2/7/2011 EFT Randails Nelva 71.64 541.03
Check 2/14/2011 EFT Randalls Nelva 23.68 564.71
Check 2/14/2011 EFT Randalls Nelva 76.92 641.63
Check 2/18/2011 EFT Kroger Nelva 27.33 668.96
Check 2/22/2011 EFT Subway Dining Nelva 3.25 672.21
Check 2/22/2011 EFT Chick-fil-a #0103 Dining Nelva 5.83 878.04
Check 2/22/2011 EFT Randalls Nelva 47.02 725.06
Check 2/22/2011 EFT Wal-Mart Nelva 46.27 774,33
Check 2/22/2011 EFT Randalls Neiva 8.68 780.01
Check 2/22/2011 EFT Walgreens Nelva 28.12 808.13
Check 2/24/2011 EFT Randalls Nelva 24,39 832.52
Check 3/7/2011 EFT Randalis Nelva 24.30 856.82
Check 3/7/2011 EFT Chick-fil-a #0103 Neiva 3.29 860.11
Check 3/7/2011 EFT Randalls Nelva 9.77 869.88
Check 3/7/2011 eft Wal-Mart Neiva 11.89 881.77
General Joumal 3/7/2011 EJ20120461 DEBIT 1943 Nelva 6.48 875.29
Check 3/8/2011 eft Subway Nelva 3.25 878.54
Check 3/14/2011 EFT Randails Nelva 29.21 907.75
Check 3/14/2011 EFT Chick-fil-a #0103 Dining Nelva 14.16 921.91
Check 3/14/2011 EFT Randalls Nelva 13.23 935.14
Check 3/14/2011 EFT Taco Cabana Dining Nelva 6.48 941.62
Check 3/14/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 944,91
Check 3/14/2011 EFT Chick-fil-a #0103 Dining Nelva 1.83 946.74
Check 3/14/2011 EEFT Taco Cabana Dining Nelva 8.63 955.37
Check 3/16/2011 EFT Randalls Nelva 60.94 1,016.31
Check 3/16/2011 EFT Randalls Nelva 12.44 1,028.75
Check 3/18/2011 EFT Randalls Nelva 69.77 1,098.52
Check 3/21/2011 EFT Taco Cabana Dining Nelva 22.68 1,121.20
Check 3/21/2011 EFT Taco Cabana Dining Nelva 23.77 1,144.97
Check 3/21/2011 EFT Wal-Mart Nelva 114.67 1,259.64
Check 3/21/2014 FT Randalis Neva 18.37 1,278.01

Page 10

 

 
 

CRBS TE L8SS2 DEMME SS FUER TREBUADSOBIEY Page 2B P3B°

Brunsting Family Living Trust

 

Detail of Accounts
12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance
Check 3/21/2011 EFT Randalls Nelva 13.11 1,291.12
Check 3/28/2011 EFT Randalls Nelva 36.05 1,327.17
Check 3/29/2011 EFT Subway Dining Nelva 4,33 1,331.50
Check 3/30/2011 EFT Randalis Nelva 8.85 1,340.35
Check 4/4/2011 EFT Wal-Mart Nelva 37.28 1,377.63
Check 4/4/2011 EFT Randalls Nelva 34.54 1,412.17
Check 4/4/2014 EFT Randalls Nelva 52.52 1,464.69
Check 4/5/2014 EFT Subway Dining Nelva 3.25 1,487.94
Check 4/6/2011 EFT Randalls Nelva 34.97 1,502.91
Check 4/8/2011 EFT Randalls Nelva 15.87 1,518.78
Check 4/11/2011 EFT Subway Dining Nelva 3.79 1,522.57
Check 4/11/2011 EFT Chick-fil-a #0103 Dining Nelva 1.83 1,524.40
Check 4/11/2014 EFT Chick-fil-a #0103 Dining Nelva 1.83 1,526.23
Check 4/14/2011 EFT Randalls Nelva 16.56 1,542.79
Check 4/11/2011 EFT Randalls Nelva 51.94 1,594.73
Check 4112/2011 EFT Subway Dining Nelva 3.25 1,597.98
Check 4/12/2011 EFT Randails Nelva 34.69 1,632.67
Check 4/13/2011 EFT Randalls Nelva 67.04 1,699.71
Check 4/14/2011 EFT Randalis Nelva 24.03 1,723.74
Check 4/15/2011 EFT Chick-fil-a #0103 Dining Nelva 40.25 4,733.99
Check 4/18/2011 EFT Randatis Nelva 26.45 1,760.44
Check 4118/2011 EFT Randalls Nelva 23.16 1,783.60
Check 4/18/2011 EFT Randalls Nelva 17.30 1,800.90
Check 4/22/2011 EFT Randalls Nelva 57.60 1,858.50
Check 4/25/2011 EFT Subway Dining Nelva 3.79 1,862.29
Check 4/26/2011 EFT Subway Dining Nelva 3.79 1,866.08
Check 4/25/2011 EFT Taco Cabana Dining Nelva 22.68 1,888.76
Check 4/25/2011 EFT Randalis Nelva 86.07 1,974.83
Check §/2/2011 EFT Randalls Nelva 140.07 2,114.90
Check 5/3/2011 EFT Randalls Nelva 36.75 2,151.65
Check 5/6/2014 EFT Randalls Nelva 47.30 2,168.95
Check 5/9/2011 EFT Randaits Neiva 33.74 2,202.69
Check 5/9/2011 EFT Randalls Nelva 55.52 2,258.21
Check 5/11/2014 EFT Randalls Nelva 10.39 2,268.60
Check §/16/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 2,271.88
Check 5/16/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 2,276.18
Check 5/18/2011 EFT Randalls Nelva 42.56 2,317.74
Check §/20/2011 EFT Randalls Nelva 21.87 2,339.61
Check 5/23/2011 EFT Randalls Nelva 57.35 2,396.96
Check 6/25/2011 EFT Randalls Dining Neva 43.52 2,440.48
Check 5/31/2014 EFT Randalls Nelva 31.71 2,472.19
Check 6/3/2011 EFT Randalls Nelva 23.46 2,495.65
Check 6/6/2011 EFT Kroger Nelva 32.17 2,527.82
Check 6/6/2011 EFT Randalls Nelva 23.97 2,551.79
Check 6/6/2011 EFT Randalls Nelva 20.00 2,571.79
Check 6/6/2011 EFT Fastop Dining Nelva 4.25 2,576.04
Check 6/13/2011 EFT McDonald's Dining Nelva 13.46 2,589.50
Check 6/13/2011 EFT Kroger Nelva 3.05 2,592.55
Check 8/13/2011 EFT Randalls Nelva 43.77 2,636.32
Check 6/13/2011 EFT Randalis Nelva 54.05 2,690.37
Check 6/14/2014 EFT McDonaid’s Dining Nelva 2.17 2,692.54
Check 6/20/2011 EFT Randalls Nelva 24.19 2,716.73
Check 6/24/2011 EFT Randalls Nelva 41,68 2,758.41
Check 6/28/2011 EFT Randalls Nelva 50.83 2,809.24
Check 7/1/2011 EFT Randalls Nelva 18.92 2,828.16
Check 71512011 EFT Randails Nelva 25.61 2,853.77
Check 7/5/2014 EFT Randalls Nelva 34.05 2,887.82
Check 7/6/2014 EFT Chick-fil-a #0103 Dining Nelva 5.13 2,892.95
Check 7/8/2014 EFT Randalls Nelva 46.61 2,939.56
Check 7/41/2014 EFT Randalls Nelva 52.99 2,992.55
Check 7f11/2011 EFT McDonald's Dining Nelva 2.48 2,995.03
Check 711142011 EFT Randalls Nelva 29.80 3,024.83
Check 7/18/2011 EFT Randalls Nelva 35.41 3,060.24
Check 7/18/2011 EFT Randalls Nelva 25.14 3,085.38
Check 7/18/2011 EFT Wal-Mart Nelva 260.73 3,346.11
Check 7124/2011 EFT Randalls Nelva 45.34 3,391.45
Check 7/25/2011 EFT Randalls Nelva 43.38 3,434.83
Check 7/25/2011 EFT Randalls Nelva 60.57 3,495.40
Check 7125/2014 EFT Kolache Factory Dining Neiva 3.76 3,499.16
Check 7128/2014 EFT Randalls Nelva 31.23 3,530.39
Check 7128/2011 EFT Randalis, Nelva 26.20 3,556.59
Check 7129/2011 EFT Chick-fil-a #0103 Dining Nelva 1.83 3,558.42
Check 8/1/2011 EFT Randalls Nelva 47.94 3,606.36
Check 8/1/2011 EFT Walgreens Neiva 20.99 3,627.35
Check 8/1/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 3,630.64
Check 8/2/2011 EFT Randalls Nelva 29.74 3,660.38
Check 8/4/2011 EFT McDonald's Dining Neiva 2.17 3,662.55
Check 8/5/2011 EFT Randalis Nelva 24.92 3,687.47
Check 8/8/2011 EFT Randalls Nelva 30.29 3,717.76
Check 8/8/2011 EFT Randalls 08/06 Nelva 57.90 3,775.66
Check 8/10/2011 EFT Randalls Nelva 21.76 3,797.42
Check 8/15/2011 EFT Randalls Nelva 58.34 3,855.76
Check 8/15/2011 EFT Randails Nelva 46.75 3,902.51
Check 8/17/2011 EFT HEB Nelva 34.39 3,936.90
Check 8/17/2011 EFT HEB NelWa 19.77 3,956.67
Check 8/22/2011 EFT Randalls Nelva 39.52 3,996.19
Check 8/22/2011 EFT Randalls Nelva 44.99 4,041.18
Check 8/24/2011 EFT Randalls Nelva 44.36 4,085.54

Page 11
 

Se GAT WOB892 _ BREUMERE 624 Filed In-TKSU On OBlos43 Page2o dt 8°

Brunsting Family Living Trust
Detail of Accounts

 

 

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance

Check 8/24/2011 EFT Randalls Nelva 28.74 4,114.28
Check 8/25/2011 EFT Randalis Nelva 18.33 4,132.61
Check 8/29/2011 EFT Randalls Nelva 36.15 4,168.76
Check 9/2/2011 EFT Randalls Nelva 21.71 4,190.47
Check 9/6/2011 EFT Randalls Nelva 33.12 4,223.59
Check 9/6/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 4,226.88
Check 9/6/2011 EFT Randalls Nelva 68.27 4,295.15
Check 9/7/2011 EFT Randalis Nelva 50.29 4,345.44
Check 9/8/2011 EFT Randalls Nelva 14.60 4,360.04
Check 9/9/2011 EFT Chick-fil-a #0103 Nelva 3.29 4,363.33
Check 9/12/2011 EFT Randalls Nelva 92.24 4,455.57
Check 9/12/2041 EFT Randalls Nelva 20.00 4,475.57
Check 9/19/2011 EFT Randalis Nelva 42.84 4,518.41
Check 9/23/2011 EFT Walgreens Nelva 11.99 4,530.40
Check 9/26/2011 EFT Wal-Mart Nelva 133.75 4,664.15
Check 9/26/2011 EFT Randalls Nelva 23.57 4,687.72
Check 9/28/2011 EFT Randalls Nelva 14.06 4,701.78
Check 9/28/2011 EFT Randalls Nelva 48.90 4,720.68
Check 9/30/2011 FT Randails Netva 28.77 4,749.45
Check 9/30/2011 EFT Randalls Nelva 49.06 4,768.51
Check 10/3/2011 EFT Wal-Mart Nelva §5.92 4,824.43
Check 10/3/2011 EFT Randalls Neva 32.16 4,856.59
Check 10/3/2011 EFT HEB Nelva 20.75 4,877.34
Check 10/3/2011 EFT Randalls Nelva 8.95 4,886.29
Check 10/4/2011 EFT Randalls Nelva 38.92 4,925.21
Check 10/7/2011 EFT Randalls Nelva 39.04 4,964.25
Check 10/11/2011 EFT Chick-fil-2 #0103 Dining Nelva 3.29 4,967.54
Check 10/11/2011 EFT Randails Nelva 26.50 4,994.04
Check 40/11/2014 EFT Randalls Nelva 14.06 5,008.10
Check 40/42/2014 ET Randalis Nelva 25.47 §,033.57
Check 40/17/2014 EFT Randalis Nelva 65.96 §,099.53
Check 40/17/2014 EFT Randalls Nelva 45.32 §,144.85
Check 40/17/2014 EFT Randalls Neiva 28.98 5,173.83
Check 10/17/2011 EFT Randalls Nelva 28.05 5,201.88
Check 10/17/2011 EFT Randalls Nelva 17.30 §,219.18
Check 10/17/2014 EFT McDonald's Dining Nelva 6.26 5,225.44
Check 10/19/2011 FT Randalls Nelva 27.71 §,253.15
Check 10/20/2011 EFT Chick-fil-a #0103 diNING Nelva 3.29 5,256.44
Check 10/21/2041 eft Randalls Neiva 7.61 5,264.05
Check 10/21/2041 eft Chick-fil-a #0103 dINING Nelva 3.29 §,267.34
Check 10/24/2011 EFT Randalls Nelva 41.88 5,309.22
Check 10/24/2011 eft Chick-fil-a #0103 dINING Nelva 3.29 §,312.51
Check 10/25/2011 eft Randalls Nelva §2.17 5,364.68
Check 10/26/2011 eft Randails Nelva 42.23 5,406.94
Check 10/26/2011 EFT Subway Dining Nelva 14.70 §,421.61
Check 10/31/2011 EFT Randails Nelva 94.10 5,515.71
Check 10/31/2011 EFT Randalls Nelva 20.33 §,536.04
Check 10/31/2011 EFT Randalls Nelva 6.90 5,542.94
Check 11/1/2011 EFT Randalls Nelva 33.16 §,576.10
Check 11/2/2011 EFT Randalls Fuel Nelva 25.78 5,601.88
Check 11/4/2011 EFT Randalls Nelva 10.00 5,611.88
Check 11/4/2011 EFT Randalls Nelva 53.01 5,664.89
Check 41/7/2011 EFT Au Bon Pain-memo Dining Nelva 3.94 5,668.83
Check 11/7/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 §,672.12
Check 11/7/2011 EFT McDonald's Dining Nelva 1.08 §,673.20
Check 11/7/2011 EFT Randalls Nelva 33.51 5,706.71
Check 14/7/2011 EFT Randalls Nelva 34.35 5,741.06
Check 11/8/2011 EFT Randalls Nelva 17.84 §,758.90
Check 11/8/2014 EFT McDonaid's Dining Nelva 6.70 5,765.60
Check 11/8/2011 EFT Randalls Nelva 48.45 5,814.05
Check 11/9/2014 EFT HEB Nelva 43.40 5,857.45
Check 11/14/2011 eft Randalls Nelva 32.71 §,890.16
Check 11/14/2011 eft Randalls Nelva 30.92 5,921.08
Check 11/14/2011 eft Randails Nelva 22.41 5,943.49
Check 11/14/2011 EFT McDonald's Dining Nelva 8.60 5,952.09
Check 11/14/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 5,955.38
Check 11/14/2011 EFT Chick-fil-a #0103 Dining Nelva 3.29 5,958.67

Totat Food/Dining/Groceries 5,958.67 §,958.67

Funeral
Check 11/12/2011 7033 Memorial Oaks Survivor 1,595.00 1,595.00
Check 11/14/2011 7035 Memorial Oaks Survivor 1,511.28 3,106.29
Check 11/15/2011 7036 Memorial Oaks Organist Survivor 180.00 3,256.29
Check 11/18/2011 7037 Bob Johnson pastor Survivor 300.00 3,556.29

Total Funeral 3,556.29 3,556.29

Household
Check 1/20/2011 111 Mrs. Gutierrez Cleaning Nelva 70.00 70.00
Check 2/11/2014 125 Mrs. Gutierrez Cleaning Nelva 70.00 140.00
Check 2/18/2011 161 Mrs. Gutierrez Cleaning Nelva 70.00 210.00
Check 2/22/2011 EFT Southwest Fertilizer Nelva 8.73 218.73
Check 2/28/2011 EFT Southwest Fertilizer Nelva 59.73 278.46
Check 2/28/2011 EFT Radio Shack Nelva 94.13 372.59
Check 3/1/2011 EFT Home Depot Nelva 20.55 393.14
Check 3/26/2011 169 Mrs. Gutierrez Cleaning Nelva 70,00 463.14
Check 3/28/2014 EFT Southwest Fertilizer Nelva 13.39 476.53
Check 4/6/2011 EFT Southwest Fertilizer Nelva 9.73 486.26
Check 4/8/2011 179 Mrs. Gutierrez Cleaning Nelva 70.00 556.26

 
Aas ATE NOGSS2 BSelnenr 62 Filsd'iN TRG Gn Os)Ow/S Page 3d oP38>

Brunsting Family Living Trust
Detail of Accounts

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance

Check 4/18/2011 EFT Sou The Home 04/16 #000457501 Nelva 22.83 579.09
Check 4/25/2011 196 Mrs. Gutierrez Cleaning Nelva 70.00 649.09
Check 5/3/2011 EFT Southwest Fertilizer Nelva 21.98 671.07
Check 5/9/2011 210 Mrs. Gutierrez Cleaning Nelva 70.00 741,07
Check 5/23/2011 221 Mrs. Gutierrez Cleaning Nelva 70.00 811.07
Check 6/3/2011 237 Mrs. Gutierrez Cleaning Nelva 70.00 881.07
Check 6/27/2011 EFT Sou The Home Netva 161.36 1,042.43
Check 7126/2011 EFT Southwest Fertilizer Garden Nelva 25.88 1,068.31
Check 8/14/2014 300 Maria Vaquera Cleaning Nelva 50.00 1,118.31
Check 9/13/2014 EFT Southwest Fertilizer Garden Nelva 18.89 1,137.20
Check 9/26/2011 336 Maria Vaquera Cleaning Nelva 50.00 1,187.20
Check 10/6/2011 345 Maria Vaquera Cleaning Nelva 50.00 1,237.20

Total Household 1,237.20 1,237.20

Insurance Expense
Check 1/5/2011 EFT State Farm insurance Survivor 299.93 299.93
Check 2/2/2011 EFT State Farm Insurance PPD Survivor 299.93 §99.86
Check 3/2/2011 EFT State Farm Insurance PPD Survivor 299.93 899.79
Check 4/4/2011 EFT State Farm Insurance PPD Survivor 301.36 1,201.15
Check §/3/2011 EFT State Farm insurance Survivor 300.62 1,501.77
Check 6/2/2011 EFT State Farm Insurance PPD Survivor 300.62 1,802.39
Check 7/5/2011 EFT State Farm insurance PPD Survivor 300.62 2,103.01
Check 8/2/2011 EFT State Farm Insurance Survivor 300.62 2,403.63
Check 9/2/2011 EFT State Fam Insurance PPO Survivor 290.04 2,693.67
Check 10/4/2011 EFT State Farm insurance PPD Survivor 290.04 2,983.71
Check 11/2/2011 EFT State Farm Insurance PPD Survivor 290.04 3,273.75
Check 12/2/2011 FT State Farm Insurance PPD Survivor 290.04 3,863.79
Check 1/5/2012 EFT State Farm insurance PPF Survivor 290.04 3,853.83
Check 2/2/2012 EFT State Farm Insurance PPD Survivor 290.04 4,143.87
Check 3/2/2012 EFT State Farm Insurance PPD Survivor 292.79 4,436.66
Check 4/3/2012 EFT State Farm Insurance PPD Survivor 301.22 4,737.88

Total insurance Expense 4,737.88 4,737.88

Lawn Care
Check 2/14/2011 133 Mr. Phan Chan Household Nelva 100.00 100.00
Check 3/11/2011 157 Mr. Phan Chan Household Nelva 100.00 200.00
Check 21/2011 160 Nicolas Yard work Nelva 52.00 252.00
Check 4/16/2014 190 Mr. Phan Chan mowing NelWva 4100.00 352.00
Check §/20/2011 222 Mr. Phan Chan mowing Nelva 100.00 452.00
Check 5/24/2011 226 Femando yard work Home repair Nelva 35.00 487.00
Check 6/27/2011 255 Mr. Phan Chan mowing Nelva 125.00 $12.00
Check 7125/2011 280 Mr. Phan Chan mowing Nelva 125.00 737.00
Check 9/23/2011 337 Mr. Phan Chan Househoid Nelva 226.00 962.00
Check 10/21/2011 361 Mr. Phan Chan Household Neiva 100.00 1,062.00
Check 12/23/2011 105 Mr. Phan Chan 13630 Pinerock Survivor 200.00 4,262.00

Total Lawn Care 1,262.00 4,262.00

Legal Fees
Check 1119/2011 7003 Vacek & Freed PLLC Survivor 880.15 880.15
Check 3417/2014 7006 Vacek & Freed PLLC Legal Fees Survivor 340.00 4,220.15
Check 6/2/2011 7015 Vacek & Freed PLLC Survivor 575.59 1,795.74
Check 8/5/2011 7025 Vacek & Freed PLCC Retainer Survivor 1,000.00 2,795.74
Check 10/12/2011 7030 DeKoster & DeKoster farm contract Survivor 100.00 2,895.74
Check 12/20/2011 101 Vacak & Freed PLLC Retainer Survivor 4,500.00 7,395.74
Check 4/3/2012 110 Herb Jamison House appraisal Survivor 450.00 7,845.74
Check 4/20/2012 128 Mills Shirley LLP Suit Survivor 10,000.00 17,845.74
Check 4/20/2012 129 Bemard Mathews Survivor 1,029.60 18,875.34
Check 7H18/2012 135 Mills Shirley LLP Survivor 17,000.00 35,875.34
Check 9/21/2013 142 Miits Shidey LLP Survivor 437.10 36,312.44
Check 41212013 143 Mille Shirley LLP George vie Candy's suit Survivor 10,000.00 46,312.44
General Jouma! 8/31/2013 EJ20120434 From Mills Shirley - Reimbursement Survivor ~10,000.00 36,312.44

Total Legal Fees 36,312.44 36,312.44

Medical Expenses

in Home Care

Check 12/29/2010 6851 Tino Faustino Vaquera, Jr Nelva 1,245.00 1,245.00
Check 12/29/2010 6852 Michaei Brooks Nelva 855.00 2,100.00
Check 1/4/2011 6853 Robert Cantu Survivor 736.00 2,836.00
Check 172011 91 Michael Brooks Nelva 585.00 3,421.00
Check 4/10/2011 92 Tino Nelva 1,413.14 4,834.14
Check 1/11/2011 93 Robert Cantu Nelva 605.00 5,439.14
Check 4/13/2011 102 Michael Brooks Nelva 585.00 6,024.14
Check 1418/2011 101 Tino Nelva 4,065.00 7,089.14
Check 4/18/2011 110 Robert Cantu Nelva 810.00 7,899.14
General Journal 1/19/2011 EJ20120455 Return of Posted Check / Item (Robert Cantu Nelva -810.00 7,089.14
Check 1/21/2011 112 Tino Nelva 1,619.00 8,708.14
Check 1/21/2011 113 Robert Cantu Nelva 888.00 9,596.14
Check 1/24/2011 114 Robert Cantu Nelva 1,083.91 10,680.05
Check 1427/2011 116 Tine Nelva 906.55 11,586.66
Check 4/28/2011 120 Robert Cantu Nelva 856.93 12,443.53
Check 2/1/2011 121 Tino Nelva 1,249.00 13,692.53
Check 2/1/2011 144 Robert Cantu Nelva 801,80 14,494.33
Check 2/2/2011 122 Robert Cantu Neiva 460.00 14,954.33
Check 2/4/2011 124 Tino Nelva 842.00 15,796.33
Check 2/7/2014 126 Robert Cantu Nelva 807.00 16,603.33
Check 2/11/2014 130 Tino Nelva 1,166.00 17,769.33
Check 2/41/2011 131 Robert Cantu Nelva 637.41 18,406.74
Check 2/14/2011 135 Robert Cantu Nelva 430.00 18,836.74

Page 13
Cease alfa Gose2 TUdUMeh br FILAP TRE Ort aos? Phge St dre?

Brunsting Family Living Trust
Detail of Accounts

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance
Check 2/17/2011 438 Tino Nelva 1,454.42 20,291.16
Check 2/18/2014 136 Robert Cantu Nelva 771.23 21,062.39
Check 2/22/2041 162 Tino Nelva 1,067.57 22,129.96
Check 2/25/2011 441 Tino Nelva 826.72 22,956.68
Check 2/25/2011 143 Robert Cantu Neiva 510.00 23,466.68
Check 3/4/2011 146 Robert Cantu Nelva 538.68 24,005.36
Check 3/7/2014 148 Tino Nelva 1,704.19 25,709.55
Check 3/10/2011 185 Michaet Brooks Nelva 285.00 25,994.55
Check 3/10/2011 156 Robert Cantu Neiva 1,045.67 27,040.22
Check 3/14/2011 158 Tino Nelva 1,253.02 28,293.24
Check 3/16/2014 189 Michael Brooks Nelva 55.00 28,348.24
Check 3/18/2011 163 Robert Cantu Nelva 289.78 28,638.02
Check 3/21/2011 164 Tino Nelva 1,248.70 29,886.72
Check 3/21/2011 165 Michael Brooks Nelva 367.50 30,254.22
Check 3/21/2011 166 Robert Cantu Neiva 360.00 30,614.22
Check 3/23/2011 167 Michael Brooks Nelva 67.50 30,681.72
Check 3/24/2011 168 Robert Cantu Nelva 490.86 31,172.58
Check 3/24/2011 170 Tino Nelva 50.00 31,222.58
Check 3/25/2011 172 Tino Nelva 1,636.77 32,859.35
Check 3/28/2011 173 Michael Brooks Neiva 65.00 32,924.35
Check 3/28/2011 174 Robert Cantu Nelva 701.91 33,626.26
Check 4/1/2011 175 Tino Nelva 1,689.00 35,315.26
Check 4/4/2011 177 Robert Cantu Nelva 1,303.48 36,618.74
Check 4/7/2011 178 Michael Brooks Nelva 184.00 36,802.74
Check 4/8/2011 180 Tino Nelva 1,475.00 38,277.74
Check 4141/2011 181 Robert Cantu Nelva 1,042.10 39,319.84
Check 4/13/2011 185 Michael Brooks Nelva 75.00 39,394.84
Check 4/18/2011 189 Michael Brooks Nelva 91.00 39,485.84
Check 4115/2011 191 Tino Nelva 1,704.81 41,190.65
Check 4/18/2014 192 Michael Brooks Nelva 195.00 41,385.65
Check 4/19/2011 194 Michael Brooks Nelva 216.50 41,602.15
Check 4/20/2011 195 Michael Brooks Neiva 75.00 41,677.15
Check 4/22/2011 197 Michael Brooks Neiva 202.00 41,879.15
Check 4/22/2011 198 Tino Nelva 2,156.83 44,035.98
Check 4/25/2011 199 Robert Cantu Nelva 215.00 44,250.98
Check 4/25/2011 200 Michael Brooks Neiva 300.00 44,550.98
Check 4/26/2011 202 Shimeka Hughes Nelva 1,080.00 45,630.98
Check 4/27/2011 203 Michael Brooks Nelva 60.00 45,690.98
Check 4/29/2011 204 Robert Cantu Nelva 645.00 46,335.98
Check 4/29/2011 205 Michael Brooks Nelva 90.00 46,425.98
Check 5/3/2011 208 Robert Cantu Nelva 202.50 46,628.48
Check 5/4/2011 207 Tino Nelva 1,721.11 48,349.59
Check 8/4/2011 209 Michael Brooks Nelva 270.00 48,619.59
Check 5/6/2011 2t1 Tino Nelva 743.00 49,362.59
Check 5/6/2011 212 Michael Brooks Nelva 67.50 49,430.09
Check 6/6/2011 213 Robert Cantu Nelva 225.00 49,655.09
Check §/9/2011 214 Robert Cantu Nelva 902.30 50,557.39
Check 5/9/2011 216 Michael Brooks Nelva 202.00 §0,759.39
Check 5/12/2011 216 Michael Brooks Nelva 45.00 50,804.39
Check 5/13/2011 217 Tino Nefva 1,320.53 §2,124.92
Check 5/13/2011 218 Robert Cantu Neiva 255.00 52,379.92
Check 5/16/2011 219 Robert Cantu Nelva 868.81 53,248.73
Check 6/16/2011 220 Michael Brooks Nelva 217.50 53,466.23
Check 5/20/2014 223 Tino Nelva 1,483.53 54,949.76
Check 5/23/2014 227 Robert Cantu Neiva 1,026.00 55,975.76
Check §/23/2011 228 Michael Brooks Nelva 207.00 56,182.76
Check §/25/2014 229 Michael Brooks Nelva 219.50 56,402.26
Check 5/25/2011 21 Michael Brooks Nelva 227.50 56,629.76
Check 6/27/2011 232 Tina Nelva 1,621.50 $8,251.26
Check 5/91/2014 235 Robert Cantu Nelva 796.86 59,048.12
Check 5/34/2011 236 Katrina Harper Nelva 360.00 59,408.12
Check 6/3/2011 239 Tino Nelva 1,216.36 60,623.48
Check 6/7/2011 241 Robert Cantu Nelva 1,115.00 61,738.48
Check 6/7/2011 242 Katrina Harper Neiva 360.00 62,098.48
Check 6/10/2011 243 Tino Nelva 1,110.00 63,208.48
Check 6/13/2011 244 Robert Cantu Nelva :720.00 63,928.48
Check 6/13/2011 246 Katrina Harper Nelva 600.00 64,528.48
Check 6/16/2011 247 Daisy Harper Nelva 720.00 65,248.48
Check 6/17/2011 248 Robert Cantu Nelva 930.00 66,178.48
Check 6/20/2011 250 Katrina Harper Nelva 870.00 67,048.48
Check 6/21/2011 249 Daisy Harper Nelva 40.00 67,088.48
Check 6/22/2011 252 Cameo Caregivers Nelva 68.00 67,156.48
Check 6/23/201t 256 Tino Nelva 1,170.00 68,326.48
Check 6/27/2011 257 Robert Cantu Nelva 926.19 69,252.67
Check 6/27/2011 258 Katrina Harper Nelva 360.00 69,612.67
Check 6/29/2011 259 Tino Nelva 1,121.65 70,734.32
Check 71/2011 263 Robert Cantu Nelva 930.00 71,664.32
Check 7/5/2011 265 Katrina Harper Nelva 450.00 72,114.32
Check 715/2011 266 Robert Cantu Nelva 60.00 72,174.32
Check 7/7/2011 269 Tino Nelva 1,166.70 73,341.02
Check 7/8/2011 270 Robert Cantu Nelva 915.00 74,256.02
Check 7/14/2011 271 Katrina Harper Nelva 465.00 74,721.02
Check 7/15/2011 273 Robert Cantu Nelva 720.00 75,441.62
Check 78/2011 274 Katrina Harper Nelva 673.50 76,114.52
Check 7121/2011 275 Tino Nelva 1,172.66 77,287.18
Check 7/21/2011 276 Tino Nelva 100.00 77,387.18
Check 7/22/2011 272 Tino Nelva 4,300.06 78,687.24
Check 7122/2011 278 Robert Cantu Nelva 185.00 78,852.24

Page 14
Se 42 NY0892 BREUER 627 Fige thOKSW Gh GB/b8/13 OP dgye?Szot Be°>

Brunsting Family Living Trust

Detail of Accounts

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance

Check 7/22/2011 279 Katrina Harper Nelva 465.00 79,317.24
Check 7/25/2014 277 Daisy Harper Nelva 60.00 79,377.24
Check 7/25/2014 281 Robert Cantu Nelva 765.00 80,142.24
Check 7/28/2011 282 Tino Nelva 705.00 80,847.24
Check 8/1/2011 283 Robert Cantu Nelva 1,018.00 81,865.24
Check 8/1/2014 284 Katrina Harper Nelva 1,062.47 82,927.71
Check 8/4/2014 288 Tino Nelva 907.50 83,835.21
Check 8/8/2011 289 Robert Cantu Neliva 930.00 84,765.21
Check 8/9/2011 290 Katrina Harper Nelva 465.00 85,230.21
Check 8/11/2011 291 Tino Nelva 1,125.00 86,355.21
Check 8/15/2011 301 Robert Cantu Nelva 946.00 87,301.21
Check 8/15/2011 302 Katrina Harper Nelva 450.00 87,751.21
Check 8/18/2011 303 Tino Nelva 1,146.83 88,898.04
Check 8/19/2014 304 Robert Cantu Nelva 172.50 89,070.54
Check 8/19/2011 306 Katrina Harper Nelva 459.50 89,530.04
Check 8/22/2011 308 Robert Cantu Nelva 735.00 90,265.04
Check 8/24/2011 309 Tino Nelva 1,110.00 91,375.04
Check 8/29/2011 311 Robert Cantu Nelva 1,004.00 92,379.04
Check 8/30/2011 312 Katrina Harper Nelva 517.50 92,896.54
Check 9/1/2011 313 Tino Nelva 4,162.50 94,059.04
Check 9/6/2011 314 Katrina Harper Nelva 173.00 94,232.04
Check 9/6/2011 315 Robert Cantu Nelva 750.00 94,982.04
Check 9/6/2011 316 Daisy Harper Nelva 80.00 95,062.04
Check 9/6/2011 317 Katrina Harper Nelva 440.00 95,502.04
Check 9/8/2011 318 Tino Nelva 1,193.59 96,695.63
Check 9/12/2011 319 Robert Cantu Nelva 750.00 97,445.63
Check 9/13/2011 328 Katrina Harper Nelva 628.18 98,073.78
Check 9/15/2011 330 Tino Nelva 1,034.67 99,108.45
Check 9/19/2011 332 Robert Cantu Nelva 715.00 99,823.45
Check 9/20/2014 334 Katrina Harper Nelva 576.00 100,399.45
Check 9/22/2011 335 Tino Neiva 1,054.46 101,453.91
Check 9/26/2014 338 Robert Cantu Nelva 784.86 102,238.77
Check 9/27/2011 339 Katrina Harper Nelva 630.00 102,868.77
Check 9/29/2011 340 Tino Nelva 810.29 103,679.06
Check 10/3/2011 1 Robert Cantu Nelva 976.34 104,655.40
Check 10/4/2011 342 Katrina Harper Nelva 576.57 105,231.97
Check 10/6/2011 344 Tino Nelva 1,030.00 106,261.97
Check 10/7/2011 346 Robert Cantu Nelva 165.00 106,426.97
Check 10/11/2011 348 Robert Cantu Nelva 570.00 106,996.97
Check 10/11/2011 349 Katrina Harper Nelva 581.66 107,578.63
Check 10/11/2011 350 Robert Cantu Neiva 240.00 107,818.63
Check 10/14/2011 351 Robert Cantu Nelva 515.00 108,333.63
Check 10/17/2011 352 Robert Cantu Nelva 570.00 108,903.63
Check 90/18/2011 353 Katrina Harper Nelva 985.00 109,888.63
Check 10/19/2011 357 Tino Nelva 1,342.50 111,231.13
Check 10/21/2011 358 Katrina Harper Nelva 165.00 111,396.13
Check 10/24/2011 363 Robert Cantu Nelva 860.00 112,256.13
Check 10/25/2011 364 Katrina Harper Nelva 370.00 112,626.13
Check 10/26/2011 365 Tino Nelva 1,187.19 113,813.32
Check 10/31/2011 CHK Unknown payee Nelva 793.00 114,606.32
Check 10/31/2011 366 Katrina Harper Nelva 165.00 114,774.32
Check 11/1/2011 375 Katrina Harper Neiva $40.00 115,311.32
Check 11/4/2011 376 Tino Nelva 1,235.29 116,546.61
Check 41/7/2011 377 Robert Cantu Nelva 885.00 117,434.61
Check 11/8/2011 401 Katrina Harper Nelva 360.00 117,791.61
Check 11/14/2011 431 Latoya Harper Nelva 90.00 117,881.61
Check 11/14/2011 432 Katrina Harper Nelva 810.00 118,691.61
Check 11/14/2014 433 Robert Cantu Nelva 541.00 119,232.61

Total In Home Care 119,232.61 119,232.61

Medical Supplies
Check 1/3/2014 6847 Medical Aids Survivor 32.48 32.48
Check 1/19/2011 104 Duke Medica! Equipm... Nelva 2.54 35.02
Check 4/22/2011 184 Duke Medical Equipm... Nelva 17.75 52.77
Check TITf2011 7023 Duke Medical Equipm... Survivor 7.62 60.39
Check THTf2011 251 Duke Medical Equipm... Supplies Neiva 5.08 65.47

Total Medical Supplies 65.47 65.47

Medical Expenses - Other
Check 1/10/2011 EFT Watgreens Food & Dining Groceries POS DEB 1943 01/03/11 00027165 Nelva 21.62 21.62
Check 1/18/2011 103 Memorial City Hermann Nelva 220.00 241.62
Check 1/19/2011 105 Memorial Clinical Ass... Doctor Nelva 8.02 248.64
Check 1/19/2011 108 Radiology West Doctor Nelva 1.23 250.87
Check 1/20/2011 106 Memoria City Surgical... Doctor Nelva 39.74 290.61
Check 2/2/2014 118 Memorial Pathology C... Doctor Nelva 7.10 297.71
Check 2f7f2011 117 Rosewood Family Ph... Doctor Nelva 65.00 362.71
Check 2/9/2011 127 Schleicher Dental Dentist Nelva 105.00 467.71
Check 211712011 134 Medical Chest Associ... Doctor Nelva 15.01 482.72
Check 3/8/2011 151 Memorial City Hermann Nelva 181.58 664,30
Check 3/10/2011 150 Radiology West Nelva 5.37 669.67
Check 3/14/2011 153 ACS Primary Care Nelva 7.56 677.23
Check 4118/2011 188 ACS Primary Care Nelva 7.23 684.46
Check 4/19/2011 183 Medical Chest Associ... Doctor Nelva 19.52 703.98
Check 4/22/2011 193 Cardiologist Assoc of ... Nelva 28.60 732.58
Check 6/23/2011 254 Memorial Clinical Ass... Doctor Nelva 5.76 738.34
Check 7H112011 260 Schleicher Dental Dentat Nelva 143.00 881.34
Check 7/6/2011 7024 Medical Chest Associ... Medical: Doctor Survivor 4.12 885.46
Check 8/5/2011 285 Dr. Achari Doctor Nelva 24.98 910.44

Page 15

 
 

Ease a tow oede bY FILA TRSE Ort BsPoBi1S? PAGE SS BSF>
C2Se 4: f2°Wv- ocumen il P Ge
Brunsting Family Living Trust
Detail of Accounts
12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Baiance
Check 8/15/2014 298 memorial Hermann M... Nelva 13.47 923.91
Check 8/16/2011 239 ACS Primary Care Nelva 7.23 931.14
Check 8/19/2011 297 Azmat Khan MDPA Doctor Nelva 10.13 941.27
Check 8/29/2014 310 Legends Pharmacy Nelva 42.00 983.27
Check 9/13/2011 323 Dentex Doctor Nelva 155.40 1,138.67
Check 9/13/2011 324 Memorial City Hermann Nelva 25.00 1,163.67
Check 9/46/2014 321 ACS Primary Care Doctor Nelva 6.87 1,170.54
Check 9/22/2011 327 Memorial City Hermann Nelva 59.77 1,230.31
Check 9/28/2011 320 Dr. Khawaja Doctor Nelva 28.04 1,258.35
Check 10/18/2011 355 OC Pharmacy Medicine Nelva 10.00 1,268.35
Check 10/19/2011 354 Oncology Consultants Dector Nelva 22.48 1,290.83
Check 41/7/2011 EFT Mht Nutrit Svcs H Nelva 8.12 1,298.95
Check 11/10/2011 371 Dr. Achar Doctor Nelva 29.30 4,328.25
Check 41/10/2011 372 Northwoods Urology Doctor Neiva 84.97 4,413.22
Check 11/14/2011 374 Medical Chest Associ... Doctor Nelva 34.42 4,447.64
Check 12/6/2011 7041 Justin Alexander for kt - reimburse Medicai Survivor 40.00 1,487.64
Check 12/15/2011 103 Memorial City Hermann Doctor Survivor 41.72 1,529.36
Check 12/22/2011 107 Kelsey-Seybold Clinic Doctor Survivor 43.92 1,543.28
Check 12/22/2014 108 Memorial City Hermann Doctor Survivor 226.40 1,769.68
Check 12/22/2011 109 ACS Primary Care Doctor Survivor 6.87 1,776.55
Check 1123/2012 113 Northwoods Urology Doctor Survivor 740.77 2,517.32
Check 2/24/2012 112 Dr. Annie Uralil Doctor Survivor 44.06 2,561.38
Check 4116/2012 120 Houston Progressive... Doctor Survivor 2.20 2,563.58
Check 4/16/2012 121 Medical Chest Associ... Doctor Survivor 5.40 2,568.98
Total Medical Expenses - Other 2,568.98 2,568.98
Total Medical Expenses 121,867.06 121,867.06
Miscellaneous Expenses
Check 4/18/2011 107 Hull Co-op Misc Nelva 238.50 238.50
Check 14/14/2011 WDRL Withdrawal NO INFORMATION GIVEN FOR THIS TRANSACTION AND BA... Nelva 6,500.00 6,738.50
Check 11/14/2011 EFT Houston Metro Ca Misc Nelva 16.22 6,753.72
Total Miscellaneous Expenses 6,753.72 6,753.72
Office Supplies
Check 1/13/2011 EFT Bank of America Check Order Survivor 15.00 15.00
Check 12/31/2012 144 Office Depot Printer Ink Survivor 48.70 63.70
Total Office Supplies 63.70 63.70
to Credit Cards
Bank of America Credit Cards
Check 2/1/2041 EFT Bank of America Cre... Nelva 43.29 43.29
Check 3/1/2011 EFT Bank of America Cre... Household Survivor 282.47 325.76
Check 3/18/2011 EFT Bank of America Cre... Nelva 84.82 410.58
Check 4/11/2014 EFT Bank of America Cre... Payment Survivor 38.00 448.58
Check §/2/2011 EFT Bank of America Cre... Survivor 2,967.61 3,416.19
Check 6/1/2011 EFT Bank of America Cre... Credit card Survivor 6,355.65 9,771.84
Check 9/1/2011 EFT Bank of America Cre... Survivor 3,256.32 13,028.16
Check 11/7/2011 EFT Bank of America Cre... Survivor 323.88 13,362.04
Check 12/2/2011 EFT Bank of America Cre... Survivor 359.79 43,711.83
Check 2/2/2012 EFT Bank of America Cre... Survivor 269.84 13,981.67
Check 2/2012 EFT Bank of America Cre... Survivor 61.32 14,042.99
Total Bank of America Credit Cards 44,042.99 14,042.99
Bluebonnet Credit Union Cred Cd
Check 1/18/2011 EFT Bank of America Cre... Payment Nelva 725.00 728.00
General Journal 4/19/2011 EJ20120455 Retum of Posted Check / ttem (R - BOA Cr Cd payment Nelva ~725.00 0.00
Check 4/21/2011 EFT Bank of America Cre... Payment Nelva 725.00 725.00
Check 3/14/2011 182 Bluebonnet Credit Uni... Credit card NelWa 3,248.57 3,973.57
Check 3/15/2014 312 Cardmember Serv Credit Card Nelva 111.00 4,084.57
Check §/26/2011 225 Bluebonnet Credit Uni... Credit card Nelva 1,852.24 5,936.81
Check §/27/2011 EFT Bluebonnet Credit Uni... w/medical Survivor 1,864.49 7,801.30
Check 6/21/2011 9000 Cardmember Serv payment Nelva 195.00 7,996.30
Check 78/2014 EFT Bluebonnet Credit Uni... w medical Survivor 475.47 8,171.77
Check 8/16/2011 EFT Bluebonnet Credit Uni... with medical Survivor 1,172.08 9,343.85
Check 9/19/2011 EFT Bluebonnet Credit Uni... w/medical Survivor 790.04 10,133.89
Check 10/18/2011 EFT Bluebonnet Credit Uni... wi/medical Survivor 687.84 10,821.73
Check 11/29/2011 EFT Biuebonnet Credit Uni... includes medical Survivor 1,165.23 11,986.96
Total Bluebonnet Credit Union Cred Cd 11,986.96 11,986.96
Total Payments to Credit Cards 26,029.95 26,029.95
Personal Care
Check 2/25/2011 139 Silvana Hair Nelva 52.00 §2.00
Check 5127/2014 230 Sitvana hair Nelva 25.00 77.00
Check 6/13/2011 EFT Target Shopping-Ciothing Nelva §3.12 130.12
Check 6/13/2011 EFT JC Penney Shopping - Clothing Nelva 125.93 256.05
Check 6/20/2011 EFT JC Penney Shopping - Clothing Nelva 61.70 317.75
Check 6/20/2014 EFT JC Penney Shopping - Clothing Nelva 251.94 569.69
General Journal 6/21/2011 £J20120468 ATM - Target - Shopping - Clothing Nelva -§3.12 516.57
6/21/2011 EFT Target Shopping - Clothing Nelva 30.84 547.44
General Journal TA2011 EJ20120470 ATM JCPenney Shopping - Clothing Netva -140.42 406.99
Check 7H41/2011 EFT Stein Mart Shopping - Clothing Nelva 102.77 509.76
Check 7111/2014 EFT Jd C Penney Shopping - Clothing Nelva 80.05 589.81
Check 7/18/2011 EFT JC Penney Shopping - Clothing Neiva 208.33 798.14
Total Personal Care 798.14 798.14

Pet Care

Page 16
EaSe'a tee Go52 TSAI ES Fish? TREE Yr Bs/0B/S? PagES4 BP38>

Brunsting Family Living Trust

Detail of Accounts

 

12/2112010-05/31/2013
Type Date Num Name Memo Class Amount Balance
Pet Food and Supplies
Check 2/28/2011 EFT Petsmart Food & Dining:Groceries Nelva 36.79 36.79
Check 7129/2011 EFT Petsmart Nelva 32.89 69.68
Total Pet Food and Supplies 69.68 69.68
Veterinary Expenses
Check 5/23/2011 EFT Houston Veterinary Carole covered healthcare worked pay when this acct was low-...  Nelva 1,019.72 1,019.72
Check 6/14/2011 EFT Houston Veterinary Carole had to cover worker pay - Reimbursement Nelva 216.80 1,236.52
General Journal 6/15/2011 EJ20120467 ATM - Checkcard 0612 Houston Veterinary Nelva -433.60 802.92
Check 9/19/2011 EFT Equine Sports Med Carole covered worker pay - Reimbursement Nelva 812.50 1,615.42
Check 10/3/2011 EFT Greenway Animal C Carole covered worker pay - Reimbursement Nelva 360.82 1,976.24
Total Veterinary Expenses 1,976.24 1,976.24
Total Pet Care 2,045.92 2,045.92
Postage
Check 3/21/2012 118 Postmaster Estate tax info to Rich Survivor 14.80 14.80
Check 4/16/2012 126 Postmaster Mailing Cert Life Ins Checks Survivor 12.60 27.40
Check 6/27/2012 134 Postmaster Trust docs Survivor 29.19 56.59
Check THNBI2012 136 Postmaster Papers to lawyer Survivor 15.45 72.04
Check 4/4/2013 144 Postmaster contract to g. vie Survivor 6.11 78.15
Total Postage 78.15 78.15
Professional Fees
Check 6/9/2011 7017 Kroese & Kroese Mom - Tax preparations Survivor 561.93 561.93
Check 6/9/2011 7018 Kroese & Kroese Decedents trust Tax preparation Survivor 1,123.87 1,685.80
Check 9/5/2011 7029 Kroese & Kroese farm lease Tax preparation Survivor 203.06 1,888.86
Check 10/20/2011 7031 Kroese & Kroese Tax preparation Survivor 700.00 2,588.86
Check 3/41/2012 116 Kroese & Kroese Farm appraisal/mgmt Survivor 2,175.00 4,763.86
Check 4/13/2012 119 Kroese & Kroesa Tax preparation Survivor 1,050.00 5,813.86
Check §/16/2012 102 Kroese & Kroese Accounting services Elmer 750.00 6,563.86
Check 5/16/2012 103 Kraese & Kroese Accounting services - farm contract and trust advice Eimer 1,000.00 7,563.86
Total Professional Fees 7,563.86 7,563.86
Repairs and Maintenance
Check 6/13/2011 EFT Sears Home appliance repair Nelva 134.93 134.93
Check 8/16/2011 295 P&M Air Conditioning Home repair Nelva 148.38 283.31
Check 2/29/2012 4115 Durapier Leveling house - home repair Survivor §00.00 783,34
Total Repairs and Maintenance 783.31 783.31
Supplies
Check 1/31/2011 EFT Lowe's Garden Nelva 0.95 0.95
Check 2/22/2011 EFT Lowe's Garden Nelva 22.99 23.94
Check 6/27/2011 EFT Lowe's Garden Nelva 5.89 29.83
Total Supplies 29.83 29.83
Taxes
Taxes - Federal
Check 1/25/2011 7001 United States Treasury 2010 Estimated Taxes Survivor 2,840.00 2,840.00
Check 4/15/2011 7010 United States Treasury  Decedents trust 2010 tax Survivor 7,095.00 9,935.00
Check 4/15/2011 7011 United States Treasury  Oecedents trust 2011 tax qtr est Survivor 1,780.00 11,715.00
Check 4115/2011 7012 United States Treasury Surv Trust 2011 tax qtr est Survivor 3,095.00 14,810.00
Check 4/15/2011 7013 United States Treasury Surv Trust 2010 tax Survivor 3,620.00 18,430.00
Check 6/9/2011 7020 United States Treasury Surv Trust 2010 tax qtrly Tax:Fed Survivor 3,620.00 22,050.00
Check 6/9/2011 7022 United States Treasury Dec Trust 2010 tax qtrly TaxcFed Survivor 1,780.00 23,830.00
Check 9/5/2011 7027 United States Treasury Sept mom's trust pmt Survivor 2,100.00 25,930.00
Check 9/5/2011 7028 United States Treasury Sept dad's trust pmt Survivor 1,780.00 27,710.00
Check 12/18/2014 404 United States Treasury Tax:Fed Survivor 1,780.00 29,490.00
Check 4/4/2013 146 United States Treasury Tax:Fed Survivor 20.00 29,510.00
Check 4/14/2013 104 United States Treasury Elmer 23,906.00 53,416.00
Total Taxes - Federal 53,416.00 53,416.00
Taxes - Property
Check 1/19/2011 7004 Tax Assessor-Collector  098-560-000-0031 Survivor 1,112.87 1,112.87
Check 3/2/2041 145 Wilchester West Fund Tax:zzzzzz Nelva 365.23 1,478.10
Check 4/8/2011 EFT County Treasurer DES: TAX ID: 971 farm Survivor 1,387.40 2,885.50
Check 6/9/2011 7019 Wilchester West Fund Tax:ZZZ2Z 13630 Pinerock Survivor 327.00 3,192.50
Check 40/4/2011 EFT County Treasurer DES:Tax 1D:119 farm Survivor 1,598.40 4,790.90
Check 11/23/2011 EFT Spring Branch ISD DES: checkpaymt Tax:2ZZ227272 Survivor 227.24 5,018.14
Check 12/15/2011 102 Wilchester West Fund Tax:zzzzzzzZ_ 13630 Pinerock Survivor 359.00 5,377.14
Check 1/19/2012 414 HC Property Tax Survivor 1,285.05 6,662.19
Check 10/15/2012 EFT County Treasurer DES: Tax ID: 166 Elmer 1,586.40 8,248.59
Check 3/18/2013 EFT County Treasurer DES: Tax ID: 178 - Farm Tax Eimer 1,563.40 9,811.99
Total Taxes - Property 9,811.99 9,811.99
Taxes -State
Check 2/1/2011 7002 State of lowa Treasurer Survivor 330.00 330.00
Check 6/9/2011 7021 Treasurer State of lowa Survivor 47.00 377.00
Check 9/5/2011 7026 Treasurer State of lowa mom Survivor 230.00 607.00
General Joumal 4/23/2012 EJ20120415 Deposit lowa Tax Refund Survivor -690.00 -83.00
Check 9/10/2012 138 Treasurer State of lowa Amended taxes Survivor 79,00 -4.00
Check 4/14/2013 105 Treasurer State of lowa Elmer 4,797.00 4,793.00
Total Taxes -State 4,793.00 4,793.00
Total Taxes 68,020.99 68,020.99
Tefephone Expense
Check 1/24/2011 EFT Verizon Nelva 106.42 106.42

Page 17
 

Case GAS N-80882 BREUMEN 624 Filed in -TKXSU Gn OBlos43 -PageSs ot $8°°

Brunsting Family Living Trust
Detail of Accounts

 

 

 

 

 

 

 

 

 

 

 

12/211/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance
Check 1/27/2011 EFT AT&T Survivor 68.68 175.10
Check 2/24/2011 EFT Verizon Nelva 172.35 347.45
Check 2/28/2011 7008 AT&T (SBC-AR, KS,MO,OK,TX) B Survivor 76.39 423.84
Check 3/15/2011 EFT AT&T (SBC-AR,KS,MO,OK,TX) B Survivor 70.42 494.26
Check 3/28/2011 EFT Verizon Nelva 138.92 633.18
Check 4/21/2011 EFT Verizon Nelva 72.88 706.06
Check 4/26/2011 EFT AT&T (SBC-AR,KS,MO,OK,TS) B Survivor 176.85 882.91
Check 5/9/2011 EFT AT&T Survivor 177.21 1,060.12
Check 5/27/2011 EFT AT&T Survivor 95.73 1,155.85
Check 6/6/2011 EFT Verizon Nelva 225.00 1,380.85
Check 6/9/2011 EFT AT&T DES:Payment 1D:787780565AUS Survivor 154.09 1,534.94 :
Check 6/28/2011 EFT AT&T Bilt (SBC-AR, KS, MO, OK, TX) B Survivor 86.12 1,621.06
Check 7/5/2011 EFT Verizon Nelva 282.03 1,903.09
Check 7/11/2011 EFT AT&T DES:Payment 1D:787780565AUS. Survivor 224.42 2,127.51
Check 712712011 EFT AT&T Bill(SBC-AR, KS, MO, OK, TX) B Survivor 82.16 2,209.67
Check 8/2/2011 EFT Verizon Nelva 245.03 2,454.70
Check 8/10/2011 EFT AT&T DES:Payment ID: 787780565AUS Survivor 170.89 2,625.59
Check 8/25/2011 €FT Verizon Nelva 242.00 2,867.59
Check 8/26/2011 EFT AT&T Bill (SBC-AR, KS, MO, OK, TX) bill payment Survivor 84.47 2,952,06
Check 9/12/2011 EFT AT&T DES:Payment ID:787780565AUS Survivor 168.71 3,120.77 :
Check 9/23/2011 EFT Verizon Nelva 137.66 3,258.43
Check 9/26/2011 EFT AT&T Bill (SBC-AR, KS, MO, OK, TX) B Survivor 84.47 3,342.90 :
Check 10/11/2011 EFT AT&T DES:Payment ID:787780565AUS Survivor 184.35 3,527.25
Check 11/1/2011 EFT Verizon Nelva 189.54 3,716.79
Check 11/8/2011 EFT AT&T Bill (SBC-AR, KS, MO, OK, TX) B Survivor 84.44 3,801.23
Check 11/10/2011 EFT AT&T DES:Payment ID: 787780565AUS Survivor 168.24 3,969.47
Check 11/23/2011 EFT Verizon Nelva 192.13 4,161.60
Check 12/5/2011 EFT AT&T Bill (SBC-AR, KS, MO, OK,TX) B Survivor 90.82 4,252.42
Check 12/28/2011 EFT AT&T Bill(SBC-AR,KS,MO,OK,TX) B Survivor 108.59 4,361.01
Check 1/31/2012 EFT AT&T Bil (SBC-AR,KS,MO,OK,TX) B Survivor 86.00 4,447.01
Check 2/14/2012 EFT AT&T Bill (SBC-AR,KS,MO,OK,TX) Survivor 72.16 4,519.17 |
ee __ i
Total Telephone Expense 4,519.17 4,519.17 i
Utilities
Cable TV
Check 41/5/2014 EFT Comcast Survivor 64.04 64.04
Check 4/27/2011 EFT Comcast Survivor 59.77 123.81
Check 2/25/2011 EFT Comcast Survivor 67.65 191.46
Check 3/23/2011 EFT Comcast Survivor 63.71 255.17
Check 4/26/2011 EFT Comcast Survivor 63.71 318.88
Check 4/26/2011 EFT Comcast Survivor 63.71 382.59
Check §/26/2011 EFT Comcast Survivor 11.52 394.11
Check 5/31/2011 EFT Comcast Survivor 11.52 405.63
Check 6/28/2011 EFT Comcast Elmer H Brunsting Survivor §2.20 457.83
Check 7/28/2011 EFT Comcast Elmer Survivor 63.72 521.55
Check 8/29/2011 EFT Comcast Survivor 63.72 585.27
Check 9/28/2011 EFT Comcast Survivor 63.72 648.99
Check 10/28/2011 EFT Comcast Survivor 63.71 712.70
Check 11/29/2011 EFT Comcast Survivor 63.71 776.44
Total Cable TV 776.41 776.41
Electricity
Check 1/21/2011 EFT Stream Energy of TX Survivor 434.05 134.05
Check 2/18/2011 EFT Stream Energy of TX Utilities: Gas & Electric Survivor 106.89 240.94
Check 3/15/2011 EFT Stream Energy of TX Survivor 100.71 341.65
Check 4118/2011 EFT Stream Energy of TX Survivor 93.99 435.64 5
Check 5/19/2011 EFT Stream Energy of TX Survivor 174.61 610.25 :
Check 6/17/2011 EFT Stream Energy of TX Bill payment Survivor 217.04 827.29
Check 7148/2011 EFT Stream Energy of TX Bill payment Survivor 166.12 993.41
Check 8/17/2011 e€Fr Stream Energy of TX bill payment Survivor 308.10 1,301.51
Check 9/16/2011 EFT Stream Energy of TX bill payment Survivor 344.55 1,646.06
Check 10/17/2011 EFT Stream Energy of TX Survivor 217.43 1,863.49
Check 11/15/2011 EFT Stream Energy of TX payment Survivor 160.68 2,024.17
Check 12/28/2011 eft Stream Energy of TX PAYMENT Survivor 81.95 2,106.12
Check 1/20/2012 EFT Stream Energy of TX Survivor 59.96 2,166.08
Check 2/17/2012 EFT Stream Energy of TX Survivor 19.10 2,185.18
Check 3/26/2012 EFT Stream Energy of TX Survivor 39.19 2,224.37
Check 4/25/2012 EFT Stream Energy of TX Payment Survivor 25.00 2,249.37
Check 6/7/2012 133 Stream Energy of TX Survivor 10.53 2,259.90
Total Electricity 2,259.90 2,259.90
Gas
Check 1/19/2011 7005 Entex Survivor 130.42 130,42
Check 4/18/2011 EFT Entex PPD Nelva 323.62 454.04
Check 6/22/2011 EFT Entex PPD Nelva 73,47 527.51
Check 8/18/2011 296 Entex Nelva 52.48 579.99
Check 9/14/2011 325 Entex Nelva 42,59 622.58
Check 41/23/2014 EFT Entex PPD Survivor 65.66 688.24
Check 42/22/2011 106 Centerpoint Energy PPD Survivor 54.62 742.86
Check 3/11/2012 117 Centerpoint Energy PPD Survivor 158.09 900.95
Check 6/7/2012 132 Entex PPD Survivor 41.71 942.66
Total Gas 942.66 942.66
Water
Check 12/23/2010 EFT City of Houston Water Neva §2.74 52.74
Check 1/21/2011 EFT City of Houston Water Survivor 80.94 133.68
Check 3/1/2011 EFT City of Houston Water Water Bil Survivor 52.74 186.42
Check 4/4/2011 EFT City of Houston Water Survivor 90.34 276.76
CiSe AE WO0882 BEGUMEAL 627 Fig HOPXSEPGh Galds/t3 > Pdgese'Gt a>

Brunsting Family Living Trust

Detail of Accounts

 

 

12/21/2010-05/31/2013
Type Date Num Name Memo Class Amount Balance
Check 5/11/2014 eft City of Houston Water WATER BILL Survivor 99.74 376.50
Check 6/9/2011 EFT City of Houston Water DES: Water bill | Survivor 130.35 506.85
Check 6/22/2011 7710 Electchk Bef - 14411 We 06/ Westh, Houston, TX #000032384 Survivor 314.57 821.42
Check 7114/2011 EFT City of Houston Water DES:Water bill | Survivor 282.54 4,103.93
Check 8/8/2011 EFT City of Houston Water DES: water bill | Survivor 277.78 4,381.71
Check 9/8/2011 EFT City of Houston Water DES-water bill | Survivor 265.10 4,646.81
Check 10/12/2011 EFT City of Houston Water DES-:water bill | Survivor 227.06 4,873.87
Check 11/10/2041 EFT City of Houston Water DES: water bill | Survivor 201.70 2,075.57
Check 12/9/2011 EFT City of Houston Water DES:Water bil | Survivor 252.42 2,327.99
Check 1/9/2012 EFT City of Houston Water DES:Water bil | Survivor 115.49 2,443.48
Check 2/13/2012 EFT City of Houston Water DES:Water bill | Survivor 47.13 2,490.61
Check 3/19/2012 EFT City of Houston Water DES:Water bill | Survivor 20.42 2,511.03
Check 4/12/2012 EFT City of Houston Water DES:Water bill | Survivor 26.19 2,537.22
Total Water 2,537.22 2,537.22
Total Utilities 6,516.19 6,516.19
Total Expense 418,844.23 418,844.23
Net Ordinary Income 411,325.12 411,325.12
Other income/Expense
Other Expense
FMV of Stocks Transferred Out
General Joumal 5/11/2011 €J20110522 Distribute 1,120 Sh Exxon Stock to Amy Brunsting Survivor 90,854.40 90,854.40
General Journal 6/15/2011 £J20110621 Distribute 1,325 Sh Exxon to Carole Brunsting Elmer 110,597.75 201,452.15
General Journal 6/15/2011 £J20110621 Oistribute 160 Sh Exxon to Candy Curtis Survivor 13,355.20 214,807.35
Genera! Joumal 6/15/2011 EJ201 10621 Distribute 160 Sh Esocon to Anita Survivor 13,355.20 228,162.55
General Joumnat 6/15/2011 EJ20110621 Distribute 135 Sh Chevron to Ann Brunsting Nelva 14,162.85 242,325.40
General Journal 8/15/2014 £J20110621 Distribute 135 Sh Chevron to Anita Brunsting Nelva 14,162.85 256,488.25
General Journal 6/15/2011 EJ20110621 Distribute 135 Sh Chevron to Jack Brunsting Netva 14,162.85 270,651.10
General Joumal 6/15/2011 EJ20110621 Distribute 135 Sh Chevron to Katie Riley Nelva 14,162.85 284,813.95
General Joumal 6/18/2011 EJ20110621 Distribute 135 Sh Chevron to Luke Riley Netva 14,162.85 298,976.80
Total FMV of Stocks Transferred Out 298,976.80 298,976.80
Total Other Expense 298,976.80 298,976.80
Net Other Income -298,976.80 -298,976.80
Net Income 112,348.32 112,348.32

Page 19

 
SSe ara Yose2 Bodument 62° Filed in TXSb on Odlbe/t3” Page'S7 of Se

EXHIBIT 3

 
 

 

 

 

 

ASG 143:24-00582 BOCAINEA GS «LPL FXRB A WalBRTLS pega 96°
Curtis ranting
Stock Distribution Analysis
Exhibit 3
Approximate Exxon/Mobil Chevron Corporation Totals
Date Shares Value Shares Value Shares Value

Amy Brunsting

5/11/2011 1,120.00000 90,854.40 1,120.00000 90,854.40
Carole Brunsting

6/15/2011 1,325.00000 110,597.75 1,325.00000 110,597.75
Candy Curtis

6/15/2011 160.00000 13,355.20 160.00000 13,355.20
Ann Brunsting

6/15/2011 135.00000 14,162.85 135.00000 14,162.85
Jack Brunsting

6/15/2011 135.00000 14,162.85 135.00000 14,162.85
Katie Riley

6/15/2011 135.00000 14,162.85 135.00000 14,162.85
Luke Riley

6/15/2011 135.00000 14,162.85 135.00000 14,162.85
Anita Brunsting

6/15/2011 160.00000 13,355.20 135.00000 14,162.85 295.00000 27,518.05
Totals 2,765.00000 228,162.55 675.00000 70,814.25 3,440.00000 298,976.80
Recap by Date

5/11/2011 1,120.00000 90,854.40 1,120.00000 90,854.40

6/15/2011 1,325.00000 110,597.75 1,325.00000 110,597.75

6/15/2011 320.00000 26,710.40 675.00000 70,814.25 995.00000 97,524.65

2,765.00000 228,162.55 675.00000 70,814.25 3,440.00000 298,976.80

 

 
 

Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 51 of 65

DATAENTRY
. PICK UP THIS DATE FILED
” 2/6/2015 10:56:10 AM
Stan Stanart
County Clerk
Harris County
¢ PROBATE COURT 4
) CAUSE NO. 412,249
~
i IN RE: ESTATE OF § IN THE PROBATE COURT
r §
e NELVa E. BRUNSTING, § NUMBER Four (4) OF
§
g DECEASED § HARRIS COUNTY, TEXAS
oy NOTICE OF FILING OF INJUNCTION AND REPORT OF MASTER
ny To THE HONORABLE PROBATE COURT:
o
nN Comes Now, Plaintiff, Candace Louis Curtis, and files certified copies of an Injunction and
a

Report of Master and would show the Court as follows:
1,

Plaintiff originally filed her Original Petition in the United States District Court for the

Souther District of Texas, Houston Division, under Civil Action No. 4:12-CV-592. On April 19,
2013, the United States District Court entered a Memorandum and Order Preliminary Injunction in
which it found that Anita Kay Brunsting and Amy Ruth Brunsting as Trustees had failed to act in
, : accordance with the duties required by the Trust and enjoined them from disbursing any funds from
any Trust accounts without prior permission of the court. See Ex. A, Memorandum and Order
Preliminary Injunction. In that same order, the court determined to appoint an independent firm or
account to gather the financial records of the Trust(s) and provide an accounting of the income and
expenses of the Trust(s) since December 21, 2010. See Ex A, Memorandum and Order Preliminary
Injunction. Ultimately court appointed CPA William G. West filed his Report of Master dated July

31,2013. See Ex. B, Report of Master.
2.

On May 15, 2014, the United States District Court entered an order transferring Civil Action

4:12-CV-00592 into Harris County Probate Court Number Four, Cause Number 412,249. See Ex.

 

 

 

 
AUST Yahoo Mall ESB NTP R AUS SO DMEM 24 Filed BPUSPSOPS I ARSE BARU SS HIBS > Asteveresomen..

RE: Brunsting - 2017 1st Qtr Accounting Summary

From: Stephen A. Mendei (steve@mendellawfirm.com)
To: — cbrunsting@sbcglobal.net; occurtis@sbcglobal.net; nspielman@grifmatlaw.com
Cc: — tim@mendellawfirm.com; nancy@mendellawfirm.com

Date: Friday, May 12, 2017, 2:20 PM PDT

Carole:

You should hire an attorney, so he or she can explain to you the procedural status of the two
federal cases, as well as the probate court case, and why your interruption, as listed below, is in
error.

Have a nice weekend.

Very truly yours,

Stephen A. Mendel

The Mendel Law Firm, L.P.
1155 Dairy Ashford, Suite 104
Houston, TX 77079

O: 281-759-3213

F: 281-759-3214

steve @mendellawfirm.com

CONFIDENTIAL INFORMATION: The information contained in this e-mail from The Mendel Law Firm,

L.P., is confidential, privileged, and protected from disclosure. Such information is intended only for the use
by the individual(s) or entity named on the above recipient list. If you are not the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited.

If you have received this communication in error, please notify us by telephone.

 

 

1 of 3 3/19/2019, 9:50 AM
ATET Yahoo Mail REsBrunstng :2BHSAEOT AER St.z4 Flea MIR USpT HEBER REESE BARU Be RBS SAS etomen.-

2 of 3

From: Carole Brunsting [mailto:cbrunsting@sbcglobal.net]

_ Sent: Friday, May 12, 2017 3:55 PM

To: Stephen A. Mendel; ‘Candace Curtis’; ‘Neal Spielman’
Ce: Timothy J. Jadloski; NM/MLF

- Subject: Re: Brunsting - 2017 1st Qtr Accounting Summary

Stephen

I wanted to follow up with you on the distribution of my inheritance. I provided a copy of the injunction that was

- signed by Judge Hoyt stating that any income received for the benefit of the Trust beneficiary is to be deposited

appropriately in an account, Because has not been done according to what was signed by Judge Hoyt, the trust has

_ been forced to pay taxes of $99K because the money was not distributed as ordered. Please let me know when my

account will be funded according to the injunction signed by Federal Court Judge Hoyt.

Also, I wanted to point out that I have asked for but not yet received a list of the incurred debt that you made
reference to or monies owed from family members.

Per Article X of the First Amendment to the Brunsting Family Living Trust:

Section A. Outstanding Indebtedness of a Beneficiary

Upon the death of the surviving Founder, any amount due and owing by Anita Kay Riley which is secured by a lien
against real property shall be forgiven and such amount shall constitute a portion of the trust share of Anita Kay
Riley, as set forth in the Sections of this Article which follow.

- According to the statement above I believe this to mean that the $100,000 that was given to Anita by our parents to

pay off her house is now considered a portion of her trust share. If you need a copy Article X I can forward one to
you.

I look forward to hearing from you.

Carole

On Tuesday, May 2, 2017 6:58 PM, Stephen A. Mendel <steve@mendellawfirm.com> wrote:

To All:

We forward for your files the accounting summary through the 187 Quarter 2017.

3/19/2019, 9:50 AM
_ ATT Yahoo Mail RE Brpsting PAH EISLOM ASSOHRHINESHo4 Kilog MRUATS abr eS PAR aH PEE Aster omen.

Very truly yours,

Stephen A. Mendel

The Mendel Law Firm, L.P.
1155 Dairy Ashford, Suite 104
Houston, TX 77079

O: 281-759-3213

F: 281-759-3214

steve(@mendellawfirm.com

CONFIDENTIAL INFORMATION: The information contained in this e-mail from The Mendel
Law Firm, L.P., is confidential, privileged, and protected from disclosure. Such information is
intended only for the use by the individual(s) or entity named on the above recipient list. If you
are not the intended recipient, you are hereby notified that any dissemination, distribution, or
copying of this communication is strictly prohibited. If you have received this communication in
error, please notify us by telephone.

3 of 3 3/19/2019, 9:50 AM
Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 55 of 65

Case 4:12-cv-00592 Document 10-1 Filed in TXSD on 03/06/12 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION a
CANDACE LOUISE CURTIS §
CIVIL ACTION NO. H-12-CV-592

vs
ANITA KAY BRUNSTING, and :
AMY RUTH BRUNSTING §

IDA ov NDEN

STATE OF TEXAS §

8
counry or Comat §

Before me, the undersigned authority, appeared Amy Ruth Brunsting who after being duly
sworn by me did state:

L My name is Amy Ruth Brunsting. I am over 18 years of age, competent to make this
affidavit, and have personal knowledge of the facts stated herein.

2. This case involves the allegations of my sister, Candace Louise Curtis, who is
disgruntled with the amount of information and accounting I and my sister have provided to her
while acting in our capacity as Co-Successor Trustees of the Brunsting Family Living Trust.

3. The contentions of Candace are totally meritless, and I believe have more to do with
the disappointment she feels in the fact that our parents did not feel she was competent to handle her
own inberitance. She began issuing threats and demands within weeks after our mother died, and
before we have had a chance to evaluate the Proper handling of assets in the estate, including the
largest asset, a farm in lowa,

4. Her various complaints will be addressed in some greater detail if this court believes
it has jurisdiction over the administration of a living trust. However, of immediate concern is the
potential chilling effect that Candace filing of a lis pendens may have on the sale of our parent's
residential homestead, which is scheduled to close on March 9, 2012.

5, As Co-Trustees, my sister and I have determined that it is impractical to give each of
the five heirs, or the trusts set up for their benefit (as is the case for Candace), an undivided share
of a house in Houston. We therefore have prepared and offered the house for sale. None of the heirs

USCAS 437
Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 56 of 65

Case 4:12-cv-00592 Document 10-1 Filed in TXSD on 03/06/12 Page 2 of 3

have objected to this plan, including Candace. Our authority to sell is contained in Article IX,
Section C of the Brunsting Family Living Trust. The specific provision regarding real estate appears
on page 9-5 of the document under the heading of “Real Estate” and this sesti0fi can be viewed in
the copy of the trust supplied by Candace as an exhibit to her Coraplaint.

6. We first obtained an appraisal of the property. This is attached hereto as Exhibit “A”.
This apprajsal, dated in January of this year, placed the fair market value of the property at $410,000.
We listed the property for $469,000 and were fortunate enough to attract a buyer, Brett C. McCarroll,
who offered $469,000. The contract for this sale is attached as Exhibit “B”. Although originally
scheduled to close in February, the closing has been moved to this Friday, March 9.

7. As further evidence of the fair value of the proposed sale, I attach the Harris County
Appraisa) District tax appraisal, showing the taxable value of the property to be approximately
$270,000.

8. We have attempted to provide Candace with enough information to evaluate her
position in the trust administration, and have sent her preliminary spreadsheets with a listing of
assets and liabilities, as best we have been able to determine in the short time since our mother's
death on November 11, 2011. She is not satisfied with the information we have provided and has
stated her objective of tying up the administration of the estate until she gets a response that satisfies
her. She is the only one of the five heirs who has taken this position, and as can be gleaned from her
lengthy, and mostly inaccurate unswom statement, filed with the complaint, relates to her animosity
towards the two of us in the manuer we attempted to aid our mother in the final months of her life.

9. If this sale is not consummated on the scheduled closing date, we have no assurance
that the buyer will await the resolution of Candace’s complaints and the sale will, in all likelihood,
be lost. This will result in fusther expense to the trust estate for maintenance and upkeep to the
property without any appreciation in the value. The house was originally shown for sale fully
furnished. It is now empty. It’s “buyer appeal” has been diminished and this could also jeopardize
future sale prospects if this sale is lost.

10. The sale of the house is important for the trust estate, and should not be endangered

simply because Candace is mad. We are asking the court to lift the lis pendens so the sale can be
consummated, for the benefit of afl of the heirs.

f

AMY B. STING

Any Ruth Brdvsting
Sworn to and signed before me by oh , on this<o7 May of March, 2012.

USCAS 438
Case 4:12-cv-00592 Document 124 Filed on 03/20/19 in TXSD Page 57 of 65

Case 4:12-cv-00592 Document 10-1 Filed in TXSD on 03/06/12 Page 3 of 3

 

Church of Christ
1665 Business Loop 35 S.
New Braunfels, TX 78130

 

USCAS 439
Fw: 412249-401 EstétegiNdlvaBrunstiff692 Document 124 Filed on 03/20/19 in TXSD Page 58 of 65

Subject: Fw: 412249-401 Estate Of Nelva Brunsting

From: Candace Curtis <occurtis@sbeglobal.net>

Date: 10/12/2018 10:31 AM

To: Rik Munson <blowintough@att.net>

X-Account-Key: account]

X-UIDL: AArPigpdPxqLW8DaZwpUiBOvxLk

X-Mozilla-Status: 0001

X-Mozilla-Status2: 00000000

X-Apparently-To: blowintough@att.net; Fri, 12 Oct 2018 17:31:19 +0000

Return-Path: <occurtis@sbcglobal.net>

Received-SPF: none (domain of sbcglobal.net does not designate permitted sender hosts)
X-YMailISG: SmJY_JEWLDvRJtnjbM4diR3rlneCpPGHQFn1DGT.76PwSqlH

qrMpaA2zC Wb7p2NdV WJfXEoIZXUpRKiwiZA gmrEte40QCnuZCSzpoPOwvCRx

nGQhJvP 1h2iNHOM7R.L£Wrj8RITKoLWGVdNKPi61C8u9AVNEqwwsX VjmGN2S
SxE4hoiTq__HaZE817wbH_GA.5.YwbsGWcP4O0LeN6HZXONgHSar9xNqpNay
WabovJPyApHlyQ3NtIDY4mOYpMPjdTNzupok_CéubHb4euURZwDFtrhb52skj
MbTTY.FQswZxpm2FzmuTrXhoXnll WdWB3Jz3BulHmTem7EJJM.z_yJNIJkS5

elKdbDXnzP3 Yi26JSNBzw8hUs32s|mFE06VTgI9wMpS5E9ZJA1sPXUoU3urt4
F8Qmdc7YNZh7h.eZnrYp4BPks54sR2sBcEEmmXC VnJpChkOn72 Y.BIM0u62F

fBU4NyhQV XuflwZ YjD1eK8LwPcTotWixjdK X9C.hOZ2ZNFILKCCNIe9ew.X
HS3qwBMsEL21lazKGgiWyql_7OLsk4LZqPKCCWRHknjRG60PIBJxO0yjX8ZuZ
ALghi24.Q8RDiTJYfs_zFJG28dLohG4PKcyB5vcQHqxT3c4g6vJmZoYMITI1
nn8qRzhGvd6lE8FrfvflA5Bez8OEFSFNqdLXwXle_wVqGPdmSIZHqciXU.OL
n3h4Wz._ZURFRRLW84BxxNS26UV gbjMsVmul2jM1qf_i_z2KeltD5zpSHBuB

SeMLK4L lyek4llEVysV4v5U70ERaWp6Eweilrx3hC21 NsDvtXsOm9MXs4_zC

dFXsxU laquJOHWjRgAixC6SfXXSMqa4JUkqK2foXLxaU.5fG7zsy 1 DNYxGE
BpSIDoY3kpu46dQKgYP4c7ktqyeckjsjuZOHpQvjAMQGIBrK2KqVyg9E5VDQ
z6IANhdydPOHMGUsKhmg8mRkCptYrv 1 bz8Dq6jPq2Q.7BMhvn9dk2e.hfiKg
isWXEDiKNfGxTmo_2PEXjgS Yy9jqG99o0vU9tHK yOOVqujS2Y9Siql WcP VbHO

VWX9S gt20jjRIXST£7ef7Gv8 1 qb46sDGzeTujihest6ZOS2HKoQZO8DZZrSi
GYmVD0nQNIGeutSFbNZCpzKHtRWAKnHHjq_1joXTiqGDu8OjHj.hcerfoF64x
9SosFBUj5Q131B93Kz3B6T Yy2VkMZ6.iIFN4.pegg9C706kZV qv7dGDumitKj
GaPXXS5luXAu20gWZRx.m4dLfUSDNvUKh9gbI5 gt1DgpO VOxMP.3TYEVJlveSG Z13XUPI-
X-Originating-IP: [66.163.188.150]

Authentication-Results: mta4052.sbc.mail.gq1.yahoo.com from=sbcglobal.net; domainkeys=neutral
Received: from 144.160.152.217 (EHLO flpd578.prodigy.net) (144.160.152.217) by mta4052.sbe.mz
17:31:19 +0000

X-Originating-IP: [66.163.188.150]

Received: from sonic303-24.consmr.mail.nel.yahoo.com (sonic303-24.consmr.mail.nel.yahoo.com |
altR5 TLS/8.14.4) with ESMTP id wW9CHVH8u112511 (version=TLSv1/SSLv3 cipher=AES 128-SH/
Fri, 12 Oct 2018 10:31:18 -0700

DKIM-Signature: v=1; a=rsa-sha256; c=relaxed/relaxed; d=sbcglobal.net; s=s2048; t=1539365477;
bh=rH7LsEyMBA+ Y TnGnh8HRgq4QW 1 6yU/eCFJ9AINrY Ozs=; h=Date:From:Reply-To:To:In-Rey
b=W4Qqg6RGgsLCT0eMPBuF Jrk03bR47EUul v+b+kVk Yel FOV8PD4pne2uAEMgF WNFK/xBBC
/4NTaT/JgBoz2IhWdTWaqY ZuGXyfy8O0ipK J8neMr+iji4RF XJvkTEyrhASyD9jnNRjLFZGp8 Y5QtV

1 of8 10/12/2018 10:43AM -

 
Fw: 412249-401 Estaja QfNeliaBownstng92 Document 124 Filed on 03/20/19 in TXSD Page 59 of 65

/KLijHJqZAGL git0kO6k7s40/zFul0aFJzhNxETb7iF +/XRZIHgNw5f4xVZEi9y WID5052GThF gdfR.
/MJb31g9pALvrNohSOQKDy3NOA==

X-YMail-OSG: WmJYDOQVM I npn4GxA_zEdZWPx7BI1.6L9UJd_8. UMDRAOVH_yxv_6AtHPI8:
6jxEiaamD3ENkPzEyBseesb9v Y DebBC7xujshzaXewShzf8y2qXOXxGCJVB.5QxUEC_FUIuzDo9,
C.HSQnAiYtM5ZxwX7phiEWCpg6NP86fEyvM2n2MPEWJ6F4rcl esFSQDAI4LpGae2AwG WF 2%
moeByPqbut4K._ 5IVYOmQRxmjeUW_wWZMZpHGVOADfEhO0O0!Is 1 esh54KuWP8p5tnMUAhIkm.o]
3aiExJS Y78GCOHtX4.4b9pEMeBM9bCScSAI7dzEtPK OqgO5 V3LQbtdZRBHNi3cN4byAPEAfG6)
HxpYtZpHJxDgP9SIJDA 8p. iig5 GIPQp5A2qB4EJHAQVhSAal oZpn90U2ZEDX7V6Fs.0nyJ.u3KA'
ir79c2z.9V8k775k_coZINeT8NACAGIM7IIb3 gBo YMGQm5kQY fqtMU_6iEGlyRBEqCdGooYwU.
jH6HidaJksjanONyy3C4bHgkK2FAF gsHDmfYP7wtF gxksyT6JJCpyKxbzPgeY.Qddr9IEK_ 2HsrSM
kyRc9iTXG_Dy.DIw3f5 VHZCh3JaPUAt! bwNnp!ISDz.cla2cDwQdGFloO SW.M2R_gf.cZwjls2Nb
SNQeOnGbZ0YdqJZesW7MDbOpD6HnWe2XhUkwyxIBghCBf0ekC_ywOpVEL2eSECL8HEV22'
xyPve8aVdpZMhw3pK W.i0fAMD44KJgBQReV.IYjvo2mTEijv4 VDpSadIAGEZISvO_dJqvR3EgfS.
fuRoPuAmgTiicRpM1 GEiARil4SH1 V3pzqHO.p3rqHNN11a0moPBEY0dwIXT8uB0GeCXKeOWe
98UB333rROg8RdyOSkSmdxJJQdkDyNyTG6faVaYsN2eR3.kiczf04 X g9DRhEiKtZy.am VKZKHEZ
ODurlSEghgGTsAPvt7p1mKB9ONK T6Rv53cJwxm23i8XUbFDDd. 12SzXX50rSb.iG3 UbUEwvkjzrO.
Received: from sonic.gate.mail.nel.yahoo.com by sonic303.consmr.mail.nel.yahoo.com with HTTP:
Reply-To: Candace Curtis <occurtis@sbcglobal.net>

Message-ID: <1018211077.257240.1539365472047@mail.yahoo.com>

In-Reply-To: <00b801d46250$964 1 88d0$c2c49a70$@grifmatlaw.com>

References: <f439c4b8 10284d228df22829b8446d3e@NN-DC-LW-MAIL07.naturalnetworks.us>
<00b801d46250$964188d0$c2c49a70$@grifmatlaw.com>

MIME-Version: 1.0

Content-Type: multipart/alternative; boundary="----=_Part_257239_1088987234.1539365472038"
X-Mailer: WebService/1.1.12605 YahooMailNeo Mozilla/5.0 (Windows NT 6.1; WOW64; rv:62.0) ¢
Content-Length: 43265

----- Forwarded Message -----

From: Neal Spielman <nspielman@grifmatlaw.com>

To: 'Steve Mendel’ <steve@mendellawfirm.com>; "Comstock, Clarinda (Probate
Courts)” <Clarinda.Comstock@prob.hctx.net>; 'Bobbie Bayless’
<bayless@baylessstokes.com>; 'Carole Brunsting’ <cbrunsting@sbcglobal.net>;
‘Candace Curtis' <occurtis@sbcglobal.net>

Cc: Neal Spielman <nspielman@grifmatlaw.com>

Sent: Friday, October 12, 2018 10:25 AM

Subject: RE: 412249-401 Estate Of Nelva Brunsting

Dear Judge Comstock —

| am following up on Steve Mendel’s e-mail below in light of other responses to your e-mail of
10/8/18, particularly the e-mails of 10/10/18 from Carole Brunsting and 10/11/18 from

2 of 8 10/12/2018 10:43AM

 
Fw: 412249-401 Estete QeN¢lvaBrunstinS92 Document 124 Filed on 03/20/19 in TXSD_ Page 60 of 65

Bobbie Bayless (on behalf of Carl Brunsting).

First, there appears to be some confusion as to whether any party to this action is contesting
Nelva Brunsting’s capacity at the time she executed various documents, including without
limitation: the Appointment of Successor Trustee and the Resignation of December 21, 2010;
the Qualified Beneficiary Designation/Exercise of Power of Appointment dated June 15, 2010;
and the Qualified Beneficiary Designation/Exercise of Power of Appointment dated August 25,
2010. This issue might be resolved if each party were ordered to stipulate in a writing filed
with the Court, that Nelva Brunsting’s capacity is or is not an issue.

Second, there appears to be some effort to disregard or discredit the content of the Report of
Temporary Administrator Pending Contest. There is too much to be captured in e-mail about
the problems this would create. However, one area of concern stems from the content set
forth on Page 7 of the Report (No Contest Clause Provisions). Significantly, the Report
concludes (a) “in both documents [the August 25, 2010 Qualified Beneficiary
Designation/Exercise of Power of Appointment and the January 12, 2005 Restatement of
Brunsting Family Living Trust] the provision is well written” and (b) “[a] decision by the Court
upholding either no contest provision might resolve all other issues.”

Considering the content of the two no-contest clauses and the Report’s observations about
them, it becomes clear that the first issue to be considered before any other is the
enforceability of the no-contest clauses. If claims asserted by Carl Brunsting and/or Candace
Curtis trigger one or both no-contest clauses, then each has effectively “disinherited”
themselves, and none of their claims or pleadings, including without limitation those
presented by Carl Brunsting in his Motion for Summary Judgment and/or those presented by
Candace Curtis in her First Amended Plea in Abatement are properly before the Court.

Until the no-contest clause issues are resolved, none of their Motions, Pleas, claims, etc.
should be considered.

For things to proceed in this fashion, a Docket Control Order remains necessary and the
discovery referenced by Mr. Mendel must proceed so that the parties can present arguments
for or against the no-contest clause(s), whether based on issues of capacity or enforceability.
Then and only then will it be proper to consider issues such as those raised by Carl Brunsting
and Candace Curtis (and even then, only if the no-contest clauses are not enforceable for one
reason or another).

| appreciate the Court’s consideration of the issues raised above.
Very truly yours,

Neal E. Spielman
Griffin & Matthews

3 of 8 10/12/2018 10:43 AM

 
Fw: 412249-401 EstéteQ&NalvaBroysdQ592 Document 124 Filed on 03/20/19 in TXSD Page 61 of 65

1155 Dairy Ashford, Suite 300

Houston, Texas 77079

281-870-1124 - telephone

281-870-1647 - telefax

nspielman@grifmatlaw.com

Please take a moment to visit our website at www.grifmatlaw.com

 

2 oi ie ake oe oie fe ke 2 ie oe 4c fe 2k fe ie oe ie eh 2 2c 2 oe ofc fe oie 2 2 aie agai 2 oie ke oie eke ok oie fe oie ie fe 20k ade oie oie 2c oe ie 2 oie 2k ie oie oe fe 2 a ie eK oo OK OK KK

To comply with IRS regulations, we advise you that any discussion of Federal tax issues in this
e-mail was not intended or written to be used, and cannot be used by you (i) to avoid penalties
imposed under the Internal Revenue Code or (ii) to promote, market or recommend to another

party any transaction or matter addressed herein.

This communication may be protected by the attorney/client privilege and may contain
confidential information intended only for the person to whom it is addressed. Any views or
opinions expressed are solely those of the author and do not necessarily represent those of

Griffin & Matthews. Any use, dissemination, forwarding, printing or copying of this e-mail
without consent of the originator is strictly prohibited. If you have received this e-mail in error,
please notify Melissa Niles by telephone at 281.870.1124.

If you are not one of the addressees on this e-mail, the information contained in this e-mail is

not intended for you, and please delete this e-mail immediately.
Ne oie ie og 2g oie 2 2 9k 2 ie ie a ie ke oie fe 2 ie oie oie aie te oe ke ie ie ok 2k ie ake oc 2k 2k aie ode fee oie ode Ae ote 2k ai ic afc kc ofc oie ke ok 2k afc ote oe ok ofc fe 2k 2k oe oie oie oi oi ake 2 oie oe ke ot ok ok ok

 

From: Steve Mendel [mailto:steve@mendellawfirm.com]

Sent: Tuesday, October 09, 2018 2:37 PM

To: Comstock, Clarinda (Probate Courts) <Clarinda.Comstock@prob.hctx.net>; Bobbie Bayless
<bayless@baylessstokes.com>; nspielman@grifmatlaw.com; Carole Brunsting
<cbrunsting@sbcglobal.net>; Candace Curtis <occurtis@sbcglobal.net>

Subject: 412249-401 Estate Of Nelva Brunsting

Dear Judge Comstock:

As you may recall, our office represents Co-Trustee Anita Brunsting, and Neal
Spielman represents Co-Trustee Amy Brunsting. This correspondence represents a
joint response as between myself and Mr. Spielman, on behalf of our respective

clients.

First, the Co-Trustees want an oral hearing regarding Carl Brunsting’s motion

4 of 8 10/12/2018 10:43 AM
Fw: 412249-401 Estate @iNdlva BrovstiQ592 Document 124 Filed on 03/20/19 in TXSD_ Page 62 of 65

for summary judgment.

 

Second, we would remind the court that it was discussed at the last hearing
that certain discovery was important, including, but not limited to, evidence as to
capacity and the academics of why the QBD was created, enforceable, and does not
violate the trust provisions that predate the QBD, as referenced in Car! Brunsting’s
motion.

 

In this regard, we believe the following discovery needs to occur before Carl
Brunsting's motion is set for an oral hearing:

1. Depose Candice Kuntz-Freed, and/or appropriate representatives of Vacek
& Freed.

2. Greg Lester, the temporary administrator. However, if the parties will
agree that Mr. Lester's report is admissible, then we see no need to depose Mr. Lester
at this time. By admissible we mean, a waiver of all objections as to authenticity and
hearsay. Notwithstanding the admissibility of the report, every party reserves the
right to challenge, in whole or in part, the opinions and/or conclusions set forth in Mr.
Lester’s report.

3. Candace Curtis, who asserts that Nelva Brunsting lacked capacity.

4. Carole Brunsting who we understand had a reasonable degree of
interaction with Nelva Brunsting and would have facts that relate to the capacity
issue.

While there is other discovery that may be appropriate as to the foregoing
issues, at present we believe the foregoing depositions are the minimum necessary to
be completed before there is a hearing on Carl Brunsting's motion.

Further, we do not see any of the proposed dates as allowing sufficient time to
complete the foregoing depositions. We, therefore, urge the court to issue a docket
control order as to the entirety of the case, or at least an order that the foregoing
named witnesses make themselves available for deposition between now and
November 30, 2018.

Last, but not least, we will be filing motions that include, but are not necessarily

5 of 8 10/12/2018 10:43AM _ ;
Fw: 412249-401 Est4beGin diya Brons§f592 Document 124 Filed on 03/20/19 in TXSD_ Page 63 of 65

be limited to:

A. Obtain two different types of appraisals for the lowa farm. One appraisal is
for the value of the farm without regard to any division of the farm. The other
appraisal would seek values if the farm was divided as equally as possible among the
beneficiaries. The appraisals would assist with settlement negotiations among the
parties.

B. Allocation of funds to pay for court reporters and videographers for the
foregoing depositions.

Very truly yours,
Stephen A. Mendel

The Mendel Law Firm, L.P.
1155 Dairy Ashford, Suite 104
Houston, TX 77079

O: 281-759-3213

F: 281-759-3214
steve@mendellawfirm.com

CONFIDENTIAL INFORMATION: The information contained in this e-mail from The Mendel Law
Firm, L.P., is confidential, privileged, and protected from disclosure. Such information is
intended only for the use by the individual(s) or entity named on the above recipient list. If
you are not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this communication is strictly prohibited. If you have received this
communication in error, please notify us by telephone.

 

From: Steve Mendel

Sent: Tuesday, October 09, 2018 1:52 PM

To: 'Bobbie Bayless'; Comstock, Clarinda (Probate Courts); nspielman@grifmatlaw.com; Carole
Brunsting; Candace Curtis

Subject: RE: 412249-401 Estate Of Nelva Brunsting

Judge Comstock:
Mr. Spielman and | will be sending a joint response within the hour.

Very truly yours,

6 of 8 10/12/2018 10:43 AM
Fw: 412249-401 EstatecQfNelva Brans@592 Document 124 Filed on 03/20/19 in TXSD Page 64 of 65
Stephen A. Mendel

The Mendel Law Firm, L.P.
1155 Dairy Ashford, Suite 104
Houston, TX 77079

O: 281-759-3213

F: 281-759-3214
steve@mendellawfirm.com

CONFIDENTIAL INFORMATION: The information contained in this e-mail from The Mendel Law
Firm, L.P., is confidential, privileged, and protected from disclosure. Such information is
intended only for the use by the individual(s) or entity named on the above recipient list. If
you are not the intended recipient, you are hereby notified that any dissemination,
distribution, or copying of this communication is strictly prohibited. If you have received this
communication in error, please notify us by telephone.

 

From: Bobbie Bayless [mailto:bayless@baylessstokes.com]

Sent: Tuesday, October 09, 2018 12:50 PM

To: Comstock, Clarinda (Probate Courts); Steve Mendel; nspielman@grifmatlaw.com; Carole Brunsting;
Candace Curtis

Subject: RE: 412249-401 Estate Of Nelva Brunsting

As far as |am concerned, the Court can consider my Motion for Partial Summary Judgment
without further argument. It is a pretty straightforward motion, so | am willing to allow the
court to proceed without a further hearing.

Bobbie G. Bayless

BAYLESS & STOKES

2931 Ferndale

Houston, TX 77098
713.522.2224
713.522.2218 (fax)
bayless@baylessstokes.com

 

From: Comstock, Clarinda (Probate Courts) [mailto:Clarinda.comstock@prob.hctx.net]

Sent: Monday, October 08, 2018 3:53 PM

To: Steve Mendel; Bobbie Bayless; nspielman@grifmatlaw.com; Carole Brunsting; Candace Curtis
Subject: 412249-401 Estate Of Nelva Brunsting

7 of 8 10/12/2018 10:43 AM
 

Fw: 412249-401 Esta Q£Nelya Brunsting592 Document 124 Filed on 03/20/19 in TXSD Page 65 of 65

Judge Butts believes she is ready to consider the Motion for Summary Judgment which was
continued at the last hearing.

Although a hearing on a motion for summary judgment is not required, she would like to give
the parties the opportunity for oral argument, if desired.

The following dates may be available for an oral hearing on this Motion, assuming a
courtroom can be made available:

 

Oct. 24° at 11am
Oct. 29th at 2:30pm
Nov. 19° at 2:30pm

Please respond to this email no later than the end of the day Thursday, Oct. 11' to advise
whether you wish to have an oral hearing of the Motion for Partial Summary Judgment.

An oral hearing will be set on one of these dates should any party request a hearing.

If an agreement cannot be reached as to a hearing date by this Thursday, a date will be set by
the court.

If no one requests a hearing by this Thursday, Judge Butts will rule without a hearing.

Regards,

Clarinda Comstock

Associate Judge

Harris County Probate Court 4
Clarinda.comstock@prob.hctx.net
832-927-1404

8B of 8 10/12/2018 10:43 AM
